UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-04149 Franklin Tax-Free Trust (Exact name of registrant as specified in charter) _ One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 2/28 Date of reporting period: 02/28/14 Item 1. Reports to Stockholders. Contents Shareholder Letter 1 Annual Report Franklin Michigan Tax-Free Financial Highlights and Municipal Bond Market Income Fund 37 Statements of Investments 87 Overview 4 Franklin Minnesota Tax-Free Financial Statements 156 Investment Strategy and Income Fund 47 Notes to Financial Statements 166 Manager’s Discussion 6 Franklin Ohio Tax-Free Report of Independent Franklin Arizona Tax-Free Income Fund 57 Registered Public Income Fund 7 Franklin Oregon Tax-Free Accounting Firm 182 Franklin Colorado Tax-Free Income Fund 67 Tax Information 183 Income Fund 17 Franklin Pennsylvania Board Members and Officers 184 Franklin Connecticut Tax-Free Tax-Free Income Fund 77 Income Fund 27 Shareholder Information 189 Annual Report Municipal Bond Market Overview For the 12-month period ended February 28, 2014, the municipal bond market declined in value. The Barclays Municipal Bond Index, which tracks investment-grade municipal securities, had a -0.21% total return for the 12-month period. 1, 2 In comparison, the Barclays U.S. Treasury Index had a 12-month return of -0.88%. 1, 2 Municipal bond and Treasury markets suffered steep declines beginning in late May 2013 following comments by Federal Reserve Board (Fed) Chairman Ben Bernanke that the Fed could begin tapering its bond buying in the coming months. Fears of declining bond prices increased when minutes from the Feds July meeting included more discussion of tapering. Municipal bond mutual funds experienced persistent, large outflows that accelerated during August. Selling in the Treasury and municipal bond markets caused yields on longer term bonds to rise faster than yields on shorter maturity bonds in both markets, but the yield difference was more pronounced for municipal bonds. Because bond prices move in the opposite direction from yields, the yield changes led to two significant developments during the sell-off  municipal bonds under-performed Treasury bonds, and longer term municipal bonds fared worse than shorter term municipal bonds. At its September meeting, the Fed decided to maintain its monthly level of bond purchases and wait for more evidence of sustained economic growth before tapering. Investors welcomed the news, and the municipal bond market posted positive returns for the month. At its December meeting, the Fed announced it would modestly reduce the pace of its bond buying program beginning in January 2014 while maintaining historically low interest rates. Municipal bond and Treasury markets showed little reaction to the news initially, but prices in both markets increased substantially during the first two months of 2014. Other factors contributed to municipal bond price declines during the period under review. Several headline stories shook investor confidence in the municipal bond asset class. The City of Detroit, Michigan, filed for bankruptcy, the largest municipal bankruptcy filing in U.S. history. Independent credit rating agencies Standard & Poors, Moodys Investors Service and Fitch Ratings downgraded Puerto Rico general obligation debt to below investment grade. The City of Chicago suffered a three-notch downgrade by Moodys. In addition, reports from rating agencies and research organizations mentioned under-funded pensions that could affect the fiscal stability of several states and large municipalities. Bonds issued by municipalities involved in such stories have often experienced price erosion in secondary trading, but the extent of price erosion and the contagion to related issues have been unpredictable. Fallout 4 | Annual Report from such headlines during the reporting period was no exception. As Puerto Rico debt traded at higher yields than similarly rated taxable securities, non-traditional buyers entered the market. Despite the entrance of these new buyers, Puerto Rico bonds experienced particularly poor performance and highly volatile trading. Puerto Rico bonds had a -16.99% total return for the reporting period, as measured by the Barclays Puerto Rico Municipal Bond Index. 1, 2 At period-end, we maintained our positive view of the municipal bond market. We believe municipal bonds continue to be an attractive asset class among fixed income securities, and we intend to follow our solid discipline of investing to maximize income while seeking value in the municipal bond market. The foregoing information reflects our analysis, opinions and portfolio holdings as of February 28, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 1. Source: © 2014 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. Past performance is no guarantee of future results. 2. Source: Barclays Global Family of Indices. © 2014 Barclays Capital Inc. Used with permission. Annual Report | 5 Investment Strategy and Managers Discussion Investment Strategy We use a consistent, disciplined strategy in an effort to maximize tax-exempt income for our shareholders by seeking to maintain exposure to higher coupon securities while balancing risk and return within each Funds range of allowable investments. We generally employ a buy-and-hold approach and invest in securities we believe should provide the most relative value in the market. We do not use leverage or derivatives, nor do we use hedging techniques that could add volatility and contribute to underperformance in adverse markets. Managers Discussion Based on the combination of our value-oriented philosophy of investing primarily for income and a positive-sloping municipal yield curve, in which yields for longer term bonds are higher than those for shorter term bonds, we favored the use of longer term bonds. Consistent with our strategy, we sought to purchase bonds from 15 to 30 years in maturity with good call features. We believe our conservative, buy-and-hold investment strategy can help us achieve high, current, tax-free income for shareholders. We invite you to read your Fund report for more detailed performance and portfolio information. Thank you for your participation in Franklin Tax-Free Trust. We look forward to serving your future investment needs. The foregoing information reflects our analysis, opinions and portfolio holdings as of February 28, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 6 | Annual Report Franklin Arizona Tax-Free Income Fund Your Funds Goal and Main Investments: Franklin Arizona Tax-Free Income Fund seeks to provide as high a level of income exempt from federal and Arizona personal income taxes as is consistent with prudent investment management and preservation of capital by investing at least 80% of its net assets in securities that pay interest free from such taxes. 1 Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. This annual report Fund covers the fiscal year ended . Performance Overview The Funds Class A share price, as measured by net asset value, decreased from $11.52 on February 28, 2013, to $10.80 on February 28, 2014. The Funds Class A shares paid dividends totaling 44.00 cents per share for the same period. 2 The Performance Summary beginning on page 11 shows that at the end of this reporting period the Funds Class A shares distribution rate was The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 90. Annual Report | 7 Dividend Distributions* Fra n kli n Arizo n a Tax-Free I n come F un d 3/1/13–2/28/14 Dividend per Share (cents) Month Class A Class C Advisor Class March 3.65 3.11 3.75 April 3.65 3.11 3.75 May 3.60 3.06 3.70 J un e 3.55 3.02 3.64 J u ly 3.55 3.02 3.64 A u g u st 3.55 3.02 3.64 September 3.62 3.15 3.70 October 3.75 3.28 3.83 November 3.77 3.30 3.85 December 3.77 3.30 3.86 Ja nu ary 3.77 3.30 3.86 Febr u ary 3.77 3.30 3.86 Total *Assumes shares were purchased and held for the entire accrual period. Since dividends accrue daily, your actual dis- tributions will vary depending on the date you purchased your shares and any account activity. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. 4.01% based on an annualization of the 3.77 cent per share February dividend and the maximum offering price of $11.28 on February 28, 2014. An investor in the 2014 maximum combined effective federal and Arizona personal income tax bracket of 46.14% (including 3.8% Medicare tax) would need to earn a distribution rate of 7.45% from a taxable investment to match the Fund’s Class A tax-free distribution rate. For the Fund’s Class C and Advisor shares’ performance, please see the Performance Summary. State Update Arizona’s economy continued to improve during the 12 months under review. The state’s troubled housing market, which collapsed during the last recession, strengthened as housing prices rose. These gains helped dramatically decrease the number of homes with mortgages greater than their property prices as homeowners regained equity lost during the real estate crash. Arizona also boasted one of the nation’s lowest percentages of foreclosed homes for sale. The state’s job market also improved. In 2013, Arizona’s employment growth outpaced the national rate. The state’s chronically high unemployment rate dropped to a six-year low of 7.3% at period-end based on strong growth in 8 | Annual Report the private sector, a reduction in the size of the work force and some long-term unemployed not being tallied in surveys. 3 In comparison, the national unemployment rate ended the period at 6.7%. 3 The enacted fiscal year 2014 budget was balanced and modestly increased total spending, primarily on education, child welfare and protection services, and programs for the developmentally disabled. Lawmakers used federal assistance for the state Medicaid program to reduce long-term pressure on the general fund. The governor submitted a budget plan for fiscal year 2015 that called for increased spending on social service programs, education funding and infrastructure improvements. The proposal also included additional support for the states budget stabilization fund. The governor based spending hikes on a projection showing that tax collections could improve and help the budget achieve structural balance by the end of the governors term in January 2015. In contrast, lawmakers released a competing projection showing that Arizona would not achieve structural balance in the near future and also raised the possibility of the states finances heading toward a deficit. Arizona does not issue general obligation bonds but instead issues appropriation-backed lease debt and revenue bonds. The state had moderate debt levels, with net tax-supported debt of $902 per capita and 2.5% of personal income, compared with the national medians of $1,074 and 2.8%. 4 Independent credit rating agency Standard & Poors (S&P) affirmed Arizonas issuer rating of AA-and upgraded its outlook to positive from stable. 5 The rating reflected S&Ps view of the states diverse economy, adequate per-capita personal income, strong financial position and moderate debt burden. S&P noted that challenges included cyclical finances, restricted operational flexibility resulting from voter initiatives and a potential for structural imbalance. The upgraded outlook reflected S&Ps view of Arizonas improved budget stabilization fund balances and debt issuance plans. Managers Discussion We used various investment strategies during the 12 months under review as we sought to maximize tax-free income for shareholders. Puerto Ricos municipal bond market is widely traded because of its federal and state tax-exemption advantages. During the reporting period, some Puerto Rico issuers experienced a series of downgrades from S&P, Moodys Investors Service and Fitch Ratings. In February 2014, these credit rating firms downgraded their respective ratings of Puerto Ricos general obligation debt to below investment grade, along with the ratings of certain related Puerto Rico issuers. Additionally, each rating agency maintained a negative outlook on certain Puerto Rico issuers, and further downgrades are possible. The Fund is not required to sell securities that Portfolio Breakdown Fra n kli n Arizo n a Tax-Free I n come F un d 2/28/14 % of Total Long-Term Investments* Utilities % Hospital & Health Care % Tax-Supported % Subject to Government Appropriations % Higher Education % Other Revenue % Transportation % Refunded % General Obligation % Housing % *Does not include short-term investments and other net assets. Annual Report | 9 have been downgraded to below investment grade, but it is prohibited from making further purchases of such securities as long as the securities are not rated investment grade by at least one U.S. nationally recognized rating service. Rating actions combined with news related to the commonwealths financial position and future financing endeavors caused the Puerto Rico bond market to experience sharp declines in the latter half of 2013 and contrasting positive performance year-to-date in 2014. Thank you for your continued participation in Franklin Arizona Tax-Free Income Fund. We believe our conservative, buy-and-hold investment strategy can help us achieve high, current, tax-free income for shareholders. The foregoing information reflects our analysis, opinions and portfolio holdings as of February 28, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 1. For state personal income taxes, the 80% minimum is measured by total Fund assets. For investors subject to alter- native minimum tax, a small portion of Fund dividends may be taxable. Distributions of capital gains are generally taxable. To avoid imposition of 28% backup withholding on all Fund distributions and redemption proceeds, U.S. investors must be properly certified on Form W-9 and non-U.S. investors on Form W-8BEN. 2. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. 3. Source: Bureau of Labor Statistics. 4. Source: Moodys Investors Service, 2013 State Debt Medians Report, 5/29/13. 5. This does not indicate S&Ps rating of the Fund. 10 | Annual Report Performance Summary as of 2/28/14 Franklin Arizona Tax-Free Income Fund Your dividend income will vary depending on dividends or interest paid by securities in the Fund’s portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Fund’s dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FTAZX) Change 2/28/14 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/13–2/28/14) Divide n d I n come $ 0.4400 Class C (Symbol: FAZIX) Change 2/28/14 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/13–2/28/14) Divide n d I n come $ 0.3797 Advisor Class (Symbol: FAZZX) Change 2/28/14 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/13–2/28/14) Divide n d I n come $ 0.4508 Annual Report | 11 Performance Summary (continued) Performance C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n s i n cl u de maxim u m sales charges. Class A: 4.25% maxim u m i n itial sales charge; Class C: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Advisor Class: n o sales charges. Class A 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -2.37 % + % + % Average A nnu al Total Ret u r n 2 -6.51 % + % + % Avg. A nn . Total Ret u r n (3/31/14) 3 -5.44 % + % + % Distrib u tio n Rate 4 4.01 % Taxable Eq u ivale n t Distrib u tio n Rate 5 7.45 % 30-Day Sta n dardized Yield 6 3.44 % Taxable Eq u ivale n t Yield 5 6.39 % Total A nnu al Operati n g Expe n ses 7 0.63 % Class C 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -2.87 % + % + % Average A nnu al Total Ret u r n 2 -3.81 % + % + % Avg. A nn . Total Ret u r n (3/31/14) 3 -2.60 % + % + % Distrib u tio n Rate 4 3.61 % Taxable Eq u ivale n t Distrib u tio n Rate 5 6.70 % 30-Day Sta n dardized Yield 6 3.05 % Taxable Eq u ivale n t Yield 5 5.66 % Total A nnu al Operati n g Expe n ses 7 1.18 % Advisor Class 8 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -2.26 % + % + % Average A nnu al Total Ret u r n 2 -2.26 % + % + % Avg. A nn . Total Ret u r n (3/31/14) 3 -1.12 % + % + % Distrib u tio n Rate 4 4.28 % Taxable Eq u ivale n t Distrib u tio n Rate 5 7.95 % 30-Day Sta n dardized Yield 6 3.73 % Taxable Eq u ivale n t Yield 5 6.93 % Total A nnu al Operati n g Expe n ses 7 0.53 % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . 12 | Annual Report Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment Total return represents the change in value of an investment over the periods shown. It includes any applicable maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged index includes reinvestment of any income or distributions. It differs from the Fund in composition and does not pay management fees or expenses. One cannot invest directly in an index. Annual Report | 13 All investments involve risks, including possible loss of principal. Because municipal bonds are sensitive to interest rate movements, the Funds yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. Because the Fund invests principally in a single state, it is subject to greater risk of adverse economic and regulatory changes in that state than a geographically diversified fund. The Fund holds a small portion of its assets in Puerto Rico municipal bonds that have been impacted by recent adverse economic and market changes, which may cause the Funds share price to decline. Changes in the credit rating of a bond, or in the credit rating or financial strength of a bonds issuer, insurer or guarantor, may affect the bonds value. The Fund may invest a significant part of its assets in municipal securities that finance similar types of projects, such as utilities, hospitals, higher education and transportation. A change that affects one project would likely affect all similar projects, thereby increasing market risk. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class C: These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. 3. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 4. Distribution rate is based on an annualization of the respective classs February dividend and the maximum offering price (NAV for Classes C and Advisor) per share on 2/28/14. 5. Taxable equivalent distribution rate and yield assume the published rates as of 12/18/13 for the maximum combined effective federal and Arizona personal income tax rate of 46.14%, based on the federal income tax rate of 39.60% plus 3.8% Medicare tax. 6. The 30-day standardized yield for the month ended 2/28/14 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 7. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 8. Effective 7/1/08, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 7/1/08, a restated figure is used based upon the Funds Class A per- formance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for periods after 7/1/08, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 7/1/08 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +30.61% and +4.83%. 9. Source: © 2014 Morningstar. The Barclays Municipal Bond Index is a market value-weighted index engineered for the long-term tax-exempt bond market. To be included in the index, bonds must be fixed rate, have at least one year to final maturity and be rated investment grade (Baa3/BBB- or higher) by at least two of the following agencies: Moodys, Standard & Poors and Fitch. The Consumer Price Index (CPI), calculated by the Bureau of Labor Statistics, is a commonly used measure of the inflation rate. 10. Source: Barclays Global Family of Indices. © 2014 Barclays Capital Inc. Used with permission. 14 | Annual Report Your Funds Expenses Franklin Arizona Tax-Free Income Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period, by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Annual Report | 15 Your Fund’s Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 9/1/13 Value 2/28/14 Period* 9/1/13–2/28/14 Act u al $ 1,000 $ 1,059.50 $ 3.27 Hypothetical (5% ret u r n before expe n ses) $ 1,000 $ 1,021.62 $ 3.21 Class C Act u al $ 1,000 $ 1,056.90 $ 6.07 Hypothetical (5% ret u r n before expe n ses) $ 1,000 $ 1,018.89 $ 5.96 Advisor Class Act u al $ 1,000 $ 1,060.90 $ 2.76 Hypothetical (5% ret u r n before expe n ses) $ 1,000 $ 1,022.12 $ 2.71 *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 0.64%; C: 1.19%; and Advisor: 0.54%), multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. 16 | Annual Report Franklin Colorado Tax-Free Income Fund Your Fund’s Goal and Main Investments: Franklin Colorado Tax-Free Income Fund seeks to provide as high a level of income exempt from federal and Colorado personal income taxes as is consistent with prudent investment management and preservation of capital by investing at least 80% of its net assets in securities that pay interest free from such taxes. 1 This annual report for Franklin Colorado Tax-Free Income Fund covers the fiscal year ended February 28, 2014. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. Performance Overview The Fund’s Class A share price, as measured by net asset value, decreased from $12.44 on February 28, 2013, to $11.66 on February 28, 2014. The Fund’s Class A shares paid dividends totaling 45.50 cents per share for the same period. 2 The Performance Summary beginning on page 21 shows that at the end of this reporting period the Fund’s Class A shares’ distribution rate was The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Fund’s Statement of Investments (SOI). The SOI begins on page 98. Annual Report | 17 Dividend Distributions* Fra n kli n Colorado Tax-Free I n come F un d 3/1/13–2/28/14 Dividend per Share (cents) Month Class A Class C Advisor Class March 3.67 3.09 3.77 April 3.67 3.09 3.77 May 3.67 3.09 3.77 J un e 3.67 3.11 3.77 J u ly 3.67 3.11 3.77 A u g u st 3.67 3.11 3.77 September 3.82 3.30 3.91 October 3.87 3.35 3.96 November 3.92 3.40 4.01 December 3.92 3.41 4.01 Ja nu ary 3.95 3.44 4.04 Febr u ary 4.00 3.49 4.09 Total *Assumes shares were purchased and held for the entire accrual period. Since dividends accrue daily, your actual dis- tributions will vary depending on the date you purchased your shares and any account activity. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. 3.94% based on an annualization of the 4.00 cent per share February dividend and the maximum offering price of $12.18 on February 28, 2014. An investor in the 2014 maximum combined effective federal and Colorado personal income tax bracket of 46.20% (including 3.8% Medicare tax) would need to earn a distribution rate of 7.32% from a taxable investment to match the Fund’s Class A tax-free distribution rate. For the Fund’s Class C and Advisor shares’ performance, please see the Performance Summary. State Update Colorado’s economy continued to expand during the 12 months under review. The state enjoyed strong employment growth, particularly in the Denver metropolitan area, which attracted businesses from the technology, telecommunications and energy industries. Many of these businesses were drawn to the area’s highly educated workforce, low cost of doing business and rapid rate of in-migration. A real estate boom also contributed to Colorado’s economic expansion. Home sales and prices increased for much of the reporting period. Higher prices, cold weather and the holiday season, however, slowed sales in the fourth quarter of 2013. The overall gains helped Colorado’s unemployment rate stay below the nation’s during the fiscal year. The state’s unemployment rate fell to 6.1% from 7.1% over the period, while the national rate ended the period at 6.7%. 3 18 | Annual Report The enacted fiscal year 2014 budget recognized that revenue outperformance during the period was likely one-time in nature and ensured that some of the new spending was on one-time items. Lawmakers allocated additional funding for K-12 and higher education, infrastructure construction and maintenance, health services and child welfare, and economic development initiatives such as tourism promotion and incentives for companies to relocate to or expand their workforce in the state. Additionally, the fiscal year 2014 budget increased Colorados allocation to the general fund reserve. The governor submitted a budget proposal for fiscal year 2015 that restored funding for agencies that had endured budget cuts resulting from the need for emergency funding to address a series of wildfires and floods. Highlights of the proposal included increased spending on education, corrections and emergency recovery efforts, and increasing the general fund reserve. The governor based the spending recommendations on forecasts that the states economy could continue to strengthen. Near period-end, the governor released an updated budget proposal reflecting that sales tax collections from Colorados recently legalized marijuana market exceeded lawmakers expectations. The updated proposal allocated additional funding for substance abuse prevention and treatment programs. Analysts noted, however, that continued strong revenue collections could trigger a constitutional requirement that surplus revenue be returned to taxpayers as a refund. Colorados constitution prohibits the state from issuing long-term general obligation debt, but the state has issued general fund appropriation-backed lease revenue debt for general purposes. Colorados debt levels were lower than most states, with net tax-supported debt at $525 per capita and 1.2% of personal income, compared with the $1,074 and 2.8% national medians. 4 Independent credit rating agency Standard & Poors (S&P) affirmed its Colorado issuer rating of AA with a stable outlook. 5 The rating and outlook reflected S&Ps view of the states strong economic fundamentals that included above-average income, employment and population trends, history of making midyear budget adjustments as required by quarterly revenue forecasts, good financial performance and low debt levels. According to S&P, challenges included a high level of unfunded pension liabilities and a track record of funding less than the required pension contribution, as well as constitutional restrictions and voter initiatives that limit tax revenue growth and spending flexibility. Portfolio Breakdown Fra n kli n Colorado Tax-Free I n come F un d 2/28/14 % of Total Long-Term Investments* Hospital & Health Care % Tax-Supported % Subject to Government Appropriations % Utilities % Higher Education % Refunded % Other Revenue % General Obligation % Transportation % *Does not include short-term investments and other net assets. Managers Discussion We used various investment strategies during the 12 months under review as we sought to maximize tax-free income for shareholders. Puerto Ricos municipal bond market is widely traded because of its federal and state tax-exemption advantages. During the reporting period, some Puerto Rico issuers experienced a series of downgrades from S&P, Moodys Investors Service Annual Report | 19 and Fitch Ratings. In February 2014, these credit rating firms downgraded their respective ratings of Puerto Ricos general obligation debt to below investment grade, along with the ratings of certain related Puerto Rico issuers. Additionally, each rating agency maintained a negative outlook on certain Puerto Rico issuers, and further downgrades are possible. The Fund is not required to sell securities that have been downgraded to below investment grade, but it is prohibited from making further purchases of such securities as long as the securities are not rated investment grade by at least one U.S. nationally recognized rating service. Rating actions combined with news related to the commonwealths financial position and future financing endeavors caused the Puerto Rico bond market to experience sharp declines in the latter half of 2013 and contrasting positive performance year-to-date in 2014. Thank you for your continued participation in Franklin Colorado Tax-Free Income Fund. We believe our conservative, buy-and-hold investment strategy can help us achieve high, current, tax-free income for shareholders. The foregoing information reflects our analysis, opinions and portfolio holdings as of February 28, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 1. For state personal income taxes, the 80% minimum is measured by total Fund assets. For investors subject to alter- native minimum tax, a small portion of Fund dividends may be taxable. Distributions of capital gains are generally taxable. To avoid imposition of 28% backup withholding on all Fund distributions and redemption proceeds, U.S. investors must be properly certified on Form W-9 and non-U.S. investors on Form W-8BEN. 2. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. 3. Source: Bureau of Labor Statistics. 4. Source: Moodys Investors Service, 2013 State Debt Medians Report, 5/29/13. 5. This does not indicate S&Ps rating of the Fund. 20 | Annual Report Performance Summary as of 2/28/14 Franklin Colorado Tax-Free Income Fund Your dividend income will vary depending on dividends or interest paid by securities in the Fund’s portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Fund’s dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FRCOX) Change 2/28/14 2/28/13 Net Asset Val u e (NAV) -$ 0.78 $ 11.66 $ 12.44 Distributions (3/1/13–2/28/14) Divide n d I n come $ 0.4550 Class C (Symbol: FCOIX) Change 2/28/14 2/28/13 Net Asset Val u e (NAV) -$ 0.78 $ 11.78 $ 12.56 Distributions (3/1/13–2/28/14) Divide n d I n come $ 0.3899 Advisor Class (Symbol: FCOZX) Change 2/28/14 2/28/13 Net Asset Val u e (NAV) -$ 0.77 $ 11.66 $ 12.43 Distributions (3/1/13–2/28/14) Divide n d I n come $ 0.4664 Annual Report | 21 Performance Summary (continued) Performance C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n s i n cl u de maxim u m sales charges. Class A: 4.25% maxim u m i n itial sales charge; Class C: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Advisor Class: n o sales charges. Class A 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -2.56 % + % + % Average A nnu al Total Ret u r n 2 -6.68 % + % + % Avg. A nn . Total Ret u r n (3/31/14) 3 -5.70 % + % + % Distrib u tio n Rate 4 3.94 % Taxable Eq u ivale n t Distrib u tio n Rate 5 7.32 % 30-Day Sta n dardized Yield 6 3.32 % Taxable Eq u ivale n t Yield 5 6.17 % Total A nnu al Operati n g Expe n ses 7 0.65 % Class C 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -3.07 % + % + % Average A nnu al Total Ret u r n 2 -4.01 % + % + % Avg. A nn . Total Ret u r n (3/31/14) 3 -2.87 % + % + % Distrib u tio n Rate 4 3.56 % Taxable Eq u ivale n t Distrib u tio n Rate 5 6.62 % 30-Day Sta n dardized Yield 6 2.92 % Taxable Eq u ivale n t Yield 5 5.43 % Total A nnu al Operati n g Expe n ses 7 1.20 % Advisor Class 8 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -2.39 % + % + % Average A nnu al Total Ret u r n 2 -2.39 % + % + % Avg. A nn . Total Ret u r n (3/31/14) 3 -1.39 % + % + % Distrib u tio n Rate 4 4.21 % Taxable Eq u ivale n t Distrib u tio n Rate 5 7.82 % 30-Day Sta n dardized Yield 6 3.57 % Taxable Eq u ivale n t Yield 5 6.64 % Total A nnu al Operati n g Expe n ses 7 0.55 % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . 22 | Annual Report Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment Total return represents the change in value of an investment over the periods shown. It includes any applicable maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged index includes reinvestment of any income or distributions. It differs from the Fund in composition and does not pay management fees or expenses. One cannot invest directly in an index. Annual Report | 23 All investments involve risks, including possible loss of principal. Because municipal bonds are sensitive to interest rate movements, the Funds yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. Because the Fund invests principally in a single state, it is subject to greater risk of adverse economic and regulatory changes in that state than a geographically diversified fund. The Fund holds a small portion of its assets in Puerto Rico municipal bonds that have been impacted by recent adverse economic and market changes, which may cause the Funds share price to decline. Changes in the credit rating of a bond, or in the credit rating or financial strength of a bonds issuer, insurer or guarantor, may affect the bonds value. The Fund may invest a significant part of its assets in municipal securities that finance similar types of projects, such as utilities, hospitals, higher education and transportation. A change that affects one project would likely affect all similar projects, thereby increasing market risk. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class C: These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. 3. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 4. Distribution rate is based on an annualization of the respective classs February dividend and the maximum offering price (NAV for Classes C and Advisor) per share on 2/28/14. 5. Taxable equivalent distribution rate and yield assume the published rates as of 12/18/13 for the maximum combined effective federal and Colorado personal income tax rate of 46.20%, based on the federal income tax rate of 39.60% plus 3.8% Medicare tax. 6. The 30-day standardized yield for the month ended 2/28/14 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 7. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 8. Effective 7/15/09, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 7/15/09, a restated figure is used based upon the Funds Class A performance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for peri- ods after 7/15/09, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 7/15/09 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +26.39% and +5.19%. 9. Source: © 2014 Morningstar. The Barclays Municipal Bond Index is a market value-weighted index engineered for the long-term tax-exempt bond market. To be included in the index, bonds must be fixed rate, have at least one year to final maturity and be rated investment grade (Baa3/BBB- or higher) by at least two of the following agencies: Moodys, Standard & Poors and Fitch. The Consumer Price Index (CPI), calculated by the Bureau of Labor Statistics, is a commonly used measure of the inflation rate. 10. Source: Barclays Global Family of Indices. © 2014 Barclays Capital Inc. Used with permission. 24 | Annual Report Your Funds Expenses Franklin Colorado Tax-Free Income Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Annual Report | 25 Your Fund’s Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 9/1/13 Value 2/28/14 Period* 9/1/13–2/28/14 Act u al $ 1,000 $ 1,059.70 $ 3.42 Hypothetical (5% ret u r n before expe n ses) $ 1,000 $ 1,021.47 $ 3.36 Class C Act u al $ 1,000 $ 1,056.20 $ 6.22 Hypothetical (5% ret u r n before expe n ses) $ 1,000 $ 1,018.74 $ 6.11 Advisor Class Act u al $ 1,000 $ 1,060.20 $ 2.91 Hypothetical (5% ret u r n before expe n ses) $ 1,000 $ 1,021.97 $ 2.86 *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 0.67%; C: 1.22%; and Advisor: 0.57%), multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. 26 | Annual Report Franklin Connecticut Tax-Free Income Fund Your Funds Goal and Main Investments: Franklin Connecticut Tax-Free Income Fund seeks to provide as high a level of income exempt from federal and Connecticut personal income taxes as is consistent with prudent investment management and preservation of capital by investing at least 80% of its net assets in securities that pay interest free from such taxes. 1 Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. This annual report for Franklin Connecticut Tax-Free Income Fund covers the fiscal year ended February 28, 2014. Performance Overview The Funds Class A share price, as measured by net asset value, decreased from $11.43 on February 28, 2013, to $10.65 on February 28, 2014. The Funds Class A shares paid dividends totaling 38.29 cents per share for the same period. 2 The Performance Summary beginning on page 31 shows that at the end of this reporting period the Funds Class A shares distribution rate was The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 106. Annual Report | 27 Dividend Distributions* Fra n kli n Co nn ectic u t Tax-Free I n come F un d 3/1/13-2/28/14 Dividend per Share (cents) Month Class A Class C Advisor Class March April May J un e J u ly A u g u st September October November December Ja nu ary Febr u ary Total *Assumes shares were purchased and held for the entire accrual period. Since dividends accrue daily, your actual dis- tributions will vary depending on the date you purchased your shares and any account activity. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. 3.74% based on an annualization of the 3.47 cent per share February dividend and the maximum offering price of $11.12 on February 28, 2014. An investor in the 2014 maximum combined effective federal and Connecticut personal income tax bracket of 47.45% (including 3.8% Medicare tax) would need to earn a distribution rate of 7.12% from a taxable investment to match the Funds Class A tax-free distribution rate. For the Funds Class C and Advisor shares performance, please see the Performance Summary. State Update Connecticuts economy continued to show signs of improvement during the 12 months under review. The states above-average reliance on economically sensitive industries such as finance, insurance and real estate slowed the pace of its recovery. The troubled housing market had mixed results during the period. Foreclosure and housing permit issuance levels worsened, but home sales and prices improved. Connecticuts persistently elevated unemployment rate fell to a five-year low of 7.0% at period-end. 3 Most of the gains made in the fourth quarter of 2013 were attributed to employment, rather than job 28 | Annual Report seekers leaving the labor force. In comparison, the national rate was 6.7% at period-end. 3 Near period-end, the governor proposed a series of legislative actions to address unemployment that included borrowing funds for wage subsidy and job placement programs and creating a law that would make it illegal for employers to screen job seekers by their length of unemployment. Lawmakers used nonrecurring measures including fund transfers, maturity extension of economic recovery notes and appropriation of a sizable portion of the fiscal year 2013 surplus to help bridge a large gap in the enacted fiscal 20142015 biennial budget. Other measures the state employed to balance the budget consisted of revenue enhancements without creating new taxes but encompassed reduced transfers for municipal aid, the special transportation fund, as well as spending cuts resulting largely from changes in the Medicaid cost program. Connecticut experienced positive revenue performance in fiscal year 2013 after taxpayers cashed in dividends and capital gains ahead of tax law changes. The governor proposed using an expected budget surplus for tax-free rebates and replenishing the underfunded pension fund. Lawmakers from the state house offered a competing plan that called for tax cuts. Both parties, however, agreed that surplus funds should be used to boost the rainy day fund used for fiscal emergencies and paying down long-term debt. Connecticuts above-average reliance on economically sensitive industries has resulted in a historically volatile revenue base and has caused the state to increase the issuance of debt to cover operating deficits during difficult economic periods. In addition, the higher level of debt can largely be attributed to funding education programs and pension liability as mandated by Connecticut, while other states may utilize local government contribution for public programs. As a result, Connecticuts debt levels remained among the nations highest, with net tax-supported debt at 9.1% of personal income and $5,185 per capita, compared with the 2.8% and $1,074 national medians. 4 Independent credit rating agency Standard & Poors (S&P) rated the states general obligation debt AA with a stable outlook. 5 The rating reflected S&Ps view of the states diverse economy, high wealth and income levels, flexibility to adjust revenues and manage budget volatility, active monitoring of revenues and expenditures, and adequate operating liquidity. In S&Ps view, despite such strong fundamentals, Connecticuts cyclical budget performance has caused it to issue debt to help finance operations during recessionary periods. Additionally, S&P expected the states significant cost pressure from high debt levels and large unfunded postretirement liabilities to accelerate because of new bond authorizations. The outlook reflected S&Ps expectation that the state will continue to work on restoring fiscal balance over the next two years. Portfolio Breakdown Fra n kli n Co nn ectic u t Tax-Free I n come F un d 2/28/14 % of Total Long-Term Investments* Higher Education % Hospital & Health Care % Utilities % General Obligation % Other Revenue % Refunded % Tax-Supported % Transportation % Housing % Subject to Government Appropriations % *Does not include short-term investments and other net assets. Annual Report | 29 Managers Discussion We used various investment strategies during the 12 months under review as we sought to maximize tax-free income for shareholders. Puerto Ricos municipal bond market is widely traded because of its federal and state tax-exemption advantages. During the reporting period, some Puerto Rico issuers experienced a series of downgrades from S&P, Moodys Investors Service and Fitch Ratings. In February 2014, these credit rating firms downgraded their respective ratings of Puerto Ricos general obligation debt to below investment grade, along with the ratings of certain related Puerto Rico issuers. Additionally, each rating agency maintained a negative outlook on certain Puerto Rico issuers, and further downgrades are possible. The Fund is not required to sell securities that have been downgraded to below investment grade, but it is prohibited from making further purchases of such securities as long as the securities are not rated investment grade by at least one U.S. nationally recognized rating service. Rating actions combined with news related to the commonwealths financial position and future financing endeavors caused the Puerto Rico bond market to experience sharp declines in the latter half of 2013 and contrasting positive performance year-to-date in 2014. Thank you for your continued participation in Franklin Connecticut Tax-Free Income Fund. We believe our conservative, buy-and-hold investment strategy can help us achieve high, current, tax-free income for shareholders. The foregoing information reflects our analysis, opinions and portfolio holdings as of February 28, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 1. For state personal income taxes, the 80% minimum is measured by total Fund assets. For investors subject to alter- native minimum tax, a small portion of Fund dividends may be taxable. Distributions of capital gains are generally taxable. To avoid imposition of 28% backup withholding on all Fund distributions and redemption proceeds, U.S. investors must be properly certified on Form W-9 and non-U.S. investors on Form W-8BEN. 2. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. 3. Source: Bureau of Labor Statistics. 4. Source: Moodys Investors Service, 2013 State Debt Medians Report, 5/29/13. 5. This does not indicate S&Ps rating of the Fund. 30 | Annual Report Performance Summary as of 2/28/14 Franklin Connecticut Tax-Free Income Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FXCTX) Change 2/28/14 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/132/28/14) Divide n d I n come $ Class C (Symbol: FCTIX) Change 2/28/14 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/132/28/14) Divide n d I n come $ Advisor Class (Symbol: FCNZX) Change 2/28/14 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/132/28/14) Divide n d I n come $ Annual Report | 31 Performance Summary (continued) Performance C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n s i n cl u de maxim u m sales charges. Class A: 4.25% maxim u m i n itial sales charge; Class C: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Advisor Class: n o sales charges. Class A 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -3.44 % + % + % Average A nnu al Total Ret u r n 2 -7.56 % + % + % Avg. A nn . Total Ret u r n (3/31/14) 3 -6.65 % + % + % Distrib u tio n Rate 4 3.74 % Taxable Eq u ivale n t Distrib u tio n Rate 5 7.12 % 30-Day Sta n dardized Yield 6 3.11 % Taxable Eq u ivale n t Yield 5 5.92 % Total A nnu al Operati n g Expe n ses 7 0.66 % Class C 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -3.94 % + % + % Average A nnu al Total Ret u r n 2 -4.87 % + % + % Avg. A nn . Total Ret u r n (3/31/14) 3 -4.06 % + % + % Distrib u tio n Rate 4 3.37 % Taxable Eq u ivale n t Distrib u tio n Rate 5 6.41 % 30-Day Sta n dardized Yield 6 2.71 % Taxable Eq u ivale n t Yield 5 5.16 % Total A nnu al Operati n g Expe n ses 7 1.21 % Advisor Class 8 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -3.34 % + % + % Average A nnu al Total Ret u r n 2 -3.34 % + % + % Avg. A nn . Total Ret u r n (3/31/14) 3 -2.43 % + % + % Distrib u tio n Rate 4 4.02 % Taxable Eq u ivale n t Distrib u tio n Rate 5 7.65 % 30-Day Sta n dardized Yield 6 3.35 % Taxable Eq u ivale n t Yield 5 6.37 % Total A nnu al Operati n g Expe n ses 7 0.56 % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . 32 | Annual Report Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment Total return represents the change in value of an investment over the periods shown. It includes any applicable maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged index includes reinvestment of any income or distributions. It differs from the Fund in composition and does not pay management fees or expenses. One cannot invest directly in an index. Annual Report | 33 All investments involve risks, including possible loss of principal. Because municipal bonds are sensitive to interest rate movements, the Funds yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. Because the Fund invests principally in a single state, it is subject to greater risk of adverse economic and regulatory changes in that state than a geographically diversified fund. The Fund holds a portion of its assets in Puerto Rico municipal bonds that have been impacted by recent adverse economic and market changes, which may cause the Funds share price to decline. Changes in the credit rating of a bond, or in the credit rating or financial strength of a bonds issuer, insurer or guarantor, may affect the bonds value. The Fund may invest a significant part of its assets in municipal securities that finance similar types of projects, such as utilities, hospitals, higher education and transportation. A change that affects one project would likely affect all similar projects, thereby increasing market risk. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class C: These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. 3. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 4. Distribution rate is based on an annualization of the respective classs February dividend and the maximum offering price (NAV for Classes C and Advisor) per share on 2/28/14. 5. Taxable equivalent distribution rate and yield assume the published rates as of 12/18/13 for the maximum combined effective federal and Connecticut personal income tax rate of 47.45%, based on the federal income tax rate of 39.60% plus 3.8% Medicare tax. 6. The 30-day standardized yield for the month ended 2/28/14 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 7. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 8. Effective 7/15/09, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 7/15/09, a restated figure is used based upon the Funds Class A performance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for peri- ods after 7/15/09, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 7/15/09 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +22.49% and +4.49%. 9. Source: © 2014 Morningstar. The Barclays Municipal Bond Index is a market value-weighted index engineered for the long-term tax-exempt bond market. To be included in the index, bonds must be fixed rate, have at least one year to final maturity and be rated investment grade (Baa3/BBB- or higher) by at least two of the following agencies: Moodys, Standard & Poors and Fitch. The Consumer Price Index (CPI), calculated by the Bureau of Labor Statistics, is a commonly used measure of the inflation rate. 10. Source: Barclays Global Family of Indices. © 2014 Barclays Capital Inc. Used with permission. 34 | Annual Report Your Funds Expenses Franklin Connecticut Tax-Free Income Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Annual Report | 35 Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 9/1/13 Value 2/28/14 Period* 9/1/132/28/14 Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Class C Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Advisor Class Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 0.69%; C: 1.24%; and Advisor: 0.59%), multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. 36 | Annual Report Franklin Michigan Tax-Free Income Fund Your Fund’s Goal and Main Investments: Franklin Michigan Tax-Free Income Fund seeks to provide as high a level of income exempt from federal and Michigan personal income taxes as is consistent with prudent investment management and preservation of capital by investing at least 80% of its total assets in securities that pay interest free from such taxes. 1 Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. Credit Quality Breakdown* Fra n kli n Michiga n Tax-Free I n come F un d 2/28/14 % of Total Ratings Long-Term Investments** AAA 2.2 % AA 63.2 % A 33.2 % BBB 0.5 % Not Rated 0.9 % *Standard & Poor’s (S&P) is used as the primary independent rating agency source. Moody’s is secondary, and Fitch, if available, is used for securities not rated by Moody’s or S&P. The ratings are an indication of an issuer’s credit- worthiness, with long-term ratings typically ranging from AAA (highest) to Below Investment Grade (lowest; includes ratings BB to D). This methodology differs from that used in Fund marketing materials. **Does not include short-term investments and other net assets. This annual report for Franklin Michigan Tax-Free Income Fund covers the fiscal year ended February 28, 2014. Performance Overview The Fund’s Class A share price, as measured by net asset value, decreased from $12.36 on February 28, 2013, to $11.67 on February 28, 2014. The Fund’s Class A shares paid dividends totaling 44.61 cents per share for the same period. 2 The Performance Summary beginning on page 41 shows that at the end of this reporting period the Fund’s Class A shares’ distribution rate was 3.96% based on an annualization of the 4.02 cent per share February dividend and the maximum offering price of $12.19 on February 28, 2014. An investor in the 2014 maximum combined effective federal and Michigan personal income tax bracket of 45.97% (including 3.8% Medicare tax) would need to earn a distribution rate of 7.33% from a taxable investment to match the The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Fund’s Statement of Investments (SOI). The SOI begins on page 112. Annual Report | 37 Dividend Distributions* Fra n kli n Michiga n Tax-Free I n come F un d 3/1/132/28/14 Dividend per Share (cents) Month Class A Class C Advisor Class March April May J un e J u ly A u g u st September October November December Ja nu ary Febr u ary Total *Assumes shares were purchased and held for the entire accrual period. Since dividends accrue daily, your actual dis- tributions will vary depending on the date you purchased your shares and any account activity. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. Funds Class A tax-free distribution rate. For the Funds Class C and Advisor shares performance, please see the Performance Summary. State Update Michigans troubled economy continued to show signs of recovery during the 12 months under review. Although the states economy was diversified, the manufacturing sector still served as a major employment source. During the review period, local car production levels increased thanks to industry cost-cutting efforts, the nations economic recovery and pent-up car demand. This resurgence helped push down the persistently high unemployment rate from a high of 9.0% in July and August 2013 to a six-year low of 7.7% at period-end, which was higher than the national 6.7% average. 3 Most job sectors expanded during the 12-month period. Improved employment conditions boosted the beleaguered real estate market, which experienced an increase in prices and a decrease in foreclosures. Lawmakers reported a surplus in fiscal year 2013 after income tax collections exceeded expectations and businesses claimed fewer credits than expected. The income tax gains were recognized as a likely one-time phenomenon that occurred after taxpayers cashed in dividends and capital gains ahead of tax 38 | Annual Report law changes. The states enacted fiscal year 2014 budget maintained structural balance and included a modest increase in total spending, primarily in public education, roads and public transportation, and revenue sharing to communities. The budget also included a deposit to the states budget stabilization fund (BSF), which indicated the states determination to restore a strong financial profile. Near period-end, the governor presented his budget proposal for fiscal year 2015. Highlights included issuing property tax refunds, increasing revenue sharing payments with cities, increasing funding for education and public safety, and adding to the BSF and a fund used to offset possible losses incurred by Medicaid expansion. Lawmakers also began negotiating revisions to the fiscal year 2014 budget that would reflect unanticipated costs associated with Medicaid expansion and the fiscal year 2013 surplus. Michigan maintained relatively low debt levels, with net tax-supported debt at $800 per capita and 2.2% of personal income, compared with the national medians of $1,074 and 2.8%. 4 Independent credit rating agency Standard & Poors (S&P) affirmed its rating of AA- and positive outlook on Michigans general obligation bonds (GO). 5 The rating reflected S&Ps view of the states recovering cyclical economic base, improving fund balances, strong cash position, good budget management practices, and moderate debt and pension liability levels. S&P noted that challenges included the states weak economic growth over the past decade, cyclical financial pressures and relatively high obligations for other postemployment benefits. S&Ps rating outlook reflected the possibility that the states continued economic growth, BSF replenishment and structural alignment of ongoing revenues and expenditures could lead to a rating upgrade within S&Ps two-year horizon. The city of Detroit potentially moved closer to exiting the bankruptcy process after it filed a plan of adjustment at period-end. Independent credit rating agency Moodys Investors Service left its Aa2 rating and positive outlook unchanged for Michigan debt despite the states weakened position under the plan because lawmakers already incorporated some tolerance of the loss into their financial plans. 5 Portfolio Breakdown Fra n kli n Michiga n Tax-Free I n come F un d 2/28/14 % of Total Long-Term Investments* General Obligation % Hospital & Health Care % Utilities % Higher Education % Subject to Government Appropriations % Refunded % Tax-Supported % Transportation % Housing % *Does not include short-term investments and other net assets. Managers Discussion We used various investment strategies during the 12 months under review as we sought to maximize tax-free income for shareholders. Puerto Ricos municipal bond market is widely traded because of its federal and state tax-exemption advantages. During the reporting period, some Puerto Rico issuers experienced a series of downgrades from S&P, Moodys and Fitch Ratings. In February 2014, these credit rating firms downgraded their respective ratings of Puerto Ricos general obligation debt to below investment grade, along with the ratings of certain related Puerto Rico issuers. Additionally, each rating agency maintained a negative outlook on certain Puerto Rico issuers, and further downgrades are possible. The Fund is not required to sell securities that Annual Report | 39 have been downgraded to below investment grade, but it is prohibited from making further purchases of such securities as long as the securities are not rated investment grade by at least one U.S. nationally recognized rating service. Rating actions combined with news related to the commonwealths financial position and future financing endeavors caused the Puerto Rico bond market to experience sharp declines in the latter half of 2013 and contrasting positive performance year-to-date in 2014. Thank you for your continued participation in Franklin Michigan Tax-Free Income Fund. We believe our conservative, buy-and-hold investment strategy can help us achieve high, current, tax-free income for shareholders. The foregoing information reflects our analysis, opinions and portfolio holdings as of February 28, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 1. For investors subject to alternative minimum tax, a small portion of Fund dividends may be taxable. Distributions of capital gains are generally taxable. To avoid imposition of 28% backup withholding on all Fund distributions and redemption proceeds, U.S. investors must be properly certified on Form W-9 and non-U.S. investors on Form W-8BEN. 2. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. 3. Source: Bureau of Labor Statistics. 4. Source: Moodys Investors Service, 2013 State Debt Medians Report, 5/29/13. 5. This does not indicate a rating of the Fund. 40 | Annual Report Performance Summary as of 2/28/14 Franklin Michigan Tax-Free Income Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FTTMX) Change 2/28/14 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/132/28/14) Divide n d I n come $ Class C (Symbol: FRMTX) Change 2/28/14 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/132/28/14) Divide n d I n come $ Advisor Class (Symbol: FMTFX) Change 2/28/14 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/132/28/14) Divide n d I n come $ Annual Report | 41 Performance Summary (continued) Performance C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n s i n cl u de maxim u m sales charges. Class A: 4.25% maxim u m i n itial sales charge; Class C: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Advisor Class: n o sales charges. Class A 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -1.90 % + % + % Average A nnu al Total Ret u r n 2 -6.08 % + % + % Avg. A nn . Total Ret u r n (3/31/14) 3 -5.29 % + % + % Distrib u tio n Rate 4 3.96 % Taxable Eq u ivale n t Distrib u tio n Rate 5 7.33 % 30-Day Sta n dardized Yield 6 3.28 % Taxable Eq u ivale n t Yield 5 6.07 % Total A nnu al Operati n g Expe n ses 7 0.63 % Class C 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -2.42 % + % + % Average A nnu al Total Ret u r n 2 -3.36 % + % + % Avg. A nn . Total Ret u r n (3/31/14) 3 -2.67 % + % + % Distrib u tio n Rate 4 3.56 % Taxable Eq u ivale n t Distrib u tio n Rate 5 6.59 % 30-Day Sta n dardized Yield 6 2.89 % Taxable Eq u ivale n t Yield 5 5.35 % Total A nnu al Operati n g Expe n ses 7 1.18 % Advisor Class 8 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -1.80 % + % + % Average A nnu al Total Ret u r n 2 -1.80 % + % + % Avg. A nn . Total Ret u r n (3/31/14) 3 -1.02 % + % + % Distrib u tio n Rate 4 4.21 % Taxable Eq u ivale n t Distrib u tio n Rate 5 7.79 % 30-Day Sta n dardized Yield 6 3.68 % Taxable Eq u ivale n t Yield 5 6.81 % Total A nnu al Operati n g Expe n ses 7 0.53 % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . 42 | Annual Report Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment Total return represents the change in value of an investment over the periods shown. It includes any applicable maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged index includes reinvestment of any income or distributions. It differs from the Fund in composition and does not pay management fees or expenses. One cannot invest directly in an index. Annual Report | 43 All investments involve risks, including possible loss of principal. Because municipal bonds are sensitive to interest rate movements, the Funds yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. Because the Fund invests principally in a single state, it is subject to greater risk of adverse economic and regulatory changes in that state than a geographically diversified fund. The Fund holds a small portion of its assets in Puerto Rico municipal bonds that have been impacted by recent adverse economic and market changes, which may cause the Funds share price to decline. Changes in the credit rating of a bond, or in the credit rating or financial strength of a bonds issuer, insurer or guarantor, may affect the bonds value. The Fund may invest a significant part of its assets in municipal securities that finance similar types of projects, such as utilities, hospitals, higher education and transportation. A change that affects one project would likely affect all similar projects, thereby increasing market risk. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class C: These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. 3. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 4. Distribution rate is based on an annualization of the respective classs February dividend and the maximum offering price (NAV for Classes C and Advisor) per share on 2/28/14. 5. Taxable equivalent distribution rate and yield assume the published rates as of 12/18/13 for the maximum combined effective federal and Michigan personal income tax rate of 45.97%, based on the federal income tax rate of 39.60% plus 3.8% Medicare tax. 6. The 30-day standardized yield for the month ended 2/28/14 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 7. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 8. Effective 7/1/08, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 7/1/08, a restated figure is used based upon the Funds Class A per- formance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for periods after 7/1/08, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 7/1/08 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +24.09% and +3.88%. 9. Source: © 2014 Morningstar. The Barclays Municipal Bond Index is a market value-weighted index engineered for the long-term tax-exempt bond market. To be included in the index, bonds must be fixed rate, have at least one year to final maturity and be rated investment grade (Baa3/BBB- or higher) by at least two of the following agencies: Moodys, Standard & Poors and Fitch. The Consumer Price Index (CPI), calculated by the Bureau of Labor Statistics, is a commonly used measure of the inflation rate. 10. Source: Barclays Global Family of Indices. © 2014 Barclays Capital Inc. Used with permission. 44 | Annual Report Your Funds Expenses Franklin Michigan Tax-Free Income Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Annual Report | 45 Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 9/1/13 Value 2/28/14 Period* 9/1/132/28/14 Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Class C Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Advisor Class Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 0.65%; C: 1.20%; and Advisor: 0.55%), multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. 46 | Annual Report Franklin Minnesota Tax-Free Income Fund Your Fund’s Goal and Main Investments: Franklin Minnesota Tax-Free Income Fund seeks to provide as high a level of income exempt from federal and Minnesota personal income taxes as is consistent with prudent investment management and preservation of capital by investing at least 80% of its total assets in securities that pay interest free from such taxes. 1 Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. Credit Quality Breakdown* Fra n kli n Mi nn esota Tax-Free I n come F un d 2/28/14 % of Total Ratings Long-Term Investments** AAA 12.1 % AA 69.2 % A 18.5 % Below I n vestme n t Grade 0.1 % Not Rated 0.1 % *Standard & Poor’s (S&P) is used as the primary independent rating agency source. Moody’s is secondary, and Fitch, if available, is used for securities not rated by Moody’s or S&P. The ratings are an indication of an issuer’s credit- worthiness, with long-term ratings typically ranging from AAA (highest) to Below Investment Grade (lowest; includes ratings BB to D). This methodology differs from that used in Fund marketing materials. **Does not include short-term investments and other net assets. This annual report for Franklin Minnesota Tax-Free Income Fund covers the fiscal year ended February 28, 2014. Performance Overview The Fund’s Class A share price, as measured by net asset value, decreased from $12.98 on February 28, 2013, to $12.39 on February 28, 2014. The Fund’s Class A shares paid dividends totaling 39.62 cents per share for the same period. 2 The Performance Summary beginning on page 51 shows that at the end of this reporting period the Fund’s Class A shares’ distribution rate was 3.16% based on an annualization of the 3.41 cent per share February dividend and the maximum offering price of $12.94 on February 28, 2014. An investor in the 2014 maximum combined effective federal and Minnesota personal The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Fund’s Statement of Investments (SOI). The SOI begins on page 119. Annual Report | 47 Dividend Distributions* Franklin Minnesota Tax-Free Income Fund 3/1/132/28/14 Dividend per Share (cents) Month Class A Class C Advisor Class March April May June July August September October November December January February Total *Assumes shares were purchased and held for the entire accrual period. Since dividends accrue daily, your actual dis- tributions will vary depending on the date you purchased your shares and any account activity. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. income tax bracket of 49.35% (including 3.8% Medicare tax) would need to earn a distribution rate of 6.24% from a taxable investment to match the Funds Class A tax-free distribution rate. For the Funds Class C and Advisor shares performance, please see the Performance Summary. State Update Increased economic activity in Minnesota helped state revenues exceed estimates in 2013. Minnesotas economic growth rate was projected to outpace the nations in 2013 as employment gains, robust housing demand and new construction activity contributed to economic performance. This strength helped the state collect higher-than-expected individual income taxes and net receipts from sales and corporate taxes. Minnesotas lower employment rate also signaled the states continued recovery from the last recession. During the period, non-farm payrolls reached a prerecession peak following broad gains across job sectors. The states unemployment rate fell from 5.3% at the beginning of the period to 4.8% at period-end, well below the 6.7% national rate. 3 Construction activity and the 48 | Annual Report housing market improved during the period. Residential construction lifted construction payrolls, and residential building permits increased at a faster pace than the nation’s. Home sales climbed, housing prices approached their prerecession peak and the number of days a home listing stayed on the market declined. Commercial construction activity received a boost from construction beginning on a nearly $1 billion football stadium. In addition, the Mayo Clinic was in the planning stage to expand its St. Mary’s Hospital. Although the manufacturing sector lagged other job sectors, manufacturing activity grew in the third quarter of 2013, the latest period for which data were available. Minnesota’s net tax-supported debt was 3.0% of personal income and $1,315 per capita, compared with the national medians of 2.8% and $1,074. 4 Independent credit rating agency Moody’s Investors Service assigned Minnesota’s general obligation debt a rating of Aa1 with a stable outlook, which reflected Moody’s view of the state’s revenue growth, strengthened budget reserves and sound financial practices. 5 Moody’s also noted Minnesota’s budget management initiatives, which included financing bonds to close the budget gap and adopting pension solutions to increase employee contributions and reduce employee pension benefits. Minnesota’s budget reserves were fully funded for the first time since 2008, and the state forecast a surplus by the end of fiscal year 2015. Portfolio Breakdown Fra n kli n Mi nn esota Tax-Free I n come F un d 2/28/14 % of Total Long-Term Investments* General Obligation 34.9 % Hospital & Health Care 19.2 % Utilities 13.7 % Higher Education 7.0 % Tax-Supported 6.5 % Transportation 5.9 % Subject to Government Appropriations 5.5 % Housing 3.8 % Refunded 2.6 % Other Revenue 0.9 % *Does not include short-term investments and other net assets. Manager’s Discussion We used various investment strategies during the 12 months under review as we sought to maximize tax-free income for shareholders. Puerto Rico’s municipal bond market is widely traded because of its federal and state tax-exemption advantages. During the reporting period, some Puerto Rico issuers experienced a series of downgrades from Standard & Poor’s, Moody’s and Fitch Ratings. In February 2014, these credit rating firms downgraded their respective ratings of Puerto Rico’s general obligation debt to below investment grade, along with the ratings of certain related Puerto Rico issuers. Additionally, each rating agency maintained a negative outlook on certain Puerto Rico issuers, and further downgrades are possible. The Fund is not required to sell securities that have been downgraded to below investment grade, but it is prohibited from making further purchases of such securities as long as the securities are not rated investment grade by at least one U.S. nationally recognized rating service. Rating actions combined with news related to the commonwealth’s financial position and future financing endeavors caused the Puerto Rico bond market to experience sharp declines in the latter half of 2013 and contrasting positive performance year-to-date in 2014. Annual Report | 49 Thank you for your continued participation in Franklin Minnesota Tax-Free Income Fund. We believe our conservative, buy-and-hold investment strategy can help us achieve high, current, tax-free income for shareholders. The foregoing information reflects our analysis, opinions and portfolio holdings as of February 28, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 1. For investors subject to alternative minimum tax, a small portion of Fund dividends may be taxable. Distributions of capital gains are generally taxable. To avoid imposition of 28% backup withholding on all Fund distributions and redemption proceeds, U.S. investors must be properly certified on Form W-9 and non-U.S. investors on Form W-8BEN. 2. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. 3. Source: Bureau of Labor Statistics. 4. Source: Moodys Investors Service, 2013 State Debt Medians Report, 5/29/13. 5. This does not indicate Moodys rating of the Fund. 50 | Annual Report Performance Summary as of 2/28/14 Franklin Minnesota Tax-Free Income Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FMINX) Change 2/28/14 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/132/28/14) Divide n d I n come $ Class C (Symbol: FMNIX) Change 2/28/14 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/132/28/14) Divide n d I n come $ Advisor Class (Symbol: FMNZX) Change 2/28/14 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/132/28/14) Divide n d I n come $ Annual Report | 51 Performance Summary (continued) Performance C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n s i n cl u de maxim u m sales charges. Class A: 4.25% maxim u m i n itial sales charge; Class C: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Advisor Class: n o sales charges. Class A 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -1.45 % + % + % Average A nnu al Total Ret u r n 2 -5.66 % + % + % Avg. A nn . Total Ret u r n (3/31/14) 3 -4.95 % + % + % Distrib u tio n Rate 4 3.16 % Taxable Eq u ivale n t Distrib u tio n Rate 5 6.24 % 30-Day Sta n dardized Yield 6 2.20 % Taxable Eq u ivale n t Yield 5 4.34 % Total A nnu al Operati n g Expe n ses 7 0.64 % Class C 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -1.97 % + % + % Average A nnu al Total Ret u r n 2 -2.92 % + % + % Avg. A nn . Total Ret u r n (3/31/14) 3 -2.31 % + % + % Distrib u tio n Rate 4 2.75 % Taxable Eq u ivale n t Distrib u tio n Rate 5 5.43 % 30-Day Sta n dardized Yield 6 1.75 % Taxable Eq u ivale n t Yield 5 3.46 % Total A nnu al Operati n g Expe n ses 7 1.19 % Advisor Class 8 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -1.35 % + % + % Average A nnu al Total Ret u r n 2 -1.35 % + % + % Avg. A nn . Total Ret u r n (3/31/14) 3 -0.65 % + % + % Distrib u tio n Rate 4 3.40 % Taxable Eq u ivale n t Distrib u tio n Rate 5 6.71 % 30-Day Sta n dardized Yield 6 2.46 % Taxable Eq u ivale n t Yield 5 4.86 % Total A nnu al Operati n g Expe n ses 7 0.54 % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . 52 | Annual Report Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment Total return represents the change in value of an investment over the periods shown. It includes any applicable maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged index includes reinvestment of any income or distributions. It differs from the Fund in composition and does not pay management fees or expenses. One cannot invest directly in an index. Annual Report | 53 All investments involve risks, including possible loss of principal. Because municipal bonds are sensitive to interest rate movements, the Funds yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. Because the Fund invests principally in a single state, it is subject to greater risk of adverse economic and regulatory changes in that state than a geographically diversified fund. The Fund holds a small portion of its assets in Puerto Rico municipal bonds that have been impacted by recent adverse economic and market changes, which may cause the Funds share price to decline. Changes in the credit rating of a bond, or in the credit rating or financial strength of a bonds issuer, insurer or guarantor, may affect the bonds value. The Fund may invest a significant part of its assets in municipal securities that finance similar types of projects, such as utilities, hospitals, higher education and transportation. A change that affects one project would likely affect all similar projects, thereby increasing market risk. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class C: These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. 3. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 4. Distribution rate is based on an annualization of the respective classs February dividend and the maximum offering price (NAV for Classes C and Advisor) per share on 2/28/14. 5. Taxable equivalent distribution rate and yield assume the published rates as of 12/18/13 for the maximum combined effective federal and Minnesota personal income tax rate of 49.35%, based on the federal income tax rate of 39.60% plus 3.8% Medicare tax. 6. The 30-day standardized yield for the month ended 2/28/14 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 7. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 8. Effective 7/1/09, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 7/1/09, a restated figure is used based upon the Funds Class A per- formance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for periods after 7/1/09, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 7/1/09 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +23.36% and +4.61%. 9. Source: © 2014 Morningstar. The Barclays Municipal Bond Index is a market value-weighted index engineered for the long-term tax-exempt bond market. To be included in the index, bonds must be fixed rate, have at least one year to final maturity and be rated investment grade (Baa3/BBB- or higher) by at least two of the following agencies: Moodys, Standard & Poors and Fitch. The Consumer Price Index (CPI), calculated by the Bureau of Labor Statistics, is a commonly used measure of the inflation rate. 10. Source: Barclays Global Family of Indices. © 2014 Barclays Capital Inc. Used with permission. 54 | Annual Report Your Funds Expenses Franklin Minnesota Tax-Free Income Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Annual Report | 55 Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 9/1/13 Value 2/28/14 Period* 9/1/132/28/14 Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Class C Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Advisor Class Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 0.66%; C: 1.21%; and Advisor: 0.56%), multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. 56 | Annual Report Franklin Ohio Tax-Free Income Fund Your Funds Goal and Main Investments: Franklin Ohio Tax-Free Income Fund seeks to provide as high a level of income exempt from federal and Ohio personal income taxes as is consistent with prudent investment management and preservation of capital by investing at least 80% of its total assets in securities that pay interest free from such taxes. 1 Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. Credit Quality Breakdown* Fra n kli n Ohio Tax-Free I n come F un d 2/28/14 % of Total Ratings Long-Term Investments** AAA % AA % A % BBB % Below I n vestme n t Grade % Not Rated % *Standard & Poors (S&P) is used as the primary independent rating agency source. Moodys is secondary, and Fitch, if available, is used for securities not rated by Moodys or S&P. The ratings are an indication of an issuers credit- worthiness, with long-term ratings typically ranging from AAA (highest) to Below Investment Grade (lowest; includes ratings BB to D). This methodology differs from that used in Fund marketing materials. **Does not include short-term investments and other net assets. This annual report for Franklin Ohio Tax-Free Income Fund covers the fiscal year ended February 28, 2014. Performance Overview The Funds Class A share price, as measured by net asset value, decreased from $13.12 on February 28, 2013, to $12.44 on February 28, 2014. The Funds Class A shares paid dividends totaling 44.95 cents per share for the same period. 2 The Performance Summary beginning on page 61 shows that at the end of this reporting period the Funds Class A shares distribution rate was The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 129. Annual Report | 57 Dividend Distributions* Fra n kli n Ohio Tax-Free I n come F un d 3/1/13–2/28/14 Dividend per Share (cents) Month Class A Class C Advisor Class March 3.60 2.98 3.71 April 3.60 2.98 3.71 May 3.60 2.98 3.71 J un e 3.60 3.00 3.70 J u ly 3.60 3.00 3.70 A u g u st 3.60 3.00 3.70 September 3.80 3.26 3.90 October 3.85 3.31 3.95 November 3.90 3.36 4.00 December 3.90 3.36 4.00 Ja nu ary 3.95 3.41 4.05 Febr u ary 3.95 3.41 4.05 Total *Assumes shares were purchased and held for the entire accrual period. Since dividends accrue daily, your actual dis- tributions will vary depending on the date you purchased your shares and any account activity. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. 3.65% based on an annualization of the 3.95 cent per share February dividend and the maximum offering price of $12.99 on February 28, 2014. An investor in the 2014 maximum combined effective federal and Ohio personal income tax bracket of 46.66% (including 3.8% Medicare tax) would need to earn a distribution rate of 6.84% from a taxable investment to match the Fund’s Class A tax-free distribution rate. For the Fund’s Class C and Advisor shares’ performance, please see the Performance Summary. State Update Ohio’s broad economy enjoyed a robust recovery during the 12 months under review. Many major corporations from a variety of high-growth, high-demand sectors headquartered in the Columbus metropolitan area helped drive the state’s economic recovery. Ohio has also benefited in recent years from the recovery in automobile manufacturing and the growing exploration of the Marcellus and Utica oil shales, which have resulted in private investment in drilling, steel manufacturing and natural gas and petroleum processing. These conditions helped push the state’s unemployment rate to a five-year low of 6.5% at period-end. 3 Improved labor market conditions stimulated the real estate market, which experienced increased sales and prices and decreased foreclosure levels. 58 | Annual Report The state’s enacted fiscal 2014–2015 biennial budget included significant tax reform that could negatively impact revenues for the biennium. Key features included a personal income tax rate reduction financed by fiscal year 2013’s general fund balance and a sales tax increase. State officials also planned substantial changes to the key budget drivers, Medicaid and education. The state would fund the budget stabilization fund (BSF) at the 5% target, which independent credit rating agency Standard & Poor’s (S&P) viewed positively for the state’s credit rating. In January 2014, Ohio expanded its Medicaid coverage. Analysts believed the expansion would have minimal impact on the budget because the additional enrollment would be covered by federal funds in fiscal year 2014. Ohio’s net tax-supported debt, at $1,047 per capita and 2.8% of personal income, was in line with the national medians of $1,074 and 2.8%. 4 S&P affirmed Ohio’s AA+ general obligation rating with a stable outlook. 5 The rating reflected S&P’s view of the state’s track record of proactive financial and budget management, improved revenue and budget performance, vast and diverse economic base, moderate debt levels and progress in funding other postemployment benefits. The outlook reflected S&P’s assessment of Ohio’s progress in achieving structural budget balance, steady economic growth that has led to revenue stabilization and BSF contributions and proactive responses to budget imbalances. Portfolio Breakdown Fra n kli n Ohio Tax-Free I n come F un d 2/28/14 % of Total Long-Term Investments* General Obligation 27.4 % Hospital & Health Care 15.2 % Higher Education 13.8 % Utilities 11.7 % Refunded 10.9 % Tax-Supported 9.1 % Transportation 5.0 % Other Revenue 3.3 % Subject to Government Appropriations 2.7 % Housing 0.9 % *Does not include short-term investments and other net assets. Manager’s Discussion We used various investment strategies during the 12 months under review as we sought to maximize tax-free income for shareholders. Puerto Rico’s municipal bond market is widely traded because of its federal and state tax-exemption advantages. During the reporting period, some Puerto Rico issuers experienced a series of downgrades from S&P, Moody’s Investors Service and Fitch Ratings. In February 2014, these credit rating firms downgraded their respective ratings of Puerto Rico’s general obligation debt to below investment grade, along with the ratings of certain related Puerto Rico issuers. Additionally, each rating agency maintained a negative outlook on certain Puerto Rico issuers, and further downgrades are possible. The Fund is not required to sell securities that have been downgraded to below investment grade, but it is prohibited from making further purchases of such securities as long as the securities are not rated investment grade by at least one U.S. nationally recognized rating service. Rating actions combined with news related to the commonwealth’s financial position and future financing endeavors caused the Puerto Rico bond market to experience sharp declines in the latter half of 2013 and contrasting positive performance year-to-date in 2014. Annual Report | 59 Thank you for your continued participation in Franklin Ohio Tax-Free Income Fund. We believe our conservative, buy-and-hold investment strategy can help us achieve high, current, tax-free income for shareholders. The foregoing information reflects our analysis, opinions and portfolio holdings as of February 28, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 1. For investors subject to alternative minimum tax, a small portion of Fund dividends may be taxable. Distributions of capital gains are generally taxable. To avoid imposition of 28% backup withholding on all Fund distributions and redemption proceeds, U.S. investors must be properly certified on Form W-9 and non-U.S. investors on Form W-8BEN. 2. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. 3. Source: Bureau of Labor Statistics. 4. Source: Moodys Investors Service, 2013 State Debt Medians Report, 5/29/13. 5. This does not indicate S&Ps rating of the Fund. 60 | Annual Report Performance Summary as of 2/28/14 Franklin Ohio Tax-Free Income Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FTOIX) Change 2/28/14 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/132/28/14) Divide n d I n come $ Class C (Symbol: FOITX) Change 2/28/14 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/132/28/14) Divide n d I n come $ Advisor Class (Symbol: FROZX) Change 2/28/14 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/132/28/14) Divide n d I n come $ Annual Report | 61 Performance Summary (continued) Performance C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n s i n cl u de maxim u m sales charges. Class A: 4.25% maxim u m i n itial sales charge; Class C: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Advisor Class: n o sales charges. Class A 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -1.69 % + % + % Average A nnu al Total Ret u r n 2 -5.85 % + % + % Avg. A nn . Total Ret u r n (3/31/14) 3 -4.83 % + % + % Distrib u tio n Rate 4 3.65 % Taxable Eq u ivale n t Distrib u tio n Rate 5 6.84 % 30-Day Sta n dardized Yield 6 2.99 % Taxable Eq u ivale n t Yield 5 5.61 % Total A nnu al Operati n g Expe n ses 7 0.63 % Class C 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -2.28 % + % + % Average A nnu al Total Ret u r n 2 -3.23 % + % + % Avg. A nn . Total Ret u r n (3/31/14) 3 -2.08 % + % + % Distrib u tio n Rate 4 3.25 % Taxable Eq u ivale n t Distrib u tio n Rate 5 6.09 % 30-Day Sta n dardized Yield 6 2.58 % Taxable Eq u ivale n t Yield 5 4.84 % Total A nnu al Operati n g Expe n ses 7 1.18 % Advisor Class 8 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -1.59 % + % + % Average A nnu al Total Ret u r n 2 -1.59 % + % + % Avg. A nn . Total Ret u r n (3/31/14) 3 -0.49 % + % + % Distrib u tio n Rate 4 3.91 % Taxable Eq u ivale n t Distrib u tio n Rate 5 7.33 % 30-Day Sta n dardized Yield 6 3.23 % Taxable Eq u ivale n t Yield 5 6.06 % Total A nnu al Operati n g Expe n ses 7 0.53 % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . 62 | Annual Report Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment Total return represents the change in value of an investment over the periods shown. It includes any applicable maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged index includes reinvestment of any income or distributions. It differs from the Fund in composition and does not pay management fees or expenses. One cannot invest directly in an index. Annual Report | 63 Performance Summary (continued) All investments involve risks, including possible loss of principal. Because municipal bonds are sensitive to interest rate movements, the Funds yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. Because the Fund invests principally in a single state, it is subject to greater risk of adverse economic and regulatory changes in that state than a geographically diversified fund. The Fund holds a small portion of its assets in Puerto Rico municipal bonds that have been impacted by recent adverse economic and market changes, which may cause the Funds share price to decline. Changes in the credit rating of a bond, or in the credit rating or financial strength of a bonds issuer, insurer or guarantor, may affect the bonds value. The Fund may invest a significant part of its assets in municipal securities that finance similar types of projects, such as utilities, hospitals, higher education and transportation. A change that affects one project would likely affect all similar projects, thereby increasing market risk. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class C: These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. 3. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 4. Distribution rate is based on an annualization of the respective classs February dividend and the maximum offering price (NAV for Classes C and Advisor) per share on 2/28/14. 5. Taxable equivalent distribution rate and yield assume the published rates as of 12/18/13 for the maximum combined effective federal and Ohio personal income tax rate of 46.66%, based on the federal income tax rate of 39.60% plus 3.8% Medicare tax. 6. The 30-day standardized yield for the month ended 2/28/14 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 7. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 8. Effective 7/1/08, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 7/1/08, a restated figure is used based upon the Funds Class A per- formance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for periods after 7/1/08, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 7/1/08 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +27.57% and +4.39%. 9. Source: © 2014 Morningstar. The Barclays Municipal Bond Index is a market value-weighted index engineered for the long-term tax-exempt bond market. To be included in the index, bonds must be fixed rate, have at least one year to final maturity and be rated investment grade (Baa3/BBB- or higher) by at least two of the following agencies: Moodys, Standard & Poors and Fitch. The Consumer Price Index (CPI), calculated by the Bureau of Labor Statistics, is a commonly used measure of the inflation rate. 10. Source: Barclays Global Family of Indices. © 2014 Barclays Capital Inc. Used with permission. 64 | Annual Report Your Funds Expenses Franklin Ohio Tax-Free Income Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Annual Report | 65 Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 9/1/13 Value 2/28/14 Period* 9/1/132/28/14 Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Class C Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Advisor Class Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 0.65%; C: 1.20%; and Advisor: 0.55%), multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. 66 | Annual Report Franklin Oregon Tax-Free Income Fund Your Fund’s Goal and Main Investments: Franklin Oregon Tax-Free Income Fund seeks to provide as high a level of income exempt from federal and Oregon personal income taxes as is consistent with prudent investment management and preservation of capital by investing at least 80% of its net assets in securities that pay interest free from such taxes. 1 Credit Quality Breakdown* Fra n kli n Orego n Tax-Free I n come F un d 2/28/14 % of Total Ratings Long-Term Investments** AAA 13.7 % AA 47.1 % A 24.9 % BBB 8.5 % Below I n vestme n t Grade 5.7 % Not Rated 0.1 % *Standard & Poor’s (S&P) is used as the primary independent rating agency source. Moody’s is secondary, and Fitch, if available, is used for securities not rated by Moody’s or S&P. The ratings are an indication of an issuer’s credit- worthiness, with long-term ratings typically ranging from AAA (highest) to Below Investment Grade (lowest; includes ratings BB to D). This methodology differs from that used in Fund marketing materials. **Does not include short-term investments and other net assets. This annual report for Franklin Oregon Tax-Free Income Fund covers the fiscal year ended February 28, 2014. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. Performance Overview The Fund’s Class A share price, as measured by net asset value, decreased from $12.58 on February 28, 2013, to $11.69 on February 28, 2014. The Fund’s Class A shares paid dividends totaling 44.39 cents per share for the same period. 2 The Performance Summary beginning on page 71 shows that at the end of this reporting period the Fund’s Class A shares’ distribution rate was 3.90% based on an annualization of the 3.97 cent per share February dividend and the maximum offering price of $12.21 on February 28, 2014. An investor in the 2014 maximum combined effective federal and Oregon personal income The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Fund’s Statement of Investments (SOI). The SOI begins on page 140. Annual Report | 67 Dividend Distributions* Fra n kli n Orego n Tax-Free I n come F un d 3/1/13–2/28/14 Dividend per Share (cents) Month Class A Class C Advisor Class March 3.52 2.92 3.62 April 3.52 2.92 3.62 May 3.52 2.92 3.62 J un e 3.52 2.95 3.62 J u ly 3.52 2.95 3.62 A u g u st 3.52 2.95 3.62 September 3.67 3.15 3.76 October 3.87 3.35 3.96 November 3.92 3.40 4.01 December 3.92 3.42 4.02 Ja nu ary 3.92 3.42 4.02 Febr u ary 3.97 3.47 4.07 Total *Assumes shares were purchased and held for the entire accrual period. Since dividends accrue daily, your actual dis- tributions will vary depending on the date you purchased your shares and any account activity. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. tax bracket of 49.38% (including 3.8% Medicare tax) would need to earn a distribution rate of 7.70% from a taxable investment to match the Fund’s Class A tax-free distribution rate. For the Fund’s Class C and Advisor shares’ performance, please see the Performance Summary. State Update Oregon’s economy grew during the 12 months under review based on a number of economic measures, including industrial production, unemployment rate and wages. Manufacturing activity also increased, which was encouraging given a large manufacturing base. State exports remained near a historical high level and in the housing sector, new housing permits increased as housing starts were notably higher than the lows reached in 2009 and 2010. The private sector led employment gains, including the construction, professional and business services and mining and logging sectors. Encouragingly, job growth began to spread across more sectors and from Portland to more areas of the state. Job growth accelerated at its fastest pace since the mid-2000s, and 68 | Annual Report initial unemployment claims declined toward the end of 2013. Although the public sector lost jobs during 2013, the reductions were the lowest in three years. According to the Federal Reserve Bank of Philadelphia, Oregon was one of the leading states in adding jobs in the fourth quarter of 2013 and, as of period-end, Oregon had added jobs in 22 of the past 25 months. Although Oregons economy expanded, tax collections trailed forecasted totals in the second half of 2013 and early 2014. For example, lower estimated personal income tax payments in December 2013 and early 2014 weighed on collected state revenues. Lower estate taxes, video lottery sales and cigarette taxes also detracted from collections. Even so, corporate tax revenues remained robust. The states net-tax supported debt was 5.2% of personal income and $1,945 per capita, compared with the national medians of 2.8% and $1,074. 3 Independent credit rating agency Moodys Investors Service maintained its Aa1 rating and stable outlook for Oregons general obligation debt. 4 The rating and outlook reflected Moodys assessment of the states sensible financial controls, executive authority to limit spending and funding ratios in the state retirement system and cash reserves. However, Moodys cited the reliance on variable personal income taxes and above-average debt ratios as challenges. Portfolio Breakdown Fra n kli n Orego n Tax-Free I n come F un d 2/28/14 % of Total Long-Term Investments* General Obligation % Hospital & Health Care % Refunded % Utilities % Tax-Supported % Transportation % Higher Education % Other Revenue % Housing % Subject to Government Appropriations % *Does not include short-term investments and other net assets. Managers Discussion We used various investment strategies during the 12 months under review as we sought to maximize tax-free income for shareholders. Puerto Ricos municipal bond market is widely traded because of its federal and state tax-exemption advantages. During the reporting period, some Puerto Rico issuers experienced a series of downgrades from Standard & Poors, Moodys and Fitch Ratings. In February 2014, these credit rating firms downgraded their respective ratings of Puerto Ricos general obligation debt to below investment grade, along with the ratings of certain related Puerto Rico issuers. Additionally, each rating agency maintained a negative outlook on certain Puerto Rico issuers, and further downgrades are possible. The Fund is not required to sell securities that have been downgraded to below investment grade, but it is prohibited from making further purchases of such securities as long as the securities are not rated investment grade by at least one U.S. nationally recognized rating service. Rating actions combined with news related to the commonwealths financial position and future financing endeavors caused the Puerto Rico bond market to experience sharp declines in the latter half of 2013 and contrasting positive performance year-to-date in 2014. Annual Report | 69 Thank you for your continued participation in Franklin Oregon Tax-Free Income Fund. We believe our conservative, buy-and-hold investment strategy can help us achieve high, current, tax-free income for shareholders. The foregoing information reflects our analysis, opinions and portfolio holdings as of February 28, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 1. For state personal income taxes, the 80% minimum is measured by total Fund assets. For investors subject to alter- native minimum tax, a small portion of Fund dividends may be taxable. Distributions of capital gains are generally taxable. To avoid imposition of 28% backup withholding on all Fund distributions and redemption proceeds, U.S. investors must be properly certified on Form W-9 and non-U.S. investors on Form W-8BEN. 2. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. 3. Source: Moodys Investors Service, 2013 State Debt Medians Report, 5/29/13. 4. This does not indicate Moodys rating of the Fund. 70 | Annual Report Performance Summary as of 2/28/14 Franklin Oregon Tax-Free Income Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FRORX) Change 2/28/14 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/132/28/14) Divide n d I n come $ Class C (Symbol: FORIX) Change 2/28/14 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/132/28/14) Divide n d I n come $ Advisor Class (Symbol: FOFZX) Change 2/28/14 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/132/28/14) Divide n d I n come $ Annual Report | 71 Performance Summary (continued) Performance C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n s i n cl u de maxim u m sales charges. Class A: 4.25% maxim u m i n itial sales charge; Class C: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Advisor Class: n o sales charges. Class A 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -3.50 % + % + % Average A nnu al Total Ret u r n 2 -7.62 % + % + % Avg. A nn . Total Ret u r n (3/31/14) 3 -6.50 % + % + % Distrib u tio n Rate 4 3.90 % Taxable Eq u ivale n t Distrib u tio n Rate 5 7.70 % 30-Day Sta n dardized Yield 6 2.99 % Taxable Eq u ivale n t Yield 5 5.91 % Total A nnu al Operati n g Expe n ses 7 0.62 % Class C 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -4.07 % + % + % Average A nnu al Total Ret u r n 2 -5.00 % + % + % Avg. A nn . Total Ret u r n (3/31/14) 3 -3.80 % + % + % Distrib u tio n Rate 4 3.52 % Taxable Eq u ivale n t Distrib u tio n Rate 5 6.95 % 30-Day Sta n dardized Yield 6 2.58 % Taxable Eq u ivale n t Yield 5 5.10 % Total A nnu al Operati n g Expe n ses 7 1.17 % Advisor Class 8 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -3.41 % + % + % Average A nnu al Total Ret u r n 2 -3.41 % + % + % Avg. A nn . Total Ret u r n (3/31/14) 3 -2.26 % + % + % Distrib u tio n Rate 4 4.17 % Taxable Eq u ivale n t Distrib u tio n Rate 5 8.24 % 30-Day Sta n dardized Yield 6 3.21 % Taxable Eq u ivale n t Yield 5 6.34 % Total A nnu al Operati n g Expe n ses 7 0.52 % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . 72 | Annual Report Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment Total return represents the change in value of an investment over the periods shown. It includes any applicable maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged index includes reinvestment of any income or distributions. It differs from the Fund in composition and does not pay management fees or expenses. One cannot invest directly in an index. Annual Report | 73 All investments involve risks, including possible loss of principal. Because municipal bonds are sensitive to interest rate movements, the Funds yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. Because the Fund invests principally in a single state, it is subject to greater risk of adverse economic and regulatory changes in that state than a geographically diversified fund. The Fund holds a portion of its assets in Puerto Rico municipal bonds that have been impacted by recent adverse economic and market changes, which may cause the Funds share price to decline. Changes in the credit rating of a bond, or in the credit rating or financial strength of a bonds issuer, insurer or guarantor, may affect the bonds value. The Fund may invest a significant part of its assets in municipal securities that finance similar types of projects, such as utilities, hospitals, higher education and transportation. A change that affects one project would likely affect all similar projects, thereby increasing market risk. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class C: These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. 3. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 4. Distribution rate is based on an annualization of the respective classs February dividend and the maximum offering price (NAV for Classes C and Advisor) per share on 2/28/14. 5. Taxable equivalent distribution rate and yield assume the published rates as of 12/18/13 for the maximum combined effective federal and Oregon personal income tax rate of 49.38%, based on the federal income tax rate of 39.60% plus 3.8% Medicare tax. 6. The 30-day standardized yield for the month ended 2/28/14 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 7. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 8. Effective 7/15/09, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 7/15/09, a restated figure is used based upon the Funds Class A performance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for peri- ods after 7/15/09, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 7/15/09 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +23.34% and +4.64%. 9. Source: © 2014 Morningstar. The Barclays Municipal Bond Index is a market value-weighted index engineered for the long-term tax-exempt bond market. To be included in the index, bonds must be fixed rate, have at least one year to final maturity and be rated investment grade (Baa3/BBB- or higher) by at least two of the following agencies: Moodys, Standard & Poors and Fitch. The Consumer Price Index (CPI), calculated by the Bureau of Labor Statistics, is a commonly used measure of the inflation rate. 10. Source: Barclays Global Family of Indices. © 2014 Barclays Capital Inc. Used with permission. 74 | Annual Report Your Funds Expenses Franklin Oregon Tax-Free Income Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Annual Report | 75 Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 9/1/13 Value 2/28/14 Period* 9/1/132/28/14 Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Class C Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Advisor Class Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 0.64%; C: 1.19%; and Advisor: 0.54%), multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. 76 | Annual Report Franklin Pennsylvania Tax-Free Income Fund Your Fund’s Goal and Main Investments: Franklin Pennsylvania Tax-Free Income Fund seeks to provide as high a level of income exempt from federal and Pennsylvania personal income taxes as is consistent with prudent investment management and preservation of capital by investing at least 80% of its net assets in securities that pay interest free from such taxes. 1 Credit Quality Breakdown* Fra n kli n Pe nn sylva n ia Tax-Free I n come F un d 2/28/14 % of Total Ratings Long-Term Investments** AAA 1.0 % AA 43.3 % A 40.7 % BBB 12.1 % Below I n vestme n t Grade 2.4 % Not Rated 0.5 % *Standard & Poor’s (S&P) is used as the primary independent rating agency source. Moody’s is secondary, and Fitch, if available, is used for securities not rated by Moody’s or S&P. The ratings are an indication of an issuer’s credit- worthiness, with long-term ratings typically ranging from AAA (highest) to Below Investment Grade (lowest; includes ratings BB to D). This methodology differs from that used in Fund marketing materials. **Does not include short-term investments and other net assets. This annual report for Franklin Pennsylvania Tax-Free Income Fund covers the fiscal year ended February 28, 2014. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. Performance Overview The Fund’s Class A share price, as measured by net asset value, decreased from $10.94 on February 28, 2013, to $10.17 on February 28, 2014. The Fund’s Class A shares paid dividends totaling 40.59 cents per share for the same period. 2 The Performance Summary beginning on page 81 shows that at the end of this reporting period the Fund’s Class A shares’ distribution rate was 4.07% based on an annualization of the 3.60 cent per share February dividend and the maximum offering price of $10.62 on February 28, 2014. An investor in the 2014 maximum combined effective federal and Pennsylvania personal income tax bracket of 45.25% (including 3.8% Medicare tax) would need to The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Fund’s Statement of Investments (SOI). The SOI begins on page 149. Annual Report | 77 Dividend Distributions* Fra n kli n Pe nn sylva n ia Tax-Free I n come F un d 3/1/132/28/14 Dividend per Share (cents) Month Class A Class C Advisor Class March April May J un e J u ly A u g u st September October November December Ja nu ary Febr u ary Total *Assumes shares were purchased and held for the entire accrual period. Since dividends accrue daily, your actual dis- tributions will vary depending on the date you purchased your shares and any account activity. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. earn a distribution rate of 7.43% from a taxable investment to match the Funds Class A tax-free distribution rate. For the Funds Class C and Advisor shares performance, please see the Performance Summary. Commonwealth Update During the reporting period, Pennsylvania continued its slow economic recovery. Although the commonwealth experienced less severe losses than the nations and began to recover sooner during the recent recession, its rates of job and population growth slowed in recent years. The mining and logging sector grew during the period, as the Marcellus Shale natural gas reserve has been the commonwealths largest source of job growth in recent years. In contrast, the information, government and manufacturing sectors continued to grow. The commonwealths unemployment rate fell to a six-year low of 6.2% at period-end. 3 In comparison, the national rate was 6.7%. 3 Pennsylvanias real estate market also contributed to the economic recovery. Home sales and prices increased while inventory levels and the number of days homes stayed on the market decreased. 78 | Annual Report The enacted fiscal year 2014 budget was not structurally balanced. Although the budget maintained pension contributions at legally required levels, this amount fell short of the actuarially determined required amount. Lawmakers increased pension funding by delaying the elimination of capital stock and franchise fees and using unappropriated funds. Projected revenue growth decreased for fiscal year 2014, so lawmakers closed a sizable gap by suspending the required transfer of fiscal year 2013s surplus to the budget stabilization reserve. Near period-end, the governor released his spending plan for fiscal year 2015. The plan called for increased spending compared to the previous years budget without raising taxes. Highlights of the plan included additional spending on education, job training programs, corrections and health care. Pennsylvanias debt levels were moderate and in line with national medians. Net tax-supported debt was 2.8% of personal income and $1,208 per capita, compared with the 2.8% and $1,074 national medians. 4 Independent credit rating agency Standard & Poors (S&P) affirmed its AA rating and negative outlook of Pennsylvanias existing general obligation bonds. 5 The rating reflected S&Ps view of the commonwealths diverse economic base, good wealth levels with average personal income per capita and moderate debt profile, offset by its weakened financial reserves and growing unfunded pension liability. The negative outlook reflected S&Ps view that growing cost pressures, mostly regarding pension obligations, together with slow economic growth and limited reserves, could result in a lower rating without faster growth or pension reforms. Portfolio Breakdown Fra n kli n Pe nn sylva n ia Tax-Free I n come F un d 2/28/14 % of Total Long-Term Investments* Higher Education % General Obligation % Hospital & Health Care % Utilities % Transportation % Tax-Supported % Refunded % Subject to Government Appropriations % Housing % Other Revenue % *Does not include short-term investments and other net assets. Managers Discussion We used various investment strategies during the 12 months under review as we sought to maximize tax-free income for shareholders. Puerto Ricos municipal bond market is widely traded because of its federal and state tax-exemption advantages. During the reporting period, some Puerto Rico issuers experienced a series of downgrades from S&P, Moodys Investors Service and Fitch Ratings. In February 2014, these credit rating firms downgraded their respective ratings of Puerto Ricos general obligation debt to below investment grade, along with the ratings of certain related Puerto Rico issuers. Additionally, each rating agency maintained a negative outlook on certain Puerto Rico issuers, and further downgrades are possible. The Fund is not required to sell securities that have been downgraded to below investment grade, but it is prohibited from making further purchases of such securities as long as the securities are not rated investment grade by at least one U.S. nationally recognized rating service. Rating actions combined with news related to Puerto Ricos financial position and future financing endeavors caused its bond market to experience sharp declines in the latter half of 2013 and contrasting positive performance year-to-date in 2014. Annual Report | 79 Thank you for your continued participation in Franklin Pennsylvania Tax-Free Income Fund. We believe our conservative, buy-and-hold investment strategy can help us achieve high, current, tax-free income for shareholders. The foregoing information reflects our analysis, opinions and portfolio holdings as of February 28, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 1. For state personal income taxes, the 80% minimum is measured by total Fund assets. For investors subject to alter- native minimum tax, a small portion of Fund dividends may be taxable. Distributions of capital gains are generally taxable. To avoid imposition of 28% backup withholding on all Fund distributions and redemption proceeds, U.S. investors must be properly certified on Form W-9 and non-U.S. investors on Form W-8BEN. 2. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. 3. Source: Bureau of Labor Statistics. 4. Source: Moodys Investors Service, Median Report: 2013 State Debt Medians Report, 5/29/13. 5. This does not indicate S&Ps rating of the Fund. 80 | Annual Report Performance Summary as of 2/28/14 Franklin Pennsylvania Tax-Free Income Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FRPAX) Change 2/28/14 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/132/28/14) Divide n d I n come $ Class C (Symbol: FRPTX) Change 2/28/14 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/132/28/14) Divide n d I n come $ Advisor Class (Symbol: FPFZX) Change 2/28/14 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/132/28/14) Divide n d I n come $ Annual Report | 81 Performance Summary (continued) Performance C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n s i n cl u de maxim u m sales charges Class A: 4.25% maxim u m i n itial sales charge; Class C: 1% co n ti n ge n t deferred sales charge i n first year o n Advisor Class: n o sales charges. Class A 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -3.28 % + % + % Average A nnu al Total Ret u r n 2 -7.43 % + % + % Avg. A nn . Total Ret u r n (3/31/14) 3 -6.31 % + % + % Distrib u tio n Rate 4 4.07 % Taxable Eq u ivale n t Distrib u tio n Rate 5 7.43 % 30-Day Sta n dardized Yield 6 3.50 % Taxable Eq u ivale n t Yield 5 6.39 % Total A nnu al Operati n g Expe n ses 7 0.63 % Class C 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -3.86 % + % + % Average A nnu al Total Ret u r n 2 -4.79 % + % + % Avg. A nn . Total Ret u r n (3/31/14) 3 -3.61 % + % + % Distrib u tio n Rate 4 3.69 % Taxable Eq u ivale n t Distrib u tio n Rate 5 6.74 % 30-Day Sta n dardized Yield 6 3.15 % Taxable Eq u ivale n t Yield 5 5.75 % Total A nnu al Operati n g Expe n ses 7 1.18 % Advisor Class 8 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -3.18 % + % + % Average A nnu al Total Ret u r n 2 -3.18 % + % + % Avg. A nn . Total Ret u r n (3/31/14) 3 -2.06 % + % + % Distrib u tio n Rate 4 4.35 % Taxable Eq u ivale n t Distrib u tio n Rate 5 7.95 % 30-Day Sta n dardized Yield 6 3.78 % Taxable Eq u ivale n t Yield 5 6.90 % Total A nnu al Operati n g Expe n ses 7 0.53 % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . 82 | Annual Report Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment Total return represents the change in value of an investment over the periods shown. It includes any applicable maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged index includes reinvestment of any income or distributions. It differs from the Fund in composition and does not pay management fees or expenses. One cannot invest directly in an index. Annual Report | 83 Performance Summary (continued) All investments involve risks, including possible loss of principal. Because municipal bonds are sensitive to interest rate movements, the Funds yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. Because the Fund invests principally in a single state, it is subject to greater risk of adverse economic and regulatory changes in that state than a geographically diversified fund. The Fund holds a small portion of its assets in Puerto Rico municipal bonds that have been impacted by recent adverse economic and market changes, which may cause the Funds share price to decline. Changes in the credit rating of a bond, or in the credit rating or financial strength of a bonds issuer, insurer or guarantor, may affect the bonds value. The Fund may invest a significant part of its assets in municipal securities that finance similar types of projects, such as utilities, hospitals, higher education and transportation. A change that affects one project would likely affect all similar projects, thereby increasing market risk. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class C: These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. 3. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 4. Distribution rate is based on an annualization of the respective classs February dividend and the maximum offering price (NAV for Classes C and Advisor) per share on 2/28/14. 5. Taxable equivalent distribution rate and yield assume the published rates as of 12/18/13 for the maximum combined effective federal and Pennsylvania personal income tax rate of 45.25%, based on the federal income tax rate of 39.60% plus 3.8% Medicare tax. 6. The 30-day standardized yield for the month ended 2/28/14 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 7. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 8. Effective 7/15/09, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 7/15/09, a restated figure is used based upon the Funds Class A performance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for peri- ods after 7/15/09, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 7/15/09 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +24.72% and +4.89%. 9. Source: © 2014 Morningstar. The Barclays Municipal Bond Index is a market value-weighted index engineered for the long-term tax-exempt bond market. To be included in the index, bonds must be fixed rate, have at least one year to final maturity and be rated investment grade (Baa3/BBB- or higher) by at least two of the following agencies: Moodys, Standard & Poors or Fitch. The Consumer Price Index (CPI), calculated by the Bureau of Labor Statistics, is a commonly used measure of the inflation rate. 10. Source: Barclays Global Family of Indices. © 2014 Barclays Capital Inc. Used with permission. 84 | Annual Report Your Funds Expenses Franklin Pennsylvania Tax-Free Income Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Annual Report | 85 Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 9/1/13 Value 2/28/14 Period* 9/1/132/28/14 Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Class C Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Advisor Class Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 0.65%; C: 1.20%; and Advisor: 0.55%), multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. 86 | Annual Report Franklin Tax-Free Trust Financial Highlights Franklin Arizona Tax-Free Income Fund Year Ended February 28, Class A a Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 11.52 $ 11.28 $ 10.30 $ 10.78 $ 10.18 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c 0.45 0.45 0.47 0.47 0.48 Net realized a n d un realized gai n s (losses) (0.73 ) 0.23 0.99 (0.47 ) 0.60 Total from i n vestme n t operatio n s (0.28 ) 0.68 1.46 — 1.08 Less distrib u tio n s from n et i n vestme n t i n come (0.44 ) (0.44 ) (0.48 ) (0.48 ) (0.48 ) Net asset val u e, e n d of year $ 10.80 $ 11.52 $ 11.28 $ 10.30 $ 10.78 Total ret u r n d (2.37 )% 6.14 % 14.44 % (0.09 )% 10.84 % Ratios to average net assets Expe n ses 0.62 % 0.63 % 0.64 % 0.62 % 0.63 % Net i n vestme n t i n come 4.10 % 3.93 % 4.40 % 4.40 % 4.55 % Supplemental data Net assets, e n d of year (000’s) $ 798,957 $ 982,621 $ 920,194 $ 844,627 $ 982,080 Portfolio t u r n over rate 14.75 % 6.40 % 13.19 % 13.61 % 8.37 % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. Annual Report | The accompanying notes are an integral part of these financial statements. | 87 Franklin Tax-Free Trust Financial Highlights (continued) Franklin Arizona Tax-Free Income Fund Year Ended February 28, Class C a Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 11.68 $ 11.43 $ 10.44 $ 10.91 $ 10.29 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c 0.39 0.39 0.42 0.42 0.43 Net realized a n d un realized gai n s (losses) (0.73 ) 0.24 0.99 (0.47 ) 0.62 Total from i n vestme n t operatio n s (0.34 ) 0.63 1.41 (0.05 ) 1.05 Less distrib u tio n s from n et i n vestme n t i n come (0.38 ) (0.38 ) (0.42 ) (0.42 ) (0.43 ) Net asset val u e, e n d of year $ 10.96 $ 11.68 $ 11.43 $ 10.44 $ 10.91 Total ret u r n d (2.87 )% 5.56 % 13.74 % (0.56 )% 10.32 % Ratios to average net assets Expe n ses 1.17 % 1.18 % 1.19 % 1.17 % 1.18 % Net i n vestme n t i n come 3.55 % 3.38 % 3.85 % 3.85 % 4.00 % Supplemental data Net assets, e n d of year (000’s) $ 100,188 $ 150,778 $ 118,448 $ 99,856 $ 109,679 Portfolio t u r n over rate 14.75 % 6.40 % 13.19 % 13.61 % 8.37 % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. 88 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Tax-Free Trust Financial Highlights (continued) Franklin Arizona Tax-Free Income Fund Year Ended February 28, Advisor Class a Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 11.55 $ 11.30 $ 10.32 $ 10.80 $ 10.18 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c 0.46 0.46 0.48 0.49 0.50 Net realized a n d un realized gai n s (losses) (0.73 ) 0.24 0.99 (0.48 ) 0.62 Total from i n vestme n t operatio n s (0.27 ) 0.70 1.47 0.01 1.12 Less distrib u tio n s from n et i n vestme n t i n come (0.45 ) (0.45 ) (0.49 ) (0.49 ) (0.50 ) Net asset val u e, e n d of year $ 10.83 $ 11.55 $ 11.30 $ 10.32 $ 10.80 Total ret u r n (2.26 )% 6.33 % 14.52 % 0.02 % 11.15 % Ratios to average net assets Expe n ses 0.52 % 0.53 % 0.54 % 0.52 % 0.53 % Net i n vestme n t i n come 4.20 % 4.03 % 4.50 % 4.50 % 4.65 % Supplemental data Net assets, e n d of year (000’s) $ 29,842 $ 36,297 $ 20,862 $ 5,697 $ 4,530 Portfolio t u r n over rate 14.75 % 6.40 % 13.19 % 13.61 % 8.37 % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. Annual Report | The accompanying notes are an integral part of these financial statements. | 89 Franklin Tax-Free Trust Statement of Investments, February 28, 2014 Franklin Arizona Tax-Free Income Fund Principal Amount Value Municipal Bonds 98.6% Arizona 89.3% Arizo n a Board of Rege n ts COP, U n iversity of Arizo n a, Ref un di n g, Series C, 5.00%, 6/01/31 $ 7,025,000 $ 7,533,891 Arizo n a Health Facilities A u thority Reve nu e, Ba nn er Health, Ref un di n g, Series D, BHAC I n s u red, 5.50%, 1/01/38 15,000,000 16,041,600 Ba nn er Health, Series A, 5.00%, 1/01/35 10,000,000 10,247,300 Ba nn er Health, Series D, 5.50%, 1/01/38 17,500,000 18,522,525 Catholic Healthcare West, Series B, AGMC I n s u red, 5.00%, 3/01/41 5,000,000 5,109,350 Catholic Healthcare West, Series B, S u b Series B-1, 5.25%, 3/01/39 10,000,000 10,366,500 Arizo n a School Facilities Board COP, 5.50%, 9/01/23 10,000,000 11,064,700 Arizo n a Sports a n d To u rism A u thority Se n ior Reve nu e, M u ltip u rpose Stadi u m Facility Project, Ref un di n g, Series A, 5.00%, 7/01/36 5,000,000 5,203,350 Arizo n a State Board of Rege n ts Arizo n a State U n iversity System Reve nu e, Polytech n ic Camp u s Project, Series C, 6.00%, 7/01/26 2,500,000 2,913,150 7/01/27 3,000,000 3,487,650 7/01/28 3,350,000 3,877,993 Arizo n a State Board of Rege n ts U n iversity of Arizo n a System Reve nu e, Ref un di n g, Series A, 5.00%, 6/01/37 3,665,000 3,933,168 Series A, 5.00%, 6/01/39 8,650,000 9,063,037 Stim u l u s Pla n for Eco n omic a n d Ed u catio n al Developme n t, 5.00%, 8/01/38 10,150,000 10,864,763 Arizo n a State COP, Departme n t of Admi n istratio n , Series A, AGMC I n s u red, 5.25%, 10/01/26 8,500,000 9,419,275 Series A, AGMC I n s u red, 5.00%, 10/01/29 5,855,000 6,320,590 Series B, AGMC I n s u red, 5.00%, 10/01/28 5,000,000 5,361,700 Series B, AGMC I n s u red, 5.00%, 10/01/29 3,000,000 3,198,510 Arizo n a State Health Facilities A u thority Healthcare Ed u catio n Facilities Reve nu e, Kirksville College of Osteopathic Medici n e I n c., Arizo n a School of Health Scie n ces Project, 5.125%, 1/01/30 2,250,000 2,331,675 Arizo n a State Health Facilities A u thority Hospital Reve nu e, Phoe n ix Childre n 's Hospital, Ref un di n g, Series A, 5.00%, 2/01/42 8,000,000 8,000,160 Arizo n a State Lottery Reve nu e, Series A, AGMC I n s u red, 5.00%, 7/01/28 15,540,000 17,267,271 7/01/29 7,500,000 8,287,125 Arizo n a State Tra n sportatio n Board Highway Reve nu e, S u bordi n ated, Ref un di n g, Series A, 5.00%, 7/01/36 10,000,000 10,846,700 Arizo n a State U n iversity COP, Research I n frastr u ct u re Projects, AMBAC I n s u red, 5.00%, 9/01/30 12,065,000 12,174,671 Dow n tow n Phoe n ix Hotel Corp. Reve nu e, S u bordi n ate, Series B, NATL RE, FGIC I n s u red, 5.00%, 7/01/36 18,995,000 19,102,132 7/01/40 11,345,000 11,405,015 El Mirage GO, AGMC I n s u red, 5.00%, 7/01/42 2,200,000 2,275,526 Gilbert P u blic Facilities M un icipal Property Corp. Reve nu e, 5.50%, 7/01/28 10,000,000 11,268,000 Gilbert Water Reso u rces M un icipal Property Corp. Water System Developme n t Fee a n d Water Utility Reve nu e, s u b. lie n , NATL I n s u red, 5.00%, 10/01/29 25,000,000 26,576,500 Gle n dale IDA Hospital Reve nu e, Joh n C. Li n col n Health Network, Ref un di n g, 5.00%, 12/01/32 4,775,000 4,816,733 5.00%, 12/01/42 12,870,000 12,791,236 Series B, 5.00%, 12/01/37 3,000,000 3,003,720 Gle n dale IDAR, Midwester n U n iversity, 5.00%, 5/15/35 5,000,000 5,114,500 5.125%, 5/15/40 10,000,000 10,220,000 Ref un di n g, 5.00%, 5/15/31 3,455,000 3,593,684 90 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Arizona Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Arizona (continued) Gle n dale M un icipal Property Corp. Excise Tax Reve nu e, Ref un di n g, Series C, AGMC I n s u red, 5.00%, 7/01/38 $ 6,530,000 $ 6,698,213 S u bordi n ate, Ref un di n g, Series C, 5.00%, 7/01/38 12,000,000 12,222,000 Goodyear Comm un ity Facilities Utilities District No. 1 GO, AMBAC I n s u red, 5.00%, 7/15/32 7,500,000 7,688,250 Goodyear Water a n d Sewer Reve nu e, s u b. lie n , Obligatio n s, Ref un di n g, AGMC I n s u red, 5.25%, 7/01/31 1,000,000 1,074,670 5.50%, 7/01/41 1,500,000 1,613,895 Greater Arizo n a Developme n t A u thority I n frastr u ct u re Reve nu e, Series B, NATL I n s u red, 5.00%, 8/01/35 9,090,000 9,261,346 Mara n a M un icipal Property Corp. M un icipal Facilities Reve nu e, Ref un di n g, NATL I n s u red, 5.25%, 7/01/22 1,050,000 1,061,036 Series A, 5.00%, 7/01/28 3,000,000 3,190,050 Maricopa Co un ty Cartwright Eleme n tary School District No. 83 GO, School Improveme n t, Project of 2010, Series A, AGMC I n s u red, 5.375%, 7/01/30 5,415,000 5,933,649 Maricopa Co un ty Hospital Reve nu e, S un Health Corp., Pre-Ref un ded, 5.00%, 4/01/35 12,090,000 14,778,453 Maricopa Co un ty IDA, MFHR, Se n ior, Natio n al Vol un tary Health Facilities II Project, Series A, AGMC I n s u red, ETM, 5.50%, 1/01/18 1,650,000 1,777,496 Wester n Groves Apartme n ts Project, Series A-1, AMBAC I n s u red, 5.30%, 12/01/22 1,485,000 1,485,356 Maricopa Co un ty IDA Health Facility Reve nu e, Catholic Healthcare West, Ref un di n g, Series A, 5.375%, 7/01/23 7,000,000 7,085,050 Catholic Healthcare West, Ref un di n g, Series A, 5.50%, 7/01/26 13,950,000 14,125,491 Catholic Healthcare West, Ref un di n g, Series A, 6.00%, 7/01/39 4,860,000 5,319,076 Mayo Cli n ic, 5.00%, 11/15/36 16,250,000 16,518,775 Maricopa Co un ty IDA Hospital System Reve nu e, Samarita n Health Services, Series A, NATL I n s u red, ETM, 7.00%, 12/01/16 1,890,000 2,054,354 Maricopa Co un ty IDA Se n ior Livi n g Healthcare Reve nu e, Imma nu el Camp u s of Care Project, Ref un di n g, Series A, GNMA Sec u red, 5.00%, 8/20/35 1,725,000 1,740,956 Maricopa Co un ty PCC, PCR, El Paso Electric Co. Palo Verde Project, Ref un di n g, Series A, 4.50%, 8/01/42 10,000,000 9,360,500 El Paso Electric Co. Palo Verde Project, Series A, 7.25%, 2/01/40 10,000,000 11,193,200 P u blic Service Co. of New Mexico Palo Verde Project, Ref un di n g, Series A, 6.25%, 1/01/38 5,000,000 5,423,200 So u ther n Califor n ia Ediso n Co., Ref un di n g, Series B, 5.00%, 6/01/35 14,745,000 15,459,838 Maricopa Co un ty USD No. 11 Peoria GO, School Improveme n t, 5.00%, 7/01/31 5,100,000 5,572,209 Maricopa Co un ty USD No. 89 Dysart GO, School Improveme n t, Project of 2006, Series B, AGMC I n s u red, 5.00%, 7/01/27 5,015,000 5,248,749 McAllister Academic Village LLC Reve nu e, Arizo n a State U n iversity Hassayampa Academic Village Project, Ref un di n g, 5.25%, 7/01/33 5,000,000 5,304,600 5.00%, 7/01/38 5,000,000 5,238,850 Ass u red G u ara n ty, 5.25%, 7/01/33 2,525,000 2,678,823 Ass u red G u ara n ty, 5.00%, 7/01/38 3,825,000 4,007,720 Navajo Co un ty PCC Reve nu e, Ma n datory P u t 6/01/16, Series E, 5.75%, 6/01/34 6,000,000 6,573,180 Navajo Co un ty USD No. 6 Heber-Overgaard GO, School Improveme n t, Project of 2008, Ass u red G u ara n ty, 5.50%, 7/01/28 1,045,000 1,188,552 Nogales M un icipal Developme n t A u thority I n c. M un icipal Facilities Reve nu e, NATL I n s u red, 5.00%, 6/01/36 2,640,000 2,709,511 Norther n Arizo n a U n iversity COP, Norther n Arizo n a U n iversity Research I n frastr u ct u re Projects, AMBAC I n s u red, Pre-Ref un ded, 5.00%, 9/01/30 2,000,000 2,047,180 Annual Report | 91 Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Arizona Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Arizona (continued) Norther n Arizo n a U n iversity Reve nu e, Stim u l u s Pla n for Eco n omic a n d Ed u catio n al Developme n t, 5.00%, 8/01/26 $ 2,380,000 $ 2,670,027 8/01/38 5,000,000 5,252,400 Norther n Arizo n a U n iversity System Reve nu e, 5.00%, 6/01/38 5,000,000 5,077,800 Phoe n ix Civic Improveme n t Corp. Airport Reve nu e, j un ior lie n , Series A, 5.00%, 7/01/40 10,000,000 10,249,700 se n ior lie n , Series A, 5.00%, 7/01/38 10,000,000 10,225,300 Phoe n ix Civic Improveme n t Corp. Distrib u tio n Reve nu e, Capital Appreciatio n , Civic Plaza Expa n sio n Project, Series B, NATL RE, FGIC I n s u red, 5.50%, 7/01/27 3,945,000 4,686,344 7/01/28 2,000,000 2,370,320 7/01/29 2,000,000 2,361,300 7/01/36 5,000,000 5,768,750 7/01/37 7,000,000 8,059,450 Phoe n ix Civic Improveme n t Corp. Excise Tax Reve nu e, S u bordi n ated, Civic Plaza Expa n sio n Project, Series A, NATL RE, FGIC I n s u red, 5.00%, 7/01/35 2,050,000 2,082,390 7/01/41 5,000,000 5,068,000 Phoe n ix Civic Improveme n t Corp. Wastewater System Reve nu e, j un ior lie n , Ref un di n g, AGMC I n s u red, 5.00%, 7/01/37 5,515,000 5,789,757 j un ior lie n , Ref un di n g, NATL RE, FGIC I n s u red, 5.00%, 7/01/28 2,000,000 2,025,900 j un ior lie n , Ref un di n g, NATL RE, FGIC I n s u red, 5.00%, 7/01/29 3,405,000 3,447,869 se n ior lie n , Ref un di n g, 5.50%, 7/01/24 2,500,000 2,898,750 Phoe n ix Civic Improveme n t Corp. Water System Reve nu e, j un ior lie n , Series A, 5.00%, 7/01/39 14,780,000 15,495,795 Phoe n ix IDA Ed u catio n Reve nu e, Facility, JMF-Higley 2roject, 5.00%, 12/01/34 3,000,000 3,105,000 12/01/39 5,610,000 5,737,179 Phoe n ix IDA St u de n t Ho u si n g Reve nu e, Dow n tow n Phoe n ix St u de n t Ho u si n g LLC Arizo n a State U n iversity Project, Series A, AMBAC I n s u red, 5.00%, 7/01/37 18,095,000 15,159,991 Series C, AMBAC I n s u red, 5.00%, 7/01/37 8,735,000 6,908,075 Pima Co un ty IDA Lease Reve nu e, Clark Co un ty Dete n tio n Facility Project, 5.125%, 9/01/27 8,655,000 9,124,880 Clark Co un ty Dete n tio n Facility Project, 5.00%, 9/01/39 15,000,000 15,282,000 Metro Police Facility, Nevada Project, Series A, 5.375%, 7/01/39 2,000,000 2,069,440 Metro Police Facility, Nevada Project, Series A, 5.50%, 7/01/39 7,500,000 7,804,125 Pi n al Co un ty Electrical District No. 3 Electric System Reve nu e, Ref un di n g, 5.25%, 7/01/33 1,500,000 1,631,805 7/01/41 6,800,000 7,254,512 Pi n al Co un ty Electrical District No. 4 Electric System Reve nu e, 6.00%, 12/01/23 525,000 583,275 12/01/28 740,000 794,671 12/01/38 1,150,000 1,198,875 Rio N u evo M u ltip u rpose Facilities District Excise Tax Reve nu e, s u b. lie n , Ass u red G u ara n ty, 6.50%, 7/15/24 4,220,000 4,789,827 Salt River Project Agric u lt u ral Improveme n t a n d Power District Electric System Reve nu e, Ref un di n g, Series A, 5.00%, 12/01/30 4,500,000 5,027,040 Salt River Project, Series A, 5.00%, 1/01/37 14,000,000 14,611,520 Salt River Project, Series A, 5.00%, 1/01/38 7,000,000 7,395,360 Salt River Project, Series A, 5.00%, 1/01/39 5,000,000 5,288,950 92 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Arizona Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Arizona (continued) Salt Verde Fi n a n cial Corp. Se n ior Gas Reve nu e, 5.00%, 12/01/32 $ 10,000,000 $ 10,614,700 12/01/37 5,000,000 5,271,850 Scottsdale IDA Hospital Reve nu e, Scottsdale Healthcare, Ref un di n g, Series A, 5.25%, 9/01/30 5,000,000 5,003,250 Scottsdale M un icipal Property Corp. Excise Tax Reve nu e, Water a n d Sewer Improveme n ts Project, 5.00%, 7/01/33 10,660,000 11,679,629 Show Low IDA Hospital Reve nu e, Navapache Regio n al Medical Ce n ter, Radia n I n s u red, 5.00%, 12/01/30 5,160,000 5,160,464 12/01/35 2,000,000 1,966,020 Tempe Excise Tax Reve nu e, Series A, 5.00%, 7/01/31 2,325,000 2,554,733 Tempe IDA Lease Reve nu e, State U n iversity Fo un datio n , AMBAC I n s u red, 5.00%, 7/01/28 4,275,000 4,275,727 7/01/34 11,510,000 11,436,566 T u cso n Airport A u thority I n c. Reve nu e, s u b. lie n , AMBAC I n s u red, 5.35%, 6/01/31 10,000,000 10,014,000 T u cso n IDA Lease Reve nu e, U n iversity of Arizo n a/Marshall Fo un datio n Project, Series A, AMBAC I n s u red, 5.00%, 7/15/32 1,000,000 1,000,080 T u cso n Water System Reve nu e, 5.00%, 7/01/32 5,000,000 5,366,900 Ref un di n g, 5.00%, 7/01/28 1,230,000 1,336,875 Ref un di n g, 5.00%, 7/01/29 1,765,000 1,908,495 U n iversity Medical Ce n ter Corp. Hospital Reve nu e, T u cso n , 5.00%, 7/01/35 7,000,000 7,003,080 5.625%, 7/01/36 5,000,000 5,166,200 6.50%, 7/01/39 4,750,000 5,208,945 Ref un di n g, 6.00%, 7/01/39 5,000,000 5,243,700 Yavapai Co un ty IDA Hospital Facility Reve nu e, Yavapai Regio n al Medical Ce n ter, Series B, 5.625%, 8/01/33 2,315,000 2,376,973 8/01/37 12,435,000 12,649,752 829,772,244 U.S. Territories 9.3% Guam 0.9% G u am Gover n me n t B u si n ess Privilege Tax Reve nu e, Series A, 5.125%, 1/01/42 5,300,000 5,369,483 Series B-1, 5.00%, 1/01/29 2,980,000 3,101,077 8,470,560 Puerto Rico 8.4% P u erto Rico Commo n wealth GO, P u blic Improveme n t, Ref un di n g, Series A, 5.75%, 7/01/41 5,000,000 3,870,650 Series A, 5.25%, 7/01/37 5,000,000 3,711,800 P u erto Rico Electric Power A u thority Power Reve nu e, Ref un di n g, Series ZZ, 5.25%, 7/01/26 8,470,000 5,934,082 Series CCC, 5.25%, 7/01/27 5,000,000 3,503,250 P u erto Rico PBA G u ara n teed Reve nu e, Gover n me n t Facilities, Ref un di n g, Series D, 5.375%, 7/01/33 3,000,000 2,279,580 Series I, Pre-Ref un ded, 5.375%, 7/01/34 20,000,000 20,333,200 P u erto Rico P u blic Fi n a n ce Corp. Reve nu e, Commo n wealth Appropriatio n , Ref un di n g, Series B, 5.50%, 8/01/31 17,500,000 11,271,925 Annual Report | 93 Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Arizona Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) U.S. Territories (continued) Puerto Rico (continued) P u erto Rico Sales Tax FICO Sales Tax Reve nu e, first s u bordi n ate, Ref un di n g, Series C, 6.00%, 8/01/39 $ 5,100,000 $ 4,236,672 first s u bordi n ate, Series A, 5.50%, 8/01/37 6,000,000 4,723,260 first s u bordi n ate, Series C, 5.25%, 8/01/41 10,930,000 8,237,832 Ref un di n g, Se n ior Series C, 5.00%, 8/01/46 12,500,000 10,005,500 78,107,751 Total U.S. Territories 86,578,311 Total Municipal Bonds before Short Term Investments (Cost $907,217,607) 916,350,555 Short Term Investments (Cost $5,500,000) 0.6% Municipal Bonds 0.6% Arizona 0.6% a Maricopa Co un ty PCC, PCR, Arizo n a P u blic Service Co. Palo Verde Project, Ref un di n g, Series B, Daily VRDN a n d P u t, 0.03%, 5/01/29 5,500,000 5,500,000 Total Investments (Cost $912,717,607) 99.2% 921,850,555 Other Assets, less Liabilities 0.8% 7,135,913 Net Assets 100.0% $ 928,986,468 See Abbreviations on page 181. a Variable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. 94 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Tax-Free Trust Financial Highlights Franklin Colorado Tax-Free Income Fund Year Ended February 28, Class A a Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 12.44 $ 12.24 $ 11.09 $ 11.65 $ 10.79 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c 0.47 0.47 0.51 0.51 0.51 Net realized a n d un realized gai n s (losses) (0.79 ) 0.19 1.15 (0.56 ) 0.87 Total from i n vestme n t operatio n s (0.32 ) 0.66 1.66 (0.05 ) 1.38 Less distrib u tio n s from n et i n vestme n t i n come (0.46 ) (0.46 ) (0.51 ) (0.51 ) (0.52 ) Net asset val u e, e n d of year $ 11.66 $ 12.44 $ 12.24 $ 11.09 $ 11.65 Total ret u r n d (2.56 )% 5.48 % 15.33 % (0.55 )% 12.97 % Ratios to average net assets Expe n ses 0.64 % 0.65 % 0.65 % 0.65 % 0.66 % Net i n vestme n t i n come 4.00 % 3.77 % 4.37 % 4.35 % 4.49 % Supplemental data Net assets, e n d of year (000’s) $ 520,275 $ 660,432 $ 583,088 $ 530,056 $ 565,222 Portfolio t u r n over rate 7.74 % 9.30 % 8.14 % 22.47 % 9.78 % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. Annual Report | The accompanying notes are an integral part of these financial statements. | 95 Franklin Tax-Free Trust Financial Highlights (continued) Franklin Colorado Tax-Free Income Fund Year Ended February 28, Class C a Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 12.56 $ 12.36 $ 11.20 $ 11.76 $ 10.88 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c 0.41 0.40 0.45 0.44 0.45 Net realized a n d un realized gai n s (losses) (0.80 ) 0.19 1.16 (0.56 ) 0.88 Total from i n vestme n t operatio n s (0.39 ) 0.59 1.61 (0.12 ) 1.33 Less distrib u tio n s from n et i n vestme n t i n come (0.39 ) (0.39 ) (0.45 ) (0.44 ) (0.45 ) Net asset val u e, e n d of year $ 11.78 $ 12.56 $ 12.36 $ 11.20 $ 11.76 Total ret u r n d (3.07 )% 4.84 % 14.66 % (1.11 )% 12.43 % Ratios to average net assets Expe n ses 1.19 % 1.20 % 1.20 % 1.20 % 1.21 % Net i n vestme n t i n come 3.45 % 3.22 % 3.82 % 3.80 % 3.94 % Supplemental data Net assets, e n d of year (000’s) $ 107,705 $ 160,856 $ 126,094 $ 106,536 $ 118,648 Portfolio t u r n over rate 7.74 % 9.30 % 8.14 % 22.47 % 9.78 % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. 96 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Tax-Free Trust Financial Highlights (continued) Franklin Colorado Tax-Free Income Fund Year Ended February 28, Advisor Class a b Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 12.43 $ 12.24 $ 11.09 $ 11.65 $ 11.22 I n come from i n vestme n t operatio n s c : Net i n vestme n t i n come d 0.48 0.48 0.52 0.52 0.33 Net realized a n d un realized gai n s (losses) (0.78 ) 0.18 1.16 (0.56 ) 0.43 Total from i n vestme n t operatio n s (0.30 ) 0.66 1.68 (0.04 ) 0.76 Less distrib u tio n s from n et i n vestme n t i n come (0.47 ) (0.47 ) (0.53 ) (0.52 ) (0.33 ) Net asset val u e, e n d of year $ 11.66 $ 12.43 $ 12.24 $ 11.09 $ 11.65 Total ret u r n e (2.39 )% 5.50 % 15.44 % (0.45 )% 6.79 % Ratios to average net assets f Expe n ses 0.54 % 0.55 % 0.55 % 0.55 % 0.56 % Net i n vestme n t i n come 4.10 % 3.87 % 4.47 % 4.45 % 4.59 % Supplemental data Net assets, e n d of year (000’s) $ 34,393 $ 41,990 $ 31,955 $ 13,304 $ 11,066 Portfolio t u r n over rate 7.74 % 9.30 % 8.14 % 22.47 % 9.78 % a For the year ended February 29. b For the period July 15, 2009 (effective date) to February 28, 2010. c The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. d Based on average daily shares outstanding. e Total return is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. Annual Report | The accompanying notes are an integral part of these financial statements. | 97 Franklin Tax-Free Trust Statement of Investments, February 28, 2014 Franklin Colorado Tax-Free Income Fund Principal Amount Value Municipal Bonds 97.7% Colorado 90.1% Adams Co un ty Reve nu e, Platte Valley Medical Ce n ter Project, NATL I n s u red, Pre-Ref un ded, 5.00%, 2/01/31 $ 9,615,000 $ 10,231,418 Adams State College Board of Tr u stees A u xiliary Facilities Reve nu e, Improveme n t, Series A, 5.50%, 5/15/34 2,000,000 2,114,340 5/15/39 2,150,000 2,255,544 Adams State College Board of Tr u stees I n stit u tio n al E n terprise Reve nu e, 5.00%, 5/15/32 1,360,000 1,474,920 5/15/37 1,000,000 1,058,480 A u raria Higher Ed u catio n Ce n ter Parki n g E n terprise Reve nu e, 5th a n d Wal nu t Parki n g Garage Project, Series A, AGMC I n s u red, 5.00%, 4/01/34 6,150,000 6,584,867 A u rora COP, Ref un di n g, Series A, 5.00%, 12/01/30 5,680,000 6,085,609 A u rora Hospital Reve nu e, Childre n 's Hospital Ass n . Project, Series A, 5.00%, 12/01/40 2,500,000 2,556,250 A u rora Water Improveme n t Reve nu e, first lie n , Series A, AMBAC I n s u red, 5.00%, 8/01/36 5,880,000 6,183,820 8/01/39 10,000,000 10,451,100 Bo u lder Larimer a n d Weld Co un ties Vrai n Valley School District No. RE-1J GO, 5.00%, 12/15/33 5,300,000 5,852,790 Bo u lder Valley School District No. RE-2 Bo u lder GO, 5.00%, 12/01/34 6,000,000 6,528,900 Brighto n Water Activity E n terprise Reve nu e, Water System Project, Series A, Ass u red G u ara n ty, 5.25%, 12/01/34 5,380,000 5,732,820 Castle Rock Sales a n d Use Tax Reve nu e, 5.00%, 6/01/31 1,800,000 1,980,126 6/01/32 1,845,000 2,017,544 6/01/35 2,775,000 2,996,334 Colorado Ed u catio n al a n d C u lt u ral Facilities A u thority Reve nu e, Alexa n der Dawso n School, Colorado Project, 5.00%, 2/15/40 5,280,000 5,427,312 Charter School, James Irwi n Ed u catio n al Fo un datio n Project, Ref un di n g a n d Improveme n t, Ass u red G u ara n ty, 5.00%, 8/01/37 6,060,000 6,074,726 St u de n t Ho u si n g, Camp u s Village Apartme n ts Project, Ref un di n g, 5.50%, 6/01/38 13,500,000 13,672,800 Colorado Health Facilities A u thority Reve nu e, Hospital, Lo n gmo n t U n ited Hospital Project, Ref un di n g, Series B, Radia n I n s u red, 5.00%, 12/01/25 3,050,000 3,098,099 Hospital, Lo n gmo n t U n ited Hospital Project, Ref un di n g, Series B, Radia n I n s u red, 5.00%, 12/01/26 3,205,000 3,239,069 Hospital, Lo n gmo n t U n ited Hospital Project, Ref un di n g, Series B, Radia n I n s u red, 5.00%, 12/01/27 3,365,000 3,383,541 Hospital, Lo n gmo n t U n ited Hospital Project, Ref un di n g, Series B, Radia n I n s u red, 5.00%, 12/01/30 3,000,000 2,976,270 The Eva n gelical L u thera n Good Samarita n Society Project, 5.25%, 6/01/31 4,000,000 4,034,080 The Eva n gelical L u thera n Good Samarita n Society Project, Series A, 5.25%, 6/01/34 3,500,000 3,502,835 Colorado School of Mi n es Board of Tr u stees E n terprise Reve nu e, Ref un di n g a n d Improveme n t, Series A, 5.25%, 12/01/37 2,000,000 2,111,240 Colorado Spri n gs P u blic Facilities A u thority COP, U.S. Olympic Committee Project, Ass u red G u ara n ty, 5.00%, 11/01/39 11,305,000 11,566,824 Colorado Spri n gs Utilities System Reve nu e, Improveme n t, Series B-1, 5.00%, 11/15/38 4,000,000 4,338,680 Series D-1, 5.25%, 11/15/33 5,000,000 5,641,950 Colorado State Board of Gover n ors U n iversity E n terprise System Reve nu e, Series A, 5.00%, 3/01/34 25,000 26,398 Series A, 5.00%, 3/01/39 145,000 151,632 Series A, NATL RE, FGIC I n s u red, 5.00%, 3/01/37 1,755,000 1,818,987 98 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Colorado Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Colorado (continued) Colorado State Board of Gover n ors U n iversity E n terprise System Reve nu e, (co n ti nu ed) Series A, NATL RE, FGIC I n s u red, Pre-Ref un ded, 5.00%, 3/01/37 $ 11,245,000 $ 12,755,091 Series A, Pre-Ref un ded, 5.00%, 3/01/34 2,225,000 2,647,505 Series A, Pre-Ref un ded, 5.00%, 3/01/39 7,055,000 8,394,674 Series C, 5.00%, 3/01/44 5,135,000 5,451,778 Colorado State B u ildi n g Excelle n t Schools Today COP, Series G, 5.00%, 3/15/32 10,000,000 10,657,700 Series I, 5.00%, 3/15/36 3,000,000 3,232,920 Colorado State COP, UCDHSC Fitzsimo n s Academic Projects, Ref un di n g, Series A, 5.00%, 11/01/28 1,500,000 1,668,630 11/01/29 3,105,000 3,424,784 Colorado State Health Facilities A u thority Reve nu e, Bo u lder Comm un ity Hospital Project, Ref un di n g, Series A, 6.00%, 10/01/35 5,500,000 5,941,980 Catholic Health I n itiatives, Ref un di n g, Series A, 5.00%, 7/01/39 5,000,000 5,091,100 Catholic Health I n itiatives, Series D, 6.125%, 10/01/28 2,500,000 2,825,700 Catholic Health I n itiatives, Series D, 6.25%, 10/01/33 2,000,000 2,265,680 Cove n a n t Retireme n t Comm un ity I n c., Series A, 5.75%, 12/01/36 5,000,000 5,006,900 Hospital, NCMC I n c. Project, Series A, AGMC I n s u red, 5.50%, 5/15/30 7,900,000 8,314,039 Hospital, Ref un di n g, Series C, AGMC I n s u red, 5.25%, 3/01/40 5,000,000 5,163,550 Parkview Medical Ce n ter I n c. Project, Series A, 5.00%, 9/01/37 8,000,000 8,125,200 Po u dre Valley Health Care I n c. a n d Medical Ce n ter of the Rockies, Ref un di n g, Series A, AGMC I n s u red, 5.20%, 3/01/31 9,500,000 10,001,600 Sisters of Charity of Leave n worth Health System, Ref un di n g, Series A, 5.00%, 1/01/40 7,320,000 7,565,806 The Eva n gelical L u thera n Good Samarita n Society Project, 5.50%, 6/01/33 1,000,000 1,060,090 The Eva n gelical L u thera n Good Samarita n Society Project, 5.625%, 6/01/43 4,000,000 4,188,880 The Eva n gelical L u thera n Good Samarita n Society Project, Ref un di n g, 5.00%, 12/01/33 2,500,000 2,535,200 The Eva n gelical L u thera n Good Samarita n Society Project, Series A, Pre-Ref un ded, 6.125%, 6/01/38 4,500,000 4,563,945 Valley View Hospital Ass n . Project, Ref un di n g, 5.75%, 5/15/36 2,000,000 2,066,640 Yampa Valley Medical Ce n ter Project, Ref un di n g, 5.125%, 9/15/29 4,000,000 4,010,800 Colorado State Higher Ed u catio n Capital Co n str u ctio n Lease P u rchase Fi n a n ci n g Program COP, 5.50%, 11/01/27 5,245,000 5,907,706 Pre-Ref un ded, 5.50%, 11/01/27 2,030,000 2,446,556 Colorado State School of Mi n es of Board of Tr u stees I n stit u tio n al E n terprise Reve nu e, Series B, 5.00%, 12/01/32 1,000,000 1,097,040 Colorado Water Reso u rces a n d Power Developme n t A u thority Clea n Water Reve nu e, Series A, 6.30%, 9/01/14 5,000 5,022 Colorado Water Reso u rces a n d Power Developme n t A u thority Water Reso u rces Reve nu e, Arapahoe Co un ty Water a n d Wastewater P u blic Improveme n t District Project, Series E, NATL I n s u red, 5.00%, 12/01/35 10,000,000 10,088,700 Do n ala Water a n d Sa n itatio n District Project, Series C, 5.00%, 9/01/36 1,900,000 2,026,977 Fo un tai n Colorado Electric Water a n d Wastewater Utility E n terprise Project, Series A, AGMC I n s u red, 5.00%, 9/01/38 1,210,000 1,279,406 Commerce City COP, AMBAC I n s u red, 5.00%, 12/15/37 13,975,000 14,154,579 Commerce City Norther n I n frastr u ct u re Ge n eral Improveme n t District GO, Ref un di n g a n d Improveme n t, AGMC I n s u red, 5.00%, 12/01/31 2,040,000 2,203,139 Co n solidated Bell Mo un tai n Ra n ch Metropolita n District GO, Do u glas Co un ty, Ref un di n g, AGMC I n s u red, 5.00%, 12/01/39 3,160,000 3,226,802 De n ver City a n d Co un ty Airport System Reve nu e, S u bordi n ate, Series B, 5.00%, 11/15/43 5,000,000 5,142,850 Annual Report | 99 Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Colorado Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Colorado (continued) De n ver City a n d Co un ty School District No. 1 COP, Series C, 5.00%, 12/15/30 $ 4,000,000 $ 4,368,240 De n ver Co n ve n tio n Ce n ter Hotel A u thority Reve nu e, se n ior bo n d, Ref un di n g, XLCA I n s u red, 5.00%, 12/01/30 14,500,000 14,635,285 De n ver Health a n d Hospital A u thority Healthcare Recovery Zo n e Facility Reve nu e, 5.50%, 12/01/30 1,500,000 1,548,390 5.625%, 12/01/40 4,000,000 4,074,760 Ref un di n g, Series A, 5.25%, 12/01/31 9,250,000 9,570,882 Series A, Pre-Ref un ded, 6.25%, 12/01/33 3,250,000 3,395,340 Dove Valley Metropolita n District Arapahoe Co un ty GO, Ref un di n g, AGMC I n s u red, 5.00%, 11/01/35 3,350,000 3,432,176 E-470 P u blic Highway A u thority Se n ior Reve nu e, Capital Appreciatio n , Series A, NATL I n s u red, zero cp n ., 9/01/33 3,000,000 977,040 Capital Appreciatio n , Series B, NATL I n s u red, zero cp n ., 9/01/32 7,800,000 2,710,188 Capital Appreciatio n , Series B, NATL I n s u red, zero cp n ., 9/01/34 14,075,000 4,301,742 Series C, 5.25%, 9/01/25 2,500,000 2,681,475 Series D, S u b Series D-1, NATL I n s u red, 5.50%, 9/01/24 2,500,000 2,603,700 Eagle River Water a n d Sa n itatio n District E n terprise Wastewater Reve nu e, 5.00%, 12/01/42 3,500,000 3,702,825 Erie Wastewater E n terprise Reve nu e, Series A, Ass u red G u ara n ty, 5.00%, 12/01/33 2,860,000 2,959,213 12/01/37 5,120,000 5,234,893 Erie Water E n terprise Reve nu e, Series A, AGMC I n s u red, 5.00%, 12/01/32 10,000,000 10,520,900 Fort Lewis College Board of Tr u stees E n terprise Reve nu e, Series B-1, NATL RE, FGIC I n s u red, 5.00%, 10/01/37 12,830,000 13,017,959 G unn iso n Watershed School District No. RE-1J GO, G unn iso n a n d Sag u ache Co un ties, 5.25%, 12/01/33 1,240,000 1,370,411 Ig n acio School District 11JT GO, La Plata a n d Arch u leta Co un ties, 5.00%, 12/01/31 1,215,000 1,336,694 Meridia n Metropolita n District GO, Do u glas Co un ty, Ref un di n g, Series A, 5.00%, 12/01/41 5,000,000 5,135,200 Mesa State College Board of Tr u stees A u xiliary Facilities System E n terprise Reve nu e, Pre -Ref un ded, 6.00%, 5/15/38 7,000,000 8,393,210 Ref un di n g, Series A, 5.00%, 5/15/33 3,455,000 3,630,307 Mesa State College College E n terprise Reve nu e, BHAC I n s u red, 5.125%, 5/15/37 5,765,000 5,948,615 Park Creek Metropolita n District Reve nu e, Se n ior Limited Property Tax S u pported, Ref un di n g, Series A, AGMC I n s u red, 6.00%, 12/01/38 2,500,000 2,724,800 Ref un di n g, Series A, AGMC I n s u red, 6.125%, 12/01/41 2,500,000 2,721,575 Ref un di n g a n d Improveme n t, Ass u red G u ara n ty, 6.375%, 12/01/37 7,000,000 7,693,840 Platte River Power A u thority Power Reve nu e, Series II, 5.00%, 6/01/37 12,000,000 12,921,840 Po u dre Tech Metropolita n District U n limited Property Tax S u pported Reve nu e, Ref un di n g a n d Improveme n t, Series A, AGMC I n s u red, 5.00%, 12/01/39 7,435,000 7,457,677 P u blic A u thority for Colorado E n ergy Nat u ral Gas P u rchase Reve nu e, 6.50%, 11/15/38 9,900,000 12,435,984 P u eblo Co un ty COP, Co un ty J u dicial Complex Project, AGMC I n s u red, 5.00%, 9/15/42 10,000,000 10,350,700 P u eblo Urba n Re n ewal A u thority Reve nu e, Ref un di n g a n d Improveme n t, Series B, 5.25%, 12/01/28 1,000,000 1,085,200 5.50%, 12/01/31 1,010,000 1,098,698 5.25%, 12/01/38 3,615,000 3,768,674 Ra n geview Library District COP, Ra n geview Library District Projects, Ass u red G u ara n ty, 5.00%, 12/15/30 3,840,000 4,037,683 Regio n al Tra n sportatio n District COP, Ref un di n g, Series A, 5.00%, 6/01/27 5,500,000 6,054,895 Series A, 5.375%, 6/01/31 19,000,000 20,472,120 100 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Colorado Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Colorado (continued) Regio n al Tra n sportatio n District Sales Tax Reve nu e, FasTracks Project, Series A, 5.00%, 11/01/38 $ 10,000,000 $ 10,584,700 AMBAC I n s u red, Pre-Ref un ded, 5.00%, 11/01/31 11,150,000 12,525,575 Thor n to n Developme n t A u thority Tax I n creme n t Reve nu e, North Washi n gto n Street Urba n Re n ewal Project, NATL I n s u red, 5.00%, 12/01/29 6,100,000 6,178,324 Triview Metropolita n District GO, El Paso Co un ty, Ref un di n g, 5.00%, 11/01/34 10,855,000 11,090,119 U n iversity of Colorado E n terprise System Reve nu e, U n iversity of Colorado Rege n ts, Series A, 5.375%, 6/01/38 3,000,000 3,312,270 Series B, NATL I n s u red, 5.00%, 6/01/32 3,000,000 3,203,850 U n iversity of Colorado Hospital A u thority Reve nu e, Ref un di n g, Series A, 6.00%, 11/15/29 5,000,000 5,662,050 Series A, 5.00%, 11/15/37 2,000,000 2,035,600 Series A, 5.25%, 11/15/39 3,000,000 3,093,780 U n iversity of Norther n Colorado Greeley I n stit u tio n al E n terprise Reve nu e, Ref un di n g, Series A, 5.00%, 6/01/30 1,690,000 1,832,771 Wester n State College Reve nu e, 5.00%, 5/15/34 2,000,000 2,077,640 5/15/39 2,000,000 2,061,620 Woodmoor Water a n d Sa n itatio n District No. 1 E n terprise Water a n d Wastewater Reve nu e, 5.00%, 12/01/36 5,000,000 5,343,400 597,083,104 U.S. Territories 7.6% Guam 0.9% G u am Gover n me n t Limited Obligatio n Reve nu e, Sectio n 30, Series A, 5.375%, 12/01/24 2,000,000 2,115,460 5.75%, 12/01/34 3,565,000 3,684,107 5,799,567 Puerto Rico 6.4% P u erto Rico Commo n wealth Highways a n d Tra n sportatio n A u thority Highway Reve nu e, Ref un di n g, Series AA-2, 5.30%, 7/01/35 5,000,000 3,638,800 P u erto Rico Commo n wealth Highways a n d Tra n sportatio n A u thority Tra n sportatio n Reve nu e, Ref un di n g, Series H, 5.45%, 7/01/35 460,000 279,510 P u erto Rico Electric Power A u thority Power Reve nu e, Series XX, 5.25%, 7/01/40 11,410,000 7,593,469 P u erto Rico I n d u strial To u rist Ed u catio n al Medical a n d E n viro n me n tal Co n trol Facilities Fi n a n ci n g A u thority I n d u strial Reve nu e, G u ay n abo M un icipal Gover n me n t Ce n ter Project, 5.625%, 7/01/22 1,335,000 1,049,590 P u erto Rico PBA G u ara n teed Reve nu e, Gover n me n t Facilities, Ref un di n g, Series D, 5.375%, 7/01/33 2,120,000 1,610,903 P u erto Rico Sales Tax FICO Sales Tax Reve nu e, first s u bordi n ate, Ref un di n g, Series C, 5.375%, 8/01/38 2,370,000 1,864,692 first s u bordi n ate, Series A, 5.50%, 8/01/37 5,000,000 3,936,050 first s u bordi n ate, Series A, 6.375%, 8/01/39 10,000,000 8,540,500 first s u bordi n ate, Series A, 5.50%, 8/01/42 3,000,000 2,356,560 first s u bordi n ate, Series C, 5.50%, 8/01/40 10,000,000 7,953,600 Se n ior Series C, 5.25%, 8/01/40 4,560,000 3,829,534 42,653,208 Annual Report | Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Colorado Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) U.S. Territories (continued) U.S. Virgin Islands 0.3% Virgi n Isla n ds PFAR, Virgi n Isla n ds Matchi n g F un d Loa n Note, Worki n g Capital, s u b. lie n , Ref un di n g, Series B, 5.25%, 10/01/29 $ 1,800,000 $ 1,866,690 Total U.S. Territories 50,319,465 Total Municipal Bonds (Cost $633,794,498) 97 . 7% 647,402,569 Other Assets, less Liabilities 2.3% 14,970,110 Net Assets 100.0% $ 662,372,679 See Abbreviations on page 181. 102 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Tax-Free Trust Financial Highlights Franklin Connecticut Tax-Free Income Fund Year Ended February 28, Class A a Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 11.43 $ 11.36 $ 10.45 $ 10.88 $ 10.18 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c 0.40 0.40 0.46 0.45 0.46 Net realized a n d un realized gai n s (losses) (0.80 ) 0.08 0.91 (0.43 ) 0.69 Total from i n vestme n t operatio n s (0.40 ) 0.48 1.37 0.02 1.15 Less distrib u tio n s from n et i n vestme n t i n come (0.38 ) (0.41 ) (0.46 ) (0.45 ) (0.45 ) Net asset val u e, e n d of year $ 10.65 $ 11.43 $ 11.36 $ 10.45 $ 10.88 Total ret u r n d (3.44 )% 4.25 % 13.34 % 0.13 % 11.50 % Ratios to average net assets Expe n ses 0.67 % 0.66 % 0.67 % 0.66 % 0.68 % Net i n vestme n t i n come 3.71 % 3.49 % 4.18 % 4.12 % 4.29 % Supplemental data Net assets, e n d of year (000’s) $ 301,323 $ 404,713 $ 388,571 $ 367,664 $ 405,070 Portfolio t u r n over rate 8.24 % 20.69 % 13.90 % 15.40 % 3.67 % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. Annual Report | The accompanying notes are an integral part of these financial statements. | Franklin Tax-Free Trust Financial Highlights (continued) Franklin Connecticut Tax-Free Income Fund Year Ended February 28, Class C a Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 11.51 $ 11.43 $ 10.52 $ 10.94 $ 10.24 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c 0.34 0.34 0.40 0.39 0.40 Net realized a n d un realized gai n s (losses) (0.80 ) 0.08 0.91 (0.42 ) 0.69 Total from i n vestme n t operatio n s (0.46 ) 0.42 1.31 (0.03 ) 1.09 Less distrib u tio n s from n et i n vestme n t i n come (0.32 ) (0.34 ) (0.40 ) (0.39 ) (0.39 ) Net asset val u e, e n d of year $ 10.73 $ 11.51 $ 11.43 $ 10.52 $ 10.94 Total ret u r n d (3.94 )% 3.73 % 12.65 % (0.34 )% 10.83 % Ratios to average net assets Expe n ses 1.22 % 1.21 % 1.22 % 1.21 % 1.23 % Net i n vestme n t i n come 3.16 % 2.94 % 3.63 % 3.57 % 3.74 % Supplemental data Net assets, e n d of year (000’s) $ 75,730 $ 122,232 $ 105,619 $ 90,659 $ 94,058 Portfolio t u r n over rate 8.24 % 20.69 % 13.90 % 15.40 % 3.67 % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. 104 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Tax-Free Trust Financial Highlights (continued) Franklin Connecticut Tax-Free Income Fund Year Ended February 28, Advisor Class a b Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 11.42 $ 11.35 $ 10.45 $ 10.87 $ 10.45 I n come from i n vestme n t operatio n s c : Net i n vestme n t i n come d 0.41 0.41 0.47 0.46 0.29 Net realized a n d un realized gai n s (losses) (0.80 ) 0.08 0.90 (0.42 ) 0.41 Total from i n vestme n t operatio n s (0.39 ) 0.49 1.37 0.04 0.70 Less distrib u tio n s from n et i n vestme n t i n come (0.39 ) (0.42 ) (0.47 ) (0.46 ) (0.28 ) Net asset val u e, e n d of year $ 10.64 $ 11.42 $ 11.35 $ 10.45 $ 10.87 Total ret u r n e (3.34 )% 4.35 % 13.36 % 0.33 % 6.78 % Ratios to average net assets f Expe n ses 0.57 % 0.56 % 0.57 % 0.56 % 0.58 % Net i n vestme n t i n come 3.81 % 3.59 % 4.28 % 4.22 % 4.39 % Supplemental data Net assets, e n d of year (000’s) $ 15,904 $ 30,975 $ 23,667 $ 19,295 $ 11,030 Portfolio t u r n over rate 8.24 % 20.69 % 13.90 % 15.40 % 3.67 % a For the year ended February 29. b For the period July 15, 2009 (effective date) to February 28, 2010. c The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. d Based on average daily shares outstanding. e Total return is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. Annual Report | The accompanying notes are an integral part of these financial statements. | Franklin Tax-Free Trust Statement of Investments, February 28, 2014 Franklin Connecticut Tax-Free Income Fund Principal Amount Value Municipal Bonds 96.3% Connecticut 85.4% Bridgeport GO, Series A, 5.00%, 2/15/32 $ 10,000,000 $ 10,507,800 Co nn ectic u t State GO, Series A, 5.00%, 2/15/29 10,000,000 11,254,900 Series C, AGMC I n s u red, 5.00%, 6/01/26 5,000,000 5,389,500 Co nn ectic u t State Health a n d Ed u catio n al Facilities A u thority Reve nu e, Asce n sio n Health Se n ior Credit Gro u p, Series A, 5.00%, 11/15/40 18,520,000 19,501,930 Child Care Facilities Program, Series G, Ass u red G u ara n ty, 6.00%, 7/01/28 2,250,000 2,483,190 Co nn ectic u t State U n iversity System Iss u e, Series N, 5.00%, 11/01/29 5,060,000 5,708,085 Easter n Co nn ectic u t Health Network Iss u e, Ref un di n g, Series A, Radia n I n s u red, 6.00%, 7/01/25 2,965,000 2,966,097 Easter n Co nn ectic u t Health Network Iss u e, Ref un di n g, Series C, Radia n I n s u red, 5.125%, 7/01/30 2,500,000 2,504,075 Fairfield U n iversity Iss u e, Series M, 5.00%, 7/01/26 450,000 490,023 Fairfield U n iversity Iss u e, Series M, 5.00%, 7/01/34 1,000,000 1,043,310 Fairfield U n iversity Iss u e, Series N, 5.00%, 7/01/29 7,000,000 7,463,750 Fairfield U n iversity Iss u es, New Mo n ey, Series O, 5.00%, 7/01/35 4,000,000 4,175,840 Fairfield U n iversity Iss u es, New Mo n ey, Series O, 5.00%, 7/01/40 5,000,000 5,163,700 Hartford Healthcare Iss u e, Ref un di n g, Series A, 5.00%, 7/01/41 12,000,000 12,197,760 The Loomis Chafee School Iss u e, Series G, 5.00%, 7/01/30 3,000,000 3,150,630 The Loomis Chafee School Iss u e, Series G, 5.00%, 7/01/38 6,285,000 6,481,469 L u thera n Ge n eral Health Care System, ETM, 7.375%, 7/01/19 255,000 290,629 Miss Porter's School Iss u e, Series B, AMBAC I n s u red, 5.00%, 7/01/36 4,415,000 4,564,271 New Horizo n s Village Project, 7.30%, 11/01/16 1,425,000 1,432,310 Norwich Free Academy Iss u e, Series A, AMBAC I n s u red, Pre-Ref un ded, 5.00%, 7/01/34 1,675,000 1,701,046 Q u i nn ipiac U n iversity Iss u e, Series H, AMBAC I n s u red, 5.00%, 7/01/36 5,000,000 5,131,900 Q u i nn ipiac U n iversity Iss u e, Series J, NATL I n s u red, 5.00%, 7/01/37 15,000,000 15,565,050 Sacred Heart U n iversity Iss u e, Series G, 5.375%, 7/01/31 1,500,000 1,565,790 Sacred Heart U n iversity Iss u e, Series G, 5.625%, 7/01/41 5,500,000 5,752,780 Sacred Heart U n iversity Iss u e, Series H, AGMC I n s u red, 5.00%, 7/01/27 1,190,000 1,288,354 Sacred Heart U n iversity Iss u e, Series H, AGMC I n s u red, 5.00%, 7/01/28 2,290,000 2,460,697 Salisb u ry School Iss u e, Series C, Ass u red G u ara n ty, 5.00%, 7/01/38 5,000,000 5,198,400 St. Mary's Hospital Iss u e, Ref un di n g, Series E, 5.50%, 7/01/20 4,615,000 4,615,185 Stamford Hospital Iss u e, Series I, 5.00%, 7/01/30 5,000,000 5,188,850 Stamford Hospital Iss u e, Series J, 5.00%, 7/01/42 5,000,000 5,009,750 Tri n ity College Iss u e, Series H, NATL I n s u red, 5.00%, 7/01/26 1,855,000 1,869,098 U n iversity of Hartford Iss u e, Series G, Radia n I n s u red, 5.25%, 7/01/26 5,000,000 5,080,400 Wesleya n U n iversity Iss u e, Series G, 5.00%, 7/01/39 10,000,000 10,767,200 Wester n Co nn ectic u t Health Network Iss u e, Series M, 5.375%, 7/01/41 7,000,000 7,413,840 Westmi n ster School Iss u e, Series E, XLCA I n s u red, 5.00%, 7/01/37 10,660,000 10,977,881 The William W. Back u s Hospital Iss u e, Series F, AGMC I n s u red, Pre-Ref un ded, 5.00%, 7/01/28 1,500,000 1,765,005 The William W. Back u s Hospital Iss u e, Series F, AGMC I n s u red, Pre-Ref un ded, 5.125%, 7/01/35 4,025,000 4,757,429 Yale U n iversity Iss u e, Series A-2, 5.00%, 7/01/40 9,000,000 9,607,500 Yale U n iversity Iss u e, Series Y-1, 5.00%, 7/01/35 10,000,000 10,387,900 Yale U n iversity Iss u e, Series Z-1, 5.00%, 7/01/42 10,000,000 10,548,700 Yale-New Have n Hospital Iss u e, Series J-1, AMBAC I n s u red, 5.00%, 7/01/31 10,500,000 10,874,010 Yale-New Have n Hospital Iss u e, Series N, 5.00%, 7/01/48 5,000,000 5,196,050 106 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Connecticut Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Connecticut (continued) Co nn ectic u t State HFA Ho u si n g Mortgage Fi n a n ce Program Reve nu e, Series C, S u b Series C-1, 4.85%, 11/15/34 $ 3,260,000 $ 3,339,414 4.95%, 11/15/39 3,820,000 3,886,201 Co nn ectic u t State HFAR, Ho u si n g Mortgage Fi n a n ce Program, Series B, S u b Series B-2, 5.00%, 11/15/41 1,040,000 1,074,174 Special Obligatio n , Special Needs Ho u si n g Mortgage Fi n a n ce Program, Series 1, AMBAC I n s u red, 5.00%, 6/15/22 920,000 924,858 Special Obligatio n , Special Needs Ho u si n g Mortgage Fi n a n ce Program, Series 1, AMBAC I n s u red, 5.00%, 6/15/32 1,000,000 1,001,820 State S u pported Special Obligatio n , Series 10, 5.00%, 6/15/28 420,000 450,517 State S u pported Special Obligatio n , Series 13, 5.00%, 6/15/40 1,500,000 1,564,680 Co nn ectic u t State Higher Ed u catio n S u ppleme n tal Loa n A u thority Reve nu e, CHESLA Loa n Program, Series A, 5.05%, 11/15/27 850,000 905,242 Co nn ectic u t State M un icipal Electric E n ergy Cooperative Power S u pply System Reve nu e, Ref un di n g, Series A, 5.00%, 1/01/38 3,000,000 3,188,880 C o nn ectic u t State Revolvi n g F un d Ge n eral Reve nu e, Series A, 5.00%, 3/01/25 3,000,000 3,571,170 5.00%, 3/01/31 5,000,000 5,673,150 Pre -Ref un ded, 5.00%, 7/01/26 6,025,000 6,682,749 Pre -Ref un ded, 5.00%, 7/01/27 4,060,000 4,503,230 Co nn ectic u t State Special Tax Obligatio n Reve nu e, Tra n sportatio n I n frastr u ct u re P u rposes, Series A, 5.00%, 12/01/28 5,095,000 5,707,929 10/01/30 5,000,000 5,640,150 Co nn ectic u t Tra n smissio n M un icipal Electric E n ergy Cooperative Tra n smissio n System Reve nu e, Series A, 5.00%, 1/01/42 5,000,000 5,281,100 Greater New Have n Water Poll u tio n Co n trol A u thority Regio n al Water Reve nu e, Ref un di n g, Series A, NATL I n s u red, 5.00%, 11/15/24 3,315,000 3,467,324 Series A, AGMC I n s u red, 5.00%, 11/15/37 3,000,000 3,119,250 Hartford Co un ty Metropolita n District Clea n Water Project Reve nu e, Ref un di n g, Series A, 5.00%, 4/01/36 5,000,000 5,410,000 New Have n GO, Series A, Ass u red G u ara n ty, 5.00%, 3/01/29 1,000,000 1,043,440 Series C, NATL I n s u red, ETM, 5.00%, 11/01/22 25,000 25,080 So u th Ce n tral Regio n al Water A u thority Water System Reve nu e, Eightee n th Series B, NATL I n s u red, 5.25%, 8/01/29 1,000,000 1,076,480 Eightee n th Series B, NATL I n s u red, 5.25%, 8/01/32 1,000,000 1,066,250 Eightee n th Series B-1, NATL I n s u red, 5.00%, 8/01/26 3,500,000 3,542,245 Ref un di n g, Twe n ty-Seco n d Series, AGMC I n s u red, 5.00%, 8/01/38 5,000,000 5,232,850 Stamford Water Poll u tio n Co n trol System a n d Facility Reve nu e, Ref un di n g, Series A, 5.25%, 8/15/43 1,000,000 1,100,800 U n iversity of Co nn ectic u t GO, Series A, 5.00%, 8/15/28 6,590,000 7,475,432 335,446,499 Annual Report | Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Connecticut Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) U.S. Territories 10.9% Puerto Rico 10.7% P u erto Rico Commo n wealth Aq u ed u ct a n d Sewer A u thority Reve nu e, se n ior lie n , Series A, 6.00%, 7/01/44 $ 1,000,000 $ 761,220 P u erto Rico Commo n wealth GO, P u blic Improveme n t, Ref un di n g, Series B, 6.00%, 7/01/39 10,000,000 7,911,800 Series B, Pre-Ref un ded, 5.00%, 7/01/35 3,105,000 3,446,271 P u erto Rico Commo n wealth Highways a n d Tra n sportatio n A u thority Tra n sportatio n Reve nu e, Ref un di n g, Series A, 5.00%, 7/01/38 55,000 30,809 Series G, 5.00%, 7/01/33 395,000 231,940 P u erto Rico Electric Power A u thority Power Reve nu e, Series RR, XLCA I n s u red, Pre-Ref un ded, 5.00%, 7/01/30 1,000,000 1,063,490 Series WW, 5.50%, 7/01/38 6,700,000 4,554,794 P u erto Rico HFAR, Capital F un d Moder n izatio n Program, P u erto Rico P u blic Ho u si n g Projects, Ref un di n g, 5.125%, 12/01/27 745,000 746,341 P u erto Rico I n d u strial To u rist Ed u catio n al Medical a n d E n viro n me n tal Co n trol Facilities Fi n a n ci n g A u thority I n d u strial Reve nu e, G u ay n abo Wareho u se for Emerge n cies Project, Series A, 5.15%, 7/01/19 2,380,000 1,980,231 P u erto Rico I n frastr u ct u re Fi n a n ci n g A u thority Reve nu e, Ports A u thority Project, Series B, 5.25%, 12/15/26 5,000,000 3,062,950 P u erto Rico Sales Tax FICO Sales Tax Reve nu e, first s u bordi n ate, Series A, 6.00%, 8/01/42 22,000,000 18,141,640 41,931,486 U.S. Virgin Islands 0.2% Virgi n Isla n ds PFAR, se n ior lie n , Capital Projects, Series A-1, 5.00%, 10/01/29 1,000,000 1,019,920 Total U.S. Territories 42,951,406 Total Municipal Bonds before Short Term Investments (Cost $377,843,615) 378,397,905 Short Term Investments (Cost $1,000,000) 0.2% Municipal Bonds 0.2% Connecticut 0.2% a Co nn ectic u t State HFA Ho u si n g Mortgage Fi n a n ce Program Reve nu e, Ref un di n g, Series C, S u b Series C-2, Daily VRDN a n d P u t, 0.03%, 11/15/36 1,000,000 1,000,000 Total Investments (Cost $378,843,615) 96.5% 379,397,905 Other Assets, less Liabilities 3.5% 13,560,069 Net Assets 100.0% $ 392,957,974 See Abbreviations on page 181. a Variable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. 108 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Tax-Free Trust Financial Highlights Franklin Michigan Tax-Free Income Fund Year Ended February 28, Class A a Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c Net realized a n d un realized gai n s (losses) ) ) Total from i n vestme n t operatio n s ) Less distrib u tio n s from: Net i n vestme n t i n come ) Net realized gai n s    )  Total distrib u tio n s ) Net asset val u e, e n d of year $ Total ret u r n d )% Ratios to average net assets Expe n ses % Net i n vestme n t i n come % Supplemental data Net assets, e n d of year (000s) $ Portfolio t u r n over rate % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. Annual Report | The accompanying notes are an integral part of these financial statements. | Franklin Tax-Free Trust Financial Highlights (continued) Franklin Michigan Tax-Free Income Fund Year Ended February 28, Class C a Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 12.52 $ 12.39 $ 11.66 $ 12.11 $ 11.61 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c 0.40 0.37 0.44 0.45 0.46 Net realized a n d un realized gai n s (losses) (0.71 ) 0.12 0.72 (0.44 ) 0.49 Total from i n vestme n t operatio n s (0.31 ) 0.49 1.16 0.01 0.95 Less distrib u tio n s from: Net i n vestme n t i n come (0.38 ) (0.36 ) (0.43 ) (0.44 ) (0.45 ) Net realized gai n s — — — (0.02 ) — Total distrib u tio n s (0.38 ) (0.36 ) (0.43 ) (0.46 ) (0.45 ) Net asset val u e, e n d of year $ 11.83 $ 12.52 $ 12.39 $ 11.66 $ 12.11 Total ret u r n d (2.42 )% 3.97 % 10.13 % 0.04 % 8.31 % Ratios to average net assets Expe n ses 1.18 % 1.18 % 1.18 % 1.18 % 1.18 % Net i n vestme n t i n come 3.36 % 2.98 % 3.62 % 3.72 % 3.85 % Supplemental data Net assets, e n d of year (000’s) $ 148,136 $ 212,347 $ 192,719 $ 180,024 $ 195,638 Portfolio t u r n over rate 9.37 % 16.87 % 0.92 % 10.74 % 5.47 % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. 110 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Tax-Free Trust Financial Highlights (continued) Franklin Michigan Tax-Free Income Fund Year Ended February 28, Advisor Class a Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c Net realized a n d un realized gai n s (losses) ) ) Total from i n vestme n t operatio n s ) Less distrib u tio n s from: Net i n vestme n t i n come ) Net realized gai n s    )  Total distrib u tio n s ) Net asset val u e, e n d of year $ Total ret u r n )% Ratios to average net assets Expe n ses % Net i n vestme n t i n come % Supplemental data Net assets, e n d of year (000s) $ Portfolio t u r n over rate % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. Annual Report | The accompanying notes are an integral part of these financial statements. | Franklin Tax-Free Trust Statement of Investments, February 28, 2014 Franklin Michigan Tax-Free Income Fund Principal Amount Value Municipal Bonds 96.4% Michigan 89.6% Adria n City School District GO, AGMC I n s u red, Pre-Ref un ded, 5.00%, 5/01/26 $ 1,960,000 $ 1,974,778 5/01/29 2,125,000 2,141,023 5/01/34 6,690,000 6,740,443 Alle n dale P u blic School District GO, School B u ildi n g a n d Site, Series A, AGMC I n s u red, 5.00%, 5/01/37 11,810,000 12,047,381 Battle Creek School District GO, School B u ildi n g a n d Site, AGMC I n s u red, 5.00%, 5/01/31 4,000,000 4,258,880 5/01/34 10,165,000 10,772,359 Bay City School District GO, School B u ildi n g a n d Site, AGMC I n s u red, 5.00%, 5/01/31 6,000,000 6,244,620 Caledo n ia Comm un ity Schools GO, School B u ildi n g a n d Site, NATL I n s u red, 5.00%, 5/01/26 3,665,000 3,979,604 Ce n tral Michiga n U n iversity Reve nu e, Ge n eral, AMBAC I n s u red, 5.00%, 10/01/34 8,905,000 9,197,173 Chippewa Valley Schools GO, Ref un di n g, 5.00%, 5/01/28 6,075,000 6,859,465 5/01/29 6,425,000 7,184,820 5/01/30 6,420,000 7,120,743 5/01/31 3,000,000 3,305,310 5/01/32 3,500,000 3,833,375 Detroit City School District GO, School B u ildi n g a n d Site Improveme n t, Series A, AGMC I n s u red, 6.00%, 5/01/29 10,000,000 10,822,900 Detroit GO, Distrib u tio n State Aid, 5.00%, 11/01/30 5,000,000 5,093,150 Distrib u tio n State Aid, 5.25%, 11/01/35 5,000,000 5,098,050 Series A, Ass u red G u ara n ty, 5.00%, 4/01/28 5,000,000 4,407,550 Series A-1, NATL I n s u red, 5.00%, 4/01/20 10,610,000 9,434,200 Detroit Sewage Disposal System Reve nu e, seco n d lie n , Series A, NATL I n s u red, 5.125%, 7/01/33 18,790,000 18,393,907 se n ior lie n , Ref un di n g, Series A, AGMC I n s u red, 5.00%, 7/01/32 5,960,000 5,691,025 se n ior lie n , Series B, AGMC I n s u red, 7.50%, 7/01/33 6,000,000 6,443,640 Detroit Water a n d Sewerage Departme n t Sewage Disposal System Reve nu e, se n ior lie n , Ref un di n g, Series A, AGMC I n s u red, 5.00%, 7/01/39 5,000,000 4,615,250 Detroit Water S u pply System Reve nu e, seco n d lie n , Ref un di n g, Series C, AGMC I n s u red, 5.00%, 7/01/33 20,000,000 19,803,000 seco n d lie n , Series B, NATL I n s u red, 5.00%, 7/01/34 8,875,000 8,577,599 se n ior lie n , Ref un di n g, Series B, BHAC I n s u red, 5.25%, 7/01/35 17,500,000 17,565,625 se n ior lie n , Series A, AGMC I n s u red, 5.00%, 7/01/34 38,740,000 37,301,584 se n ior lie n , Series A, NATL RE, FGIC I n s u red, 5.00%, 7/01/30 11,400,000 11,211,900 Eato n Rapids P u blic Schools GO, School B u ildi n g a n d Site, AGMC I n s u red, Pre-Ref un ded, 5.00%, 5/01/26 2,700,000 2,720,358 5/01/29 820,000 826,183 5/01/29 1,930,000 1,944,398 Fe nn ville P u blic Schools GO, School B u ildi n g a n d Site, FGIC I n s u red, Pre-Ref un ded, 5.00%, 5/01/30 1,115,000 1,123,407 FGIC I n s u red, Pre-Ref un ded, 5.00%, 5/01/34 3,250,000 3,274,505 NATL RE, FGIC I n s u red, Pre-Ref un ded, 5.00%, 5/01/30 2,085,000 2,100,721 112 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Michigan Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Michigan (continued) Fowlerville Comm un ity School District GO, School B u ildi n g a n d Site, NATL RE, FGIC I n s u red, Pre -Ref un ded, 5.00%, 5/01/30 $ 1,990,000 $ 2,005,005 5/01/34 8,145,000 8,206,413 Fraser P u blic School District GO, School B u ildi n g a n d Site, AGMC I n s u red, 5.00%, 5/01/30 8,520,000 8,820,245 Ge n esee Co un ty GO, Water S u pply System, AMBAC I n s u red, 5.00%, 11/01/30 4,000,000 4,024,920 Gra n d Bla n c Comm un ity Schools GO, School B u ildi n g a n d Site, AGMC I n s u red, Pre-Ref un ded, 5.00%, 5/01/28 4,250,000 4,282,045 Gra n d Rapids B u ildi n g A u thority Reve nu e, Series A, AMBAC I n s u red, 5.00%, 10/01/28 3,590,000 3,597,539 Gra n d Rapids Sa n itary Sewer System Reve nu e, NATL I n s u red, 5.00%, 1/01/30 4,900,000 5,160,729 Gra n d Rapids Water S u pply System Reve nu e, Ass u red G u ara n ty, 5.10%, 1/01/39 3,000,000 3,172,920 Gra n d Valley State U n iversity Reve nu e, Ge n eral, 5.75%, 12/01/34 1,500,000 1,629,465 Ref un di n g, Series A, AGMC I n s u red, 5.00%, 12/01/28 17,165,000 17,867,907 Ref un di n g, Series A, AGMC I n s u red, 5.00%, 12/01/33 8,570,000 8,826,414 HealthSo u rce Sagi n aw I n c. Sagi n aw Co un ty GO, NATL I n s u red, Pre-Ref un ded, 5.00%, 5/01/29 4,145,000 4,374,509 Jackso n Co un ty Hospital Fi n a n ce A u thority Reve nu e, W.A. Foote Memorial Hospital, Ref un di n g, Series C, Ass u red G u ara n ty, 5.00%, 6/01/26 10,000,000 10,563,700 Kalamazoo Hospital Fi n a n ce A u thority Hospital Facility Reve nu e, Borgess Medical Ce n ter, Series A, AMBAC I n s u red, ETM, 5.625%, 6/01/14 360,000 361,408 Bro n so n Methodist Hospital, Ref un di n g, Ass u red G u ara n ty, 5.25%, 5/15/36 10,000,000 10,400,900 Bro n so n Methodist Hospital, Ref un di n g, Series B, AGMC I n s u red, 5.00%, 5/15/26 7,000,000 7,361,270 L’A n se Cre u se P u blic Schools GO, School B u ildi n g a n d Site, AGMC I n s u red, 5.00%, 5/01/35 10,000,000 10,251,500 La n si n g Board of Water a n d Light Utility System Reve nu e, Series A, 5.50%, 7/01/41 10,000,000 10,870,600 La n si n g Comm un ity College GO, College B u ildi n g a n d Site, Ref un di n g, 5.00%, 5/01/32 3,000,000 3,252,480 Lapeer Comm un ity Schools GO, School B u ildi n g a n d Site, AGMC I n s u red, 5.00%, 5/01/33 4,400,000 4,570,104 5/01/37 4,325,000 4,457,086 Le n awee Co un ty Hospital Fi n a n ce A u thority Hospital Reve nu e, ProMedica Healthcare Obligated Gro u p, Ref un di n g, Series B, 6.00%, 11/15/35 5,000,000 5,537,650 Livo n ia P u blic Schools School District GO, School B u ildi n g a n d Site, Series I, AGMC I n s u red, 5.00%, 5/01/36 5,725,000 6,012,051 5/01/38 6,000,000 6,286,980 5/01/43 16,850,000 17,488,278 Michiga n State B u ildi n g A u thority Reve nu e, Facilities Program, Ref un di n g, Series I, 6.25%, 10/15/38 15,000,000 16,816,500 Facilities Program, Ref un di n g, Series I, AMBAC I n s u red, 5.00%, 10/15/33 4,450,000 4,654,744 Facilities Program, Ref un di n g, Series I-A, 5.00%, 10/15/33 5,000,000 5,403,800 Facilities Program, Ref un di n g, Series I-A, 5.50%, 10/15/45 2,000,000 2,144,900 Facilities Program, Ref un di n g, Series I-A, 5.25%, 10/15/47 5,000,000 5,222,250 Facilities Program, Ref un di n g, Series II, AMBAC I n s u red, 5.00%, 10/15/33 21,000,000 21,966,210 Ref un di n g, Series IA, AGMC I n s u red, 5.00%, 10/15/31 15,530,000 16,420,180 Ref un di n g, Series IA, AGMC I n s u red, 5.00%, 10/15/32 10,000,000 10,519,000 Ref un di n g, Series IA, AGMC I n s u red, 5.00%, 10/15/36 1,000,000 1,024,770 Annual Report | Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Michigan Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Michigan (continued) Michiga n State Comprehe n sive Tra n sportatio n Reve nu e, Ref un di n g, AGMC I n s u red, 5.00%, 5/15/26 $ 4,740,000 $ 5,145,033 5/15/31 8,000,000 8,454,080 Michiga n State Fi n a n ce A u thority Reve nu e, Hospital, Oakwood Obligated Gro u p, Ref un di n g, 5.00%, 8/15/28 5,585,000 5,930,265 Hospital, Oakwood Obligated Gro u p, Ref un di n g, 5.00%, 8/15/29 5,865,000 6,199,422 Hospital, Oakwood Obligated Gro u p, Ref un di n g, 5.00%, 8/15/30 4,105,000 4,306,514 Hospital, Oakwood Obligated Gro u p, Ref un di n g, 5.00%, 8/15/31 2,340,000 2,432,804 Hospital, Oakwood Obligated Gro u p, Ref un di n g, AGMC I n s u red, 5.00%, 11/01/32 10,005,000 10,330,763 Hospital, Oakwood Obligated Gro u p, Ref un di n g, AGMC I n s u red, 5.00%, 11/01/42 12,000,000 12,032,640 Hospital, Sparrow Obligated Gro u p, AGMC I n s u red, 5.00%, 11/15/36 6,500,000 6,778,850 Hospital, Sparrow Obligated Gro u p, AGMC I n s u red, 5.00%, 11/15/42 8,000,000 8,174,880 State Revolvi n g F un d, Clea n Water, 5.00%, 10/01/28 3,000,000 3,375,630 State Revolvi n g F un d, Clea n Water, 5.00%, 10/01/29 3,000,000 3,356,640 State Revolvi n g F un d, Clea n Water, 5.00%, 10/01/32 2,000,000 2,201,800 Michiga n State HDA Re n tal Ho u si n g Reve nu e, Series A, 5.25%, 10/01/46 3,890,000 3,994,135 Michiga n State Hospital Fi n a n ce A u thority Reve nu e, Hospital, Sparrow Obligated Gro u p, Ref un di n g, 5.00%, 11/15/31 10,000,000 10,191,600 Hospital, Sparrow Obligated Gro u p, Ref un di n g, NATL I n s u red, 5.00%, 11/15/31 8,500,000 8,662,860 Hospital, Sparrow Obligated Gro u p, Ref un di n g, NATL I n s u red, 5.00%, 11/15/36 6,165,000 6,257,968 Hospital, Sparrow Obligated Gro u p, Ref un di n g, NATL I n s u red, 5.00%, 11/15/36 12,465,000 12,528,696 Mclare n Healthcare, Ref un di n g, Series A, 5.00%, 6/01/26 2,065,000 2,297,436 Mclare n Healthcare, Ref un di n g, Series A, 5.00%, 6/01/27 2,285,000 2,514,620 Mclare n Healthcare, Ref un di n g, Series A, 5.00%, 6/01/28 2,615,000 2,850,507 Mclare n Healthcare, Ref un di n g, Series A, 5.00%, 6/01/35 2,250,000 2,340,720 MidMichiga n Obligated Gro u p, Series A, 6.125%, 6/01/39 5,000,000 5,423,550 St. Joh n Health System, Series A, AMBAC I n s u red, ETM, 5.125%, 5/15/17 14,500,000 14,549,010 St. Joh n Hospital, Series A, AMBAC I n s u red, ETM, 6.25%, 5/15/14 9,545,000 9,586,330 Tri n ity Health Credit Gro u p, Series A, 6.50%, 12/01/33 25,000,000 28,458,000 Tri n ity Health Credit Gro u p, Series B, 5.00%, 12/01/48 20,000,000 20,542,000 Michiga n State Reve nu e, Gra n t A n ticipatio n Bo n ds, AGMC I n s u red, 5.25%, 9/15/27 10,000,000 10,962,000 Michiga n State Strategic F un d Limited Obligatio n Reve nu e, Detroit Ediso n Co. Exempt Facilities Project, Ma n datory P u t 8/01/16, Ref un di n g, Series ET, S u b Series ET-2, 5.50%, 8/01/29 10,000,000 11,016,500 Detroit Ediso n Co. Poll u tio n Co n trol Bo n ds Project, Ref un di n g, Collateralized Series BB, AMBAC I n s u red, 7.00%, 5/01/21 3,000,000 3,719,430 Michiga n State U n iversity Reve nu e, Ge n eral, Ref un di n g, Series C, 5.00%, 2/15/44 14,630,000 15,216,224 Northview P u blic Schools District GO, School B u ildi n g a n d Site, 5.00%, 5/01/41 3,000,000 3,100,860 Oakla n d U n iversity Board of Tr u stees Reve nu e, Ge n eral, 5.00%, 3/01/42 8,770,000 9,061,515 Pe nn field School District GO, School B u ildi n g a n d Site, FGIC I n s u red, Pre-Ref un ded, 5.00%, 5/01/29 645,000 649,863 FGIC I n s u red, Pre-Ref un ded, 5.00%, 5/01/34 2,500,000 2,518,850 NATL RE, FGIC I n s u red, Pre-Ref un ded, 5.00%, 5/01/29 505,000 508,808 Pi n ck n ey Comm un ity Schools GO, Co un ties of Livi n gto n a n d Washte n aw, Ref un di n g, AGMC I n s u red, 5.00%, 5/01/26 2,955,000 2,968,859 Rockford P u blic Schools GO, School B u ildi n g a n d Site, AGMC I n s u red, 5.00%, 5/01/33 5,000,000 5,307,350 Royal Oak Hospital Fi n a n ce A u thority Hospital Reve nu e, William Bea u mo n t Hospital Obligated Gro u p, Ref un di n g, Series V, 8.25%, 9/01/39 10,000,000 12,054,200 Sagi n aw City School District GO, School B u ildi n g a n d Site, AGMC I n s u red, 5.00%, 5/01/38 10,555,000 11,045,385 Sagi n aw Valley State U n iversity Reve nu e, Ge n eral, Ref un di n g, AGMC I n s u red, 5.00%, 7/01/28 7,050,000 7,479,133 114 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Michigan Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Michigan (continued) So u th Redford School District GO, School B u ildi n g a n d Site, NATL I n s u red, 5.00%, 5/01/30 $ 3,500,000 $ 3,657,080 So u thfield Library B u ildi n g A u thority GO, Ref un di n g, NATL I n s u red, 5.00%, 5/01/30 6,535,000 6,828,291 So u thfield P u blic Schools GO, Ref un di n g, NATL I n s u red, 4.75%, 5/01/29 9,040,000 9,271,062 St u rgis P u blic School District GO, Ref un di n g, NATL RE, FGIC I n s u red, 5.00%, 5/01/30 4,715,000 4,933,304 Tre n to n P u blic Schools GO, School B u ildi n g a n d Site, AGMC I n s u red, 5.00%, 5/01/31 4,575,000 4,900,237 5/01/38 8,150,000 8,573,474 Warre n Co n solidated School District GO, School B u ildi n g a n d Site, 5.00%, 5/01/32 2,500,000 2,710,400 Way n e Charter Co un ty GO, Airport Hotel, Detroit Metropolita n Way n e Co un ty Airport, Series A, NATL I n s u red, 5.25%, 12/01/25 17,000,000 17,015,470 Airport Hotel, Detroit Metropolita n Way n e Co un ty Airport, Series A, NATL I n s u red, 5.00%, 12/01/30 10,750,000 10,752,687 B u ildi n g Improveme n t, Series A, 6.75%, 11/01/39 4,735,000 5,104,283 Capital Improveme n t, Series A, AGMC I n s u red, 5.00%, 2/01/34 7,640,000 7,688,056 Capital Improveme n t, Series A, AGMC I n s u red, 5.00%, 2/01/38 12,135,000 12,147,256 Way n e Co un ty Airport A u thority Reve nu e, Detroit Metropolita n Way n e Co un ty Airport, Ref un di n g, NATL RE, FGIC I n s u red, 5.00%, 12/01/27 9,910,000 10,616,484 12/01/28 10,170,000 10,813,456 Way n e State U n iversity Reve nu e, Ge n eral, AMBAC I n s u red, 5.00%, 11/15/30 2,925,000 3,156,368 Ref un di n g, AGMC I n s u red, 5.00%, 11/15/28 23,550,000 25,780,891 Ref un di n g, AGMC I n s u red, 5.00%, 11/15/35 22,435,000 23,114,107 Wester n Michiga n U n iversity Reve nu e, Ge n eral, AGMC I n s u red, 5.00%, 11/15/28 5,500,000 5,755,530 11/15/32 6,410,000 6,604,928 Wyomi n g Sewage Disposal System Reve nu e, Ref un di n g, NATL I n s u red, 5.00%, 6/01/27 5,700,000 5,991,555 Zeela n d P u blic Schools GO, Ref un di n g, NATL RE, FGIC I n s u red, 5.00%, 5/01/25 3,350,000 3,506,713 1,009,110,760 U.S. Territories 6.8% Puerto Rico 6.8% P u erto Rico Commo n wealth Highways a n d Tra n sportatio n A u thority Tra n sportatio n Reve nu e, Series D, AGMC I n s u red, 5.00%, 7/01/32 10,900,000 9,375,090 P u erto Rico Sales Tax FICO Sales Tax Reve nu e, first s u bordi n ate, Series A, 5.375%, 8/01/39 9,000,000 6,925,140 Series A, 6.375%, 8/01/39 10,000,000 8,540,500 Series A, 6.00%, 8/01/42 25,000,000 20,615,500 Series C, 5.50%, 8/01/40 15,000,000 11,930,400 Series C, 5.25%, 8/01/41 25,445,000 19,177,642 76,564,272 Total Municipal Bonds (Cost $1,080,584,886) 96.4% 1,085,675,032 Other Assets, less Liabilities 3.6% 40,446,984 Net Assets 100.0% $ 1,126,122,016 See Abbreviations on page 181. Annual Report | The accompanying notes are an integral part of these financial statements. | Franklin Tax-Free Trust Financial Highlights Franklin Minnesota Tax-Free Income Fund Year Ended February 28, Class A a Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 12.98 $ 12.80 $ 11.92 $ 12.20 $ 11.80 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c 0.41 0.42 0.46 0.46 0.48 Net realized a n d un realized gai n s (losses) (0.60 ) 0.18 0.88 (0.28 ) 0.40 Total from i n vestme n t operatio n s (0.19 ) 0.60 1.34 0.18 0.88 Less distrib u tio n s from n et i n vestme n t i n come (0.40 ) (0.42 ) (0.46 ) (0.46 ) (0.48 ) Net asset val u e, e n d of year $ 12.39 $ 12.98 $ 12.80 $ 11.92 $ 12.20 Total ret u r n d (1.45 )% 4.77 % 11.44 % 1.49 % 7.54 % Ratios to average net assets Expe n ses 0.64 % 0.64 % 0.65 % 0.65 % 0.65 % Net i n vestme n t i n come 3.27 % 3.27 % 3.71 % 3.80 % 3.96 % Supplemental data Net assets, e n d of year (000’s) $ 717,104 $ 904,813 $ 819,782 $ 754,018 $ 768,806 Portfolio t u r n over rate 6.93 % 6.99 % 5.32 % 14.56 % 10.24 % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. 116 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Tax-Free Trust Financial Highlights (continued) Franklin Minnesota Tax-Free Income Fund Year Ended February 28, Class C a Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 13.10 $ 12.92 $ 12.02 $ 12.30 $ 11.89 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c 0.34 0.36 0.39 0.40 0.41 Net realized a n d un realized gai n s (losses) (0.60 ) 0.17 0.90 (0.29 ) 0.41 Total from i n vestme n t operatio n s (0.26 ) 0.53 1.29 0.11 0.82 Less distrib u tio n s from n et i n vestme n t i n come (0.33 ) (0.35 ) (0.39 ) (0.39 ) (0.41 ) Net asset val u e, e n d of year $ 12.51 $ 13.10 $ 12.92 $ 12.02 $ 12.30 Total ret u r n d (1.97 )% 4.15 % 10.82 % 0.99 % 6.97 % Ratios to average net assets Expe n ses 1.19 % 1.19 % 1.20 % 1.20 % 1.20 % Net i n vestme n t i n come 2.72 % 2.72 % 3.16 % 3.25 % 3.41 % Supplemental data Net assets, e n d of year (000’s) $ 205,745 $ 270,570 $ 224,498 $ 195,123 $ 170,676 Portfolio t u r n over rate 6.93 % 6.99 % 5.32 % 14.56 % 10.24 % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. Annual Report | The accompanying notes are an integral part of these financial statements. | Franklin Tax-Free Trust Financial Highlights (continued) Franklin Minnesota Tax-Free Income Fund Year Ended February 28, Advisor Class a b Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 12.99 $ 12.81 $ 11.92 $ 12.20 $ 11.91 I n come from i n vestme n t operatio n s c : Net i n vestme n t i n come d 0.42 0.44 0.47 0.48 0.33 Net realized a n d un realized gai n s (losses) (0.60 ) 0.18 0.89 (0.29 ) 0.28 Total from i n vestme n t operatio n s (0.18 ) 0.62 1.36 0.19 0.61 Less distrib u tio n s from n et i n vestme n t i n come (0.41 ) (0.44 ) (0.47 ) (0.47 ) (0.32 ) Net asset val u e, e n d of year $ 12.40 $ 12.99 $ 12.81 $ 11.92 $ 12.20 Total ret u r n e (1.35 )% 4.88 % 11.63 % 1.59 % 5.14 % Ratios to average net assets f Expe n ses 0.54 % 0.54 % 0.55 % 0.55 % 0.55 % Net i n vestme n t i n come 3.37 % 3.37 % 3.81 % 3.90 % 4.06 % Supplemental data Net assets, e n d of year (000’s) $ 98,382 $ 49,398 $ 38,461 $ 10,854 $ 4,451 Portfolio t u r n over rate 6.93 % 6.99 % 5.32 % 14.56 % 10.24 % a For the year ended February 29. b For the period July 1, 2009 (effective date) to February 28, 2010. c The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. d Based on average daily shares outstanding. e Total return is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. 118 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Tax-Free Trust Statement of Investments, February 28, 2014 Franklin Minnesota Tax-Free Income Fund Principal Amount Value Municipal Bonds 98.9% Minnesota 97.2% Alexa n dria ISD No. 206 GO, School B u ildi n g, Mi nn esota School District Credit E n ha n ceme n t Program, Series A, 5.00%, 2/01/37 $ 11,700,000 $ 12,850,695 A n oka Co un ty Ho u si n g a n d RDA, GO, Ho u si n g Developme n t, Ref un di n g, AMBAC I n s u red, 4.875%, 2/01/24 425,000 425,978 A n oka Co un ty Regio n al Railroad A u thority GO, Series A, XLCA I n s u red, 4.50%, 2/01/32 11,125,000 11,494,795 A n oka-He nn epi n ISD No. 11 GO, A n oka a n d He nn epi n Co un ties, School B u ildi n g, Mi nn esota School District Credit E n ha n ceme n t Program, Ref un di n g, Series A, Ass u red G u ara n ty, 5.00%, 2/01/20 5,870,000 6,914,214 Bemidji GO, Sales Tax Reve nu e, Ref un di n g, 5.25%, 2/01/38 12,055,000 13,107,522 Big Lake ISD No. 727 GO, Ref un di n g, Series B, 5.00%, 2/01/23 2,990,000 3,513,758 2/01/24 3,000,000 3,513,780 2/01/25 2,225,000 2,585,339 Bloomi n gto n ISD No. 271 GO, Alter n ative Facilities, Series A, 3.00%, 2/01/30 1,370,000 1,256,454 Bl u e Earth Co un ty EDA P u blic Project Lease Reve nu e, Series A, NATL I n s u red, 4.50%, 12/01/24 1,055,000 1,113,215 Brai n erd ISD No. 181 GO, School B u ildi n g, Ref un di n g, Series A, 4.00%, 2/01/19 5,025,000 5,662,622 2/01/20 5,025,000 5,589,257 2/01/21 1,000,000 1,098,890 B u r n sville ISD No. 191 GO, Alter n ative Facilities, Series A, 3.00%, 2/01/29 1,570,000 1,518,473 2/01/30 2,880,000 2,741,472 Byro n ISD No. 531 GO, School B u ildi n g, Series A, NATL RE, FGIC I n s u red, 5.00%, 2/01/24 2,015,000 2,051,270 Cambridge ISD No. 911 GO, School B u ildi n g, Mi nn esota School District Credit E n ha n ceme n t Program, Ref un di n g, Series A, 3.00%, 2/01/27 3,410,000 3,395,473 Ref un di n g, Series A, 3.00%, 2/01/30 5,585,000 5,273,301 Series A, NATL I n s u red, 4.25%, 2/01/24 1,235,000 1,278,620 Ce n ter City Health Care Facilities Reve nu e, Hazelde n Fo un datio n Project, 5.00%, 11/01/41 1,600,000 1,627,472 Ce n tral M un icipal Power Age n cy Reve nu e, Brooki n gs, So u th East Twi n Cities Tra n smissio n Project, 5.00%, 1/01/32 1,150,000 1,253,937 1/01/42 1,615,000 1,693,699 Chaska ISD No. 112 GO, Alter n ative Facilities, Mi nn esota School District Credit E n ha n ceme n t Program, Ref un di n g, Series A, 5.00%, 2/01/20 4,135,000 4,888,356 School B u ildi n g, Mi nn esota School District Credit E n ha n ceme n t Program, Ref un di n g, Series A, 4.00%, 2/01/20 4,475,000 5,032,182 School B u ildi n g, Series A, NATL I n s u red, 4.50%, 2/01/28 15,000,000 16,586,100 Chisago Co un ty GO, Capital Improveme n t, Series A, NATL I n s u red, Pre-Ref un ded, 4.75%, 2/01/26 2,415,000 2,619,043 Dakota Co un ty CDA Gover n me n tal Ho u si n g Developme n t GO, Se n ior Ho u si n g Facilities, Series A, 5.125%, 1/01/35 2,625,000 2,802,581 Dakota Co un ty CDA, SFMR, MBS Program, Series A, GNMA Sec u red, 4.875%, 12/01/33 1,165,000 1,233,584 Annual Report | Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Minnesota Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Minnesota (continued) D u l u th ISD No. 709 COP, F u ll Term Certificates, Series B, 4.75%, 2/01/25 $ 8,445,000 $ 9,126,258 AGMC I n s u red, 5.00%, 2/01/28 18,890,000 20,511,140 Edi n a ISD No. 273 GO, Alter n ative Facilities, Series A, 2.375%, 2/01/25 4,445,000 4,185,545 2.50%, 2/01/26 3,000,000 2,809,710 Elk River ISD No. 728 GO, School B u ildi n g, Mi nn esota School District Credit E n ha n ceme n t Program, Ref un di n g, Series A, AGMC I n s u red, 4.25%, 2/01/23 3,000,000 3,229,230 2/01/24 6,265,000 6,725,164 Ely Ho u si n g a n d RDAR, Ho u si n g Developme n t, Series A, XLCA I n s u red, 4.50%, 11/01/41 1,530,000 1,544,795 Farmi n gto n ISD No. 192 GO, School B u ildi n g, Ref un di n g, Series A, AGMC I n s u red, 4.50%, 2/01/24 5,015,000 5,212,792 Series B, AGMC I n s u red, 5.00%, 2/01/23 3,000,000 3,099,570 Series B, AGMC I n s u red, 4.75%, 2/01/27 16,075,000 16,661,416 Ferg u s Falls ISD No. 544 GO, School B u ildi n g, Mi nn esota School District Credit E n ha n ceme n t Program, Series A, AGMC I n s u red, 5.00%, 1/01/25 1,655,000 1,832,267 Fridley ISD No. 014 GO, Fridley P u blic Schools, Alter n ative Facilities, Series A, AGMC I n s u red, 4.375%, 2/01/27 2,040,000 2,119,172 He nn epi n Co un ty Regio n al Railroad A u thority GO, Ref un di n g, Series A, 4.00%, 12/01/27 2,475,000 2,605,829 12/01/28 1,590,000 1,663,792 He nn epi n Co un ty Sales Tax Reve nu e, first lie n , Ballpark Project, Series A, 4.75%, 12/15/37 25,000,000 26,688,750 seco n d lie n , Ballpark Project, Series B, 5.00%, 12/15/17 1,740,000 2,000,861 seco n d lie n , Ballpark Project, Series B, 5.00%, 12/15/21 5,000,000 5,614,800 Jackso n Co un ty GO, Capital Improveme n t Pla n , Series A, 3.125%, 2/01/38 3,000,000 2,544,930 Lakeville GO, Ref un di n g, Series B, 4.00%, 2/01/21 1,000,000 1,128,390 3.00%, 2/01/30 4,690,000 4,457,376 Lakeville ISD No. 194 GO, Alter n ative Facilities, Series B, 3.00%, 2/01/25 3,560,000 3,550,068 School B u ildi n g, Ref un di n g, Series B, Ass u red G u ara n ty, 5.00%, 2/01/16 5,405,000 5,889,504 School B u ildi n g, Ref un di n g, Series B, Ass u red G u ara n ty, 5.00%, 2/01/17 5,750,000 6,466,968 School B u ildi n g, Ref un di n g, Series D, 4.25%, 2/01/24 7,000,000 7,287,490 Maple Grove GO, Improveme n t, Ref un di n g, Series A, 4.00%, 2/01/21 2,100,000 2,382,660 2/01/22 2,470,000 2,787,123 Metropolita n Co un cil Mi nn eapolis-St. Pa u l Metropolita n Area GO, Wastewater, Series B, 4.50%, 12/01/26 5,000,000 5,344,900 Mi nn eapolis a n d St. Pa u l Ho u si n g a n d RDA Health Care Facilities Reve nu e, Childre n ’s Hospitals a n d Cli n ics, Series A-1, AGMC I n s u red, 5.00%, 8/15/34 1,000,000 1,041,870 Mi nn eapolis GO, Vario u s P u rpose, Ref un di n g, 4.00%, 12/01/25 3,500,000 3,665,515 Mi nn eapolis Health Care System Reve nu e, Fairview Health Services, Series B, Ass u red G u ara n ty, 6.50%, 11/15/38 35,000,000 39,669,000 Series D, AMBAC I n s u red, 5.00%, 11/15/34 12,645,000 12,785,359 120 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Minnesota Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Minnesota (continued) Mi nn eapolis-St. Pa u l Metropolita n Airports Commissio n Airport Reve nu e, se n ior bo n d, Ref un di n g, Series A, 5.00%, 1/01/35 $ 9,295,000 $ 10,208,048 se n ior bo n d, Ref un di n g, Series A, AMBAC I n s u red, 5.00%, 1/01/20 5,400,000 5,956,578 se n ior bo n d, Ref un di n g, Series A, BHAC I n s u red, 5.00%, 1/01/23 14,800,000 16,238,856 se n ior bo n d, Ref un di n g, Series A, BHAC I n s u red, 5.00%, 1/01/26 10,000,000 10,824,700 S u bordi n ate Airport, Ref un di n g, Series B, 5.00%, 1/01/26 1,250,000 1,386,300 S u bordi n ate Airport, Ref un di n g, Series B, 5.00%, 1/01/27 1,500,000 1,659,225 S u bordi n ate Airport, Ref un di n g, Series B, 5.00%, 1/01/28 2,250,000 2,475,855 Mi nn esota Agric u lt u ral a n d Eco n omic Developme n t Board Reve nu e, Health Care Facilities, Esse n tia Health Obligated Gro u p, Series C-1, Ass u red G u ara n ty, 5.00%, 2/15/30 14,600,000 15,444,464 Health Care Facilities, Esse n tia Health Obligated Gro u p, Series E, Ass u red G u ara n ty, 5.00%, 2/15/37 20,600,000 21,072,564 Health Care System, Fairview Hospital a n d Healthcare Services, Ref un di n g, Series A, NATL I n s u red, 5.75%, 11/15/26 365,000 366,055 Mi nn esota P u blic Facilities A u thority Clea n Water Reve nu e, Series A, Pre-Ref un ded, 5.00%, 3/01/24 6,900,000 7,837,641 Mi nn esota P u blic Facilities A u thority Revolvi n g F un d Reve nu e, Series C, 5.00%, 3/01/26 16,530,000 18,884,368 Mi nn esota P u blic Facilities A u thority State Reve nu e, Ref un di n g, Series A, 5.00%, 3/01/24 17,010,000 20,765,128 Mi nn esota State 911 Reve nu e, P u blic Safety Radio Comm un icatio n System Project, Ass u red G u ara n ty, 4.50%, 6/01/22 1,000,000 1,124,790 4.50%, 6/01/24 3,745,000 4,163,017 5.00%, 6/01/24 3,000,000 3,393,960 Mi nn esota State Colleges a n d U n iversities Reve nu e, Board of Tr u stees, F un d, Ref un di n g, Series A, 5.00%, 10/01/22 1,410,000 1,676,857 Series A, 4.00%, 10/01/24 1,535,000 1,685,537 Series A, 5.00%, 10/01/28 2,135,000 2,425,381 Series A, 4.625%, 10/01/29 6,615,000 7,187,462 Series A, NATL I n s u red, 5.00%, 10/01/22 1,745,000 1,834,780 Series A, NATL I n s u red, 5.00%, 10/01/23 1,825,000 1,917,144 Series A, NATL I n s u red, 5.00%, 10/01/24 1,900,000 1,993,803 Series A, NATL I n s u red, 5.00%, 10/01/25 1,155,000 1,210,925 Series A, NATL I n s u red, 5.00%, 10/01/26 1,715,000 1,796,668 Series A, NATL I n s u red, 5.00%, 10/01/32 5,540,000 5,780,104 Mi nn esota State Ge n eral F un d Reve nu e, Appropriatio n , Ref un di n g, Series A, 4.00%, 3/01/26 4,000,000 4,270,520 Ref un di n g, Series A, 3.00%, 3/01/30 2,000,000 1,856,360 Ref un di n g, Series B, 5.00%, 3/01/22 1,530,000 1,831,135 Series A, 5.00%, 6/01/32 7,000,000 7,787,360 Series A, 5.00%, 6/01/38 8,500,000 9,246,555 Mi nn esota State GO, Highway a n d Vario u s P u rpose, 5.00%, 8/01/23 3,000,000 3,387,840 Highway a n d Vario u s P u rpose, AGMC I n s u red, 5.00%, 8/01/22 1,000,000 1,132,870 Highway a n d Vario u s P u rpose, AGMC I n s u red, 5.00%, 8/01/25 10,000,000 11,193,000 NATL I n s u red, 5.00%, 6/01/26 1,650,000 1,779,690 NATL I n s u red, Pre-Ref un ded, 5.00%, 6/01/26 8,350,000 9,219,068 Annual Report | Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Minnesota Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Minnesota (continued) Mi nn esota State GO, (co n ti nu ed) Vario u s P u rpose, Ref un di n g, Series F, 4.00%, 10/01/25 $ 15,000,000 $ 16,475,550 Vario u s P u rpose, Ref un di n g, Series H, 5.00%, 11/01/27 2,500,000 2,910,750 Vario u s P u rpose, Series A, 4.25%, 12/01/27 5,000,000 5,507,100 Vario u s P u rpose, Series A, 4.50%, 12/01/28 15,540,000 17,226,556 Mi nn esota State HFA Homeow n ership Fi n a n ce Reve nu e, MBS Program, Series E, GNMA Sec u red, 4.45%, 7/01/31 4,295,000 4,441,245 Series G, GNMA Sec u red, 4.00%, 7/01/26 2,215,000 2,330,800 Series G, GNMA Sec u red, 4.40%, 7/01/32 3,640,000 3,888,648 Mi nn esota State HFAR, No n profit Ho u si n g State Appropriatio n , 4.00%, 8/01/29 3,675,000 3,832,768 No n profit Ho u si n g State Appropriatio n , 5.00%, 8/01/31 2,225,000 2,490,265 Reside n tial Ho u si n g Fi n a n ce, Series E, 4.90%, 7/01/29 9,305,000 9,616,717 Reside n tial Ho u si n g Fi n a n ce, Series E, 5.10%, 1/01/40 8,900,000 9,136,918 Mi nn esota State Higher Ed u catio n Facilities A u thority Reve nu e, Carleto n College, Series 7-D, 5.00%, 3/01/40 4,000,000 4,225,560 Macalester College, Series 7-I, 5.00%, 6/01/35 5,000,000 5,531,900 U n iversity of St. Thomas, Series 6-X, 5.00%, 4/01/29 2,250,000 2,386,508 U n iversity of St. Thomas, Series 6-X, 5.25%, 4/01/39 10,000,000 10,404,600 U n iversity of St. Thomas, Series 7-A, 5.00%, 10/01/29 5,420,000 5,876,743 U n iversity of St. Thomas, Series 7-A, 5.00%, 10/01/39 4,485,000 4,679,604 Mi nn esota State M un icipal Power Age n cy Electric Reve nu e, Series A, 5.25%, 10/01/35 12,000,000 12,837,600 Mi nn esota State P u blic Facilities A u thority Clea n Water Reve nu e, Series B, 4.75%, 3/01/27 5,000,000 5,357,850 Mo un ds View ISD No. 621 GO, School B u ildi n g, Mi nn esota School District Credit E n ha n ceme n t Program, Ref un di n g, Series A, 4.00%, 2/01/20 1,000,000 1,129,430 New Brighto n GO, Tax I n creme n t, Series A, NATL I n s u red, 5.00%, 2/01/32 5,110,000 5,440,617 New Prag u e ISD No. 721 GO, School B u ildi n g, Mi nn esota School District Credit E n ha n ceme n t Program, Ref un di n g, Series A, 4.00%, 2/01/22 3,090,000 3,488,826 2/01/23 3,045,000 3,398,464 2/01/24 3,245,000 3,608,472 2/01/25 3,300,000 3,627,492 North Bra n ch Water System Reve nu e, AGMC I n s u red, 4.75%, 8/01/27 1,500,000 1,587,330 Series A, AGMC I n s u red, 5.00%, 8/01/33 1,325,000 1,387,911 Norther n M un icipal Power Age n cy Electric System Reve nu e, Ref un di n g, Series A, Ass u red G u ara n ty, 5.00%, 1/01/21 1,505,000 1,673,831 Series A, 5.00%, 1/01/30 1,190,000 1,294,268 Series A, AMBAC I n s u red, 5.00%, 1/01/26 2,000,000 2,145,600 Northfield ISD No. 659 GO, School B u ildi n g, Ref un di n g, Series A, 4.00%, 2/01/20 3,420,000 3,883,581 Olmsted Co un ty GO, Ref un di n g, Series A, 3.50%, 2/01/26 3,370,000 3,494,960 Pi n e City Health Care a n d Ho u si n g Reve nu e, North Bra n ch, Series A, GNMA Sec u red, Pre-Ref un ded, 5.00%, 10/20/38 4,280,000 4,306,236 Pipesto n e ISD No. 2689 GO, School B u ildi n g, Ref un di n g, Series A, AGMC I n s u red, 5.00%, 3/01/20 1,595,000 1,595,000 122 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Minnesota Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Minnesota (continued) Ramsey GO, Capital Improveme n t Pla n , Ref un di n g, Series A, 3.00%, 12/15/28 $ 1,105,000 $ 1,061,430 3.375%, 12/15/31 1,215,000 1,177,736 Robbi n sdale ISD No. 281 GO, School B u ildi n g, Ref un di n g, Series B, 4.00%, 2/01/19 2,660,000 2,996,171 Rochester Electricity Utility Reve nu e, Series B, 5.00%, 12/01/43 1,000,000 1,084,150 Rochester Health Care Facilities Reve nu e, Mayo Cli n ic, Ma n datory P u t 11/15/21, Series C, 4.50%, 11/15/38 7,735,000 8,858,122 Series D, 5.00%, 11/15/38 10,000,000 10,470,600 Series E, 5.00%, 11/15/38 20,000,000 20,941,200 Rochester ISD No. 535 COP, Mi nn esota School District Credit E n ha n ceme n t Program, 3.00%, 2/01/27 1,215,000 1,167,190 Rosemo un t ISD No. 196 GO, School B u ildi n g, Ref un di n g, Series C, 4.00%, 2/01/21 1,365,000 1,544,948 2/01/22 2,380,000 2,674,573 Sa u k Rapids ISD No. 047 GO, School B u ildi n g, Ref un di n g, Series A, AGMC I n s u red, 5.00%, 2/01/22 2,200,000 2,335,960 4.50%, 2/01/25 2,175,000 2,248,015 Scott Co un ty GO, Capital Improveme n t Pla n , Series A, AMBAC I n s u red, 5.00%, 12/01/27 5,590,000 6,163,478 Shakopee ISD No. 720 GO, School B u ildi n g, Crossover, Ref un di n g, 4.00%, 2/01/26 1,600,000 1,711,280 So u ther n Mi nn esota M un icipal Power Age n cy Power S u pply System Reve nu e, Capital Appreciatio n , Ref un di n g, Series A, NATL I n s u red, zero cp n ., 1/01/19 5,875,000 5,378,328 Capital Appreciatio n , Ref un di n g, Series A, NATL I n s u red, zero cp n ., 1/01/20 14,035,000 12,271,222 Capital Appreciatio n , Ref un di n g, Series A, NATL I n s u red, zero cp n ., 1/01/23 4,000,000 3,025,520 Capital Appreciatio n , Ref un di n g, Series A, NATL I n s u red, zero cp n ., 1/01/26 5,395,000 3,521,964 Capital Appreciatio n , Ref un di n g, Series A, NATL I n s u red, zero cp n ., 1/01/27 6,600,000 4,062,828 Capital Appreciatio n , Ref un di n g, Series C, AMBAC I n s u red, zero cp n ., 1/01/18 15,935,000 15,084,549 Ref un di n g, Series A, 5.00%, 1/01/21 1,000,000 1,121,090 Ref un di n g, Series A, 5.00%, 1/01/22 2,060,000 2,281,656 Ref un di n g, Series A, 5.50%, 1/01/24 1,000,000 1,127,210 Ref un di n g, Series A, 5.25%, 1/01/30 2,000,000 2,178,040 Series A, NATL I n s u red, Pre-Ref un ded, 5.75%, 1/01/18 760,000 795,834 Spri n g Lake Park ISD No. 16 GO, School B u ildi n g, Series A, AGMC I n s u red, 5.00%, 2/01/29 4,025,000 4,212,565 St. Clo u d Health Care Reve nu e, Ce n traCare Health System Project, Series A, 5.125%, 5/01/30 19,000,000 20,520,760 Series D, Ass u red G u ara n ty, 5.375%, 5/01/31 1,000,000 1,075,480 Series D, Ass u red G u ara n ty, 5.50%, 5/01/39 27,400,000 29,034,136 St. Michael ISD No. 885 GO, Ref un di n g, Series A, 4.25%, 2/01/32 10,295,000 10,860,298 School B u ildi n g, Ref un di n g, Series A, AGMC I n s u red, 5.00%, 2/01/24 2,735,000 2,840,352 School B u ildi n g, Series A, AGMC I n s u red, 4.75%, 2/01/29 5,000,000 5,171,100 St. Pa u l Ho u si n g a n d RDA Health Care System Reve nu e, Alli n a Health System, Ref un di n g, Series A-1, 5.25%, 11/15/29 5,000,000 5,383,750 Series A, NATL I n s u red, 5.00%, 11/15/22 5,000,000 5,556,000 Annual Report | Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Minnesota Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Minnesota (continued) St. Pa u l ISD No. 625 GO, School B u ildi n g, Mi nn esota School District Credit E n ha n ceme n t Program, Ref un di n g, Series B, 5.00%, 2/01/24 $ 2,925,000 $ 3,469,577 Series A, 3.00%, 2/01/30 1,385,000 1,297,828 Series A, 3.00%, 2/01/31 1,195,000 1,103,332 Series A, AGMC I n s u red, 5.00%, 2/01/24 1,615,000 1,808,913 Series A, AGMC I n s u red, 5.00%, 2/01/25 1,675,000 1,876,117 Series A, AGMC I n s u red, 5.00%, 2/01/26 1,745,000 1,954,522 St. Pa u l Sales Tax Reve nu e, s u b. bo n d, Series A, XLCA I n s u red, 5.00%, 11/01/30 7,360,000 7,717,328 U n iversity of Mi nn esota Rege n ts GO, Series A, 4.00%, 2/01/26 2,425,000 2,644,923 5.25%, 4/01/29 1,000,000 1,117,080 5.125%, 4/01/34 1,000,000 1,097,790 U n iversity of Mi nn esota Rege n ts Reve nu e, State S u pported Biomedical Scie n ce Research Facilities F un di n g Program, Series B, 5.00%, 8/01/36 5,000,000 5,410,800 Waco n ia ISD No. 110 GO, School B u ildi n g, Ref un di n g, Series B, 4.125%, 2/01/22 5,340,000 5,802,070 Watertow n ISD No. 111 GO, School B u ildi n g, Series A, AGMC I n s u red, 5.00%, 2/01/24 2,725,000 2,891,770 Wester n Mi nn esota M un icipal Power Age n cy Reve nu e, Ref un di n g, Series A, 5.00%, 1/01/24 5,000,000 5,923,100 Ref un di n g, Series A, 5.00%, 1/01/25 3,370,000 3,951,628 Ref un di n g, Series A, 5.00%, 1/01/29 1,200,000 1,353,024 Ref un di n g, Series A, 5.00%, 1/01/30 1,000,000 1,119,410 Series A, AGMC I n s u red, 5.00%, 1/01/36 6,000,000 6,219,960 Willmar GO, Rice Memorial Hospital Project, Ref un di n g, Series A, 5.00%, 2/01/24 1,100,000 1,265,121 5.00%, 2/01/26 1,325,000 1,502,391 3.00%, 2/01/28 2,150,000 2,002,467 3.00%, 2/01/29 1,000,000 915,010 992,370,330 U.S. Territories 1.7% Puerto Rico 1.5% P u erto Rico Commo n wealth GO, P u blic Improveme n t, Ref un di n g, AGMC I n s u red, 5.125%, 7/01/30 275,000 249,329 P u erto Rico Commo n wealth Highways a n d Tra n sportatio n A u thority Highway Reve nu e, Series Y, AGMC I n s u red, 6.25%, 7/01/21 10,000,000 10,397,300 P u erto Rico P u blic Fi n a n ce Corp. Reve nu e, Commo n wealth Appropriatio n , Series E, AMBAC I n s u red, ETM, 5.50%, 8/01/27 1,000,000 1,207,730 P u erto Rico Sales Tax FICO Sales Tax Reve nu e, Capital Appreciatio n , S u b Series A, zero cp n ., 8/01/34 17,500,000 3,401,825 15,256,184 124 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Minnesota Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) U.S. Territories (continued) U.S. Virgin Islands 0.2% Virgi n Isla n ds PFAR, Gross Receipts Taxes Loa n Note, AGMC I n s u red, 5.25%, 10/01/20 $ 1,160,000 $ 1,187,979 10/01/21 1,000,000 1,023,950 2,211,929 Total U.S. Territories 17,468,113 Total Municipal Bonds (Cost $959,142,207) 98.9% 1,009,838,443 Other Assets, less Liabilities 1.1% 11,393,164 Net Assets 100.0% $ 1,021,231,607 See Abbreviations on page 181. Annual Report | The accompanying notes are an integral part of these financial statements. | Franklin Tax-Free Trust Financial Highlights Franklin Ohio Tax-Free Income Fund Year Ended February 28, Class A a Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 13.12 $ 12.96 $ 11.99 $ 12.50 $ 12.08 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c 0.48 0.48 0.51 0.51 0.51 Net realized a n d un realized gai n s (losses) (0.71 ) 0.15 0.97 (0.51 ) 0.42 Total from i n vestme n t operatio n s (0.23 ) 0.63 1.48 — 0.93 Less distrib u tio n s from n et i n vestme n t i n come (0.45 ) (0.47 ) (0.51 ) (0.51 ) (0.51 ) Net asset val u e, e n d of year $ 12.44 $ 13.12 $ 12.96 $ 11.99 $ 12.50 Total ret u r n d (1.69 )% 4.96 % 12.61 % (0.06 )% 7.82 % Ratios to average net assets Expe n ses 0.63 % 0.63 % 0.63 % 0.63 % 0.64 % Net i n vestme n t i n come 3.86 % 3.69 % 4.07 % 4.08 % 4.10 % Supplemental data Net assets, e n d of year (000’s) $ 1,144,885 $ 1,445,535 $ 1,305,046 $ 1,227,868 $ 1,314,090 Portfolio t u r n over rate 8.78 % 9.69 % 10.70 % 18.67 % 4.17 % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. 126 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Tax-Free Trust Financial Highlights (continued) Franklin Ohio Tax-Free Income Fund Year Ended February 28, Class C a Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 13.27 $ 13.10 $ 12.11 $ 12.62 $ 12.19 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c 0.42 0.42 0.44 0.44 0.44 Net realized a n d un realized gai n s (losses) (0.73 ) 0.15 0.99 (0.51 ) 0.43 Total from i n vestme n t operatio n s (0.31 ) 0.57 1.43 (0.07 ) 0.87 Less distrib u tio n s from n et i n vestme n t i n come (0.38 ) (0.40 ) (0.44 ) (0.44 ) (0.44 ) Net asset val u e, e n d of year $ 12.58 $ 13.27 $ 13.10 $ 12.11 $ 12.62 Total ret u r n d (2.28 )% 4.41 % 12.05 % (0.63 )% 7.24 % Ratios to average net assets Expe n ses 1.18 % 1.18 % 1.18 % 1.18 % 1.19 % Net i n vestme n t i n come 3.31 % 3.14 % 3.52 % 3.53 % 3.55 % Supplemental data Net assets, e n d of year (000’s) $ 301,447 $ 416,262 $ 346,117 $ 309,921 $ 287,586 Portfolio t u r n over rate 8.78 % 9.69 % 10.70 % 18.67 % 4.17 % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. Annual Report | The accompanying notes are an integral part of these financial statements. | Franklin Tax-Free Trust Financial Highlights (continued) Franklin Ohio Tax-Free Income Fund Year Ended February 28, Advisor Class a Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 13.12 $ 12.96 $ 11.99 $ 12.50 $ 12.08 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c 0.49 0.50 0.52 0.52 0.52 Net realized a n d un realized gai n s (losses) (0.71 ) 0.15 0.97 (0.51 ) 0.42 Total from i n vestme n t operatio n s (0.22 ) 0.65 1.49 0.01 0.94 Less distrib u tio n s from n et i n vestme n t i n come (0.46 ) (0.49 ) (0.52 ) (0.52 ) (0.52 ) Net asset val u e, e n d of year $ 12.44 $ 13.12 $ 12.96 $ 11.99 $ 12.50 Total ret u r n (1.59 )% 5.07 % 12.72 % 0.04 % 7.93 % Ratios to average net assets Expe n ses 0.53 % 0.53 % 0.53 % 0.53 % 0.54 % Net i n vestme n t i n come 3.96 % 3.79 % 4.17 % 4.18 % 4.20 % Supplemental data Net assets, e n d of year (000’s) $ 37,153 $ 45,364 $ 36,127 $ 18,878 $ 13,367 Portfolio t u r n over rate 8.78 % 9.69 % 10.70 % 18.67 % 4.17 % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. 128 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Tax-Free Trust Statement of Investments, February 28, 2014 Franklin Ohio Tax-Free Income Fund Principal Amount Value Municipal Bonds 98.8% Ohio 92.7% Akro n COP, District E n ergy Project, 5.00%, 12/01/30 $ 9,910,000 $ 10,477,744 Akro n I n come Tax Reve nu e, Comm un ity Lear n i n g Ce n ters, Series A, 4.50%, 12/01/33 10,000,000 10,390,700 Akro n Waterworks System Mortgage Reve nu e, Ref un di n g a n d Improveme n t, Ass u red G u ara n ty, 5.00%, 3/01/34 1,000,000 1,042,060 Alle n Co un ty Hospital Facilities Reve nu e, Catholic Healthcare Part n ers, Ref un di n g, Series A, 5.25%, 6/01/38 15,000,000 15,571,950 Series B, 5.25%, 9/01/27 7,570,000 8,255,009 America n M un icipal Power-Ohio I n c. Reve nu e, Prairie State E n ergy Camp u s Project, Ref un di n g, Series A, Ass u red G u ara n ty, 5.25%, 2/15/33 30,000,000 31,691,400 BHAC I n s u red, 5.00%, 2/15/38 22,000,000 22,884,620 Ashla n d City School District GO, Classroom Facilities a n d School Improveme n t, Series 2, 4.00%, 11/01/49 6,685,000 5,700,567 A u sti n tow n Local School District GO, School Improveme n t, AGMC I n s u red, Pre-Ref un ded, 5.125%, 12/01/30 7,715,000 7,995,980 Bath Local School District GO, School Improveme n t, AGMC I n s u red, 4.00%, 12/01/44 3,295,000 2,864,212 5.00%, 12/01/49 5,380,000 5,487,492 Beaver Local School District GO, School Facilities, 4.00%, 12/01/40 4,000,000 3,834,760 Bowli n g Gree n MFHR, The Bowli n g Gree n Village Apartme n ts, Series A, GNMA Sec u red, 5.40%, 9/20/36 2,820,000 2,821,636 Brookfield Local School District GO, School Facilities Improveme n t, AGMC I n s u red, 5.25%, 1/15/36 1,300,000 1,396,512 Brookly n City School District GO, School Improveme n t, AGMC I n s u red, 5.25%, 12/01/43 3,000,000 3,127,560 Ref un di n g, AGMC I n s u red, 5.50%, 12/01/49 7,780,000 8,112,517 B u tler Co un ty GO, Vario u s P u rpose, Ref un di n g, NATL RE, FGIC I n s u red, 5.00%, 12/01/26 2,130,000 2,297,056 B u tler Co un ty Hospital Facilities Reve nu e, Ketteri n g Health Network Obligated Gro u p Project, 6.375%, 4/01/36 5,000,000 5,662,550 5.625%, 4/01/41 5,000,000 5,435,050 Ca n al Wi n chester Local School District GO, Capital Appreciatio n , NATL I n s u red, zero cp n ., 12/01/32 1,455,000 650,792 12/01/33 2,000,000 847,100 Ce n tral Solid Waste A u thority GO, Improveme n t, Solid Waste Facilities, Pre-Ref un ded, 4.00%, 12/01/32 1,505,000 1,719,041 Ref un di n g a n d Improveme n t, Solid Waste Facilities, 4.00%, 12/01/32 15,440,000 15,721,626 Chillicothe City School District GO, Capital Appreciatio n , School Improveme n t, Ref un di n g, NATL RE, FGIC I n s u red, zero cp n ., 12/01/22 1,905,000 1,444,714 12/01/23 1,905,000 1,387,678 12/01/24 1,905,000 1,360,418 Ci n ci nn ati City School District COP, School Improveme n t Project, Ref un di n g, AGMC I n s u red, 5.00%, 12/15/26 7,310,000 7,825,647 12/15/27 7,000,000 7,478,240 Annual Report | Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Ohio Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Ohio (continued) Ci n ci nn ati City School District GO, Classroom Facilities Co n str u ctio n a n d Improveme n t, Ref un di n g, NATL RE, FGIC I n s u red, 5.25%, 12/01/27 $ 14,900,000 $ 17,868,527 12/01/28 5,000,000 5,975,000 Clevela n d Airport System Reve nu e, Ref un di n g, Series A, AGMC I n s u red, 5.00%, 1/01/30 3,000,000 3,148,230 Ref un di n g, Series A, AGMC I n s u red, 5.00%, 1/01/31 1,500,000 1,549,905 Series C, AGMC I n s u red, 5.00%, 1/01/26 9,500,000 10,151,035 Series C, AGMC I n s u red, 5.00%, 1/01/31 11,250,000 11,686,950 Series C, Ass u red G u ara n ty, 5.00%, 1/01/27 27,385,000 28,769,859 Clevela n d GO, Vario u s P u rpose, Ref un di n g, 5.00%, 12/01/30 3,000,000 3,263,070 Clevela n d M un icipal School District GO, School Improveme n t, AGMC I n s u red, Pre-Ref un ded, 5.00%, 12/01/27 4,000,000 4,046,120 Ref un di n g, 5.00%, 12/01/25 3,600,000 4,049,532 Ref un di n g, 5.00%, 12/01/27 1,000,000 1,107,280 Clevela n d P u blic Power System Reve nu e, Capital Appreciatio n , Series B-2, NATL RE, FGIC I n s u red, zero cp n ., 11/15/38 10,000,000 2,581,400 Series B-1, NATL I n s u red, 5.00%, 11/15/28 2,000,000 2,104,020 Series B-1, NATL I n s u red, 5.00%, 11/15/38 10,000,000 10,211,500 Clevela n d State U n iversity Ge n eral Receipt Reve nu e, NATL RE, FGIC I n s u red, Pre-Ref un ded, 5.25%, 6/01/24 1,000,000 1,012,130 Clevela n d-C u yahoga Co un ty Port A u thority Reve nu e, St u de n t Ho u si n g Facility, E u clid Ave nu e Ho u si n g Corp., Fe nn Tower Project, AMBAC I n s u red, 5.00%, 8/01/25 2,440,000 2,359,578 8/01/28 2,145,000 2,026,896 Col u mb u s Metropolita n Library Special Obligatio n Reve nu e, Library F un d Facilities Notes, Series 1, 4.00%, 12/01/27 3,765,000 3,897,566 12/01/28 2,970,000 3,058,328 12/01/29 4,125,000 4,222,762 12/01/37 7,620,000 7,573,366 Cove n try Local School District GO, School Improveme n t, 5.25%, 11/01/47 5,000,000 5,200,850 C u yahoga Comm un ity College District Ge n eral Receipts Reve nu e, Series D, 5.00%, 8/01/32 2,310,000 2,487,108 C u yahoga Co un ty EDR, Recovery Zo n e Facility, Medical Mart/Co n ve n tio n Ce n ter Project, Series F, 5.00%, 12/01/27 15,000,000 16,330,200 Dayto n Metro Library GO, Library Improveme n t, Series A, 4.75%, 12/01/38 20,000,000 20,961,600 Delaware City School District GO, School Facilities Co n str u ctio n a n d Improveme n t, 5.75%, 12/01/49 6,000,000 6,575,640 Delaware Ge n eral I n come Tax Special Obligatio n , 4.75%, 12/01/37 4,000,000 4,125,320 D u bli n City School District GO, Capital Appreciatio n , NATL RE, FGIC I n s u red, zero cp n ., 12/01/16 4,635,000 4,523,621 Edgewood City School District GO, School Improveme n t, Ref un di n g, AGMC I n s u red, 5.00%, 12/01/24 2,220,000 2,295,724 Fairbor n City School District GO, School Improveme n t, Ref un di n g, AGMC I n s u red, 5.00%, 12/01/23 1,205,000 1,274,480 12/01/24 1,265,000 1,335,663 12/01/25 1,330,000 1,400,131 130 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Ohio Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Ohio (continued) Fairless Local School District GO, Vario u s P u rpose School Facilities, Co n str u ctio n a n d Improveme n t, AGMC I n s u red, Pre-Ref un ded, 5.00%, 12/01/28 $ 2,085,000 $ 2,159,018 Fra n kli n Co un ty Co n ve n tio n Facilities A u thority Reve nu e, Tax a n d Lease Reve nu e A n ticipatio n Bo n ds, Ref un di n g, AMBAC I n s u red, 5.00%, 12/01/24 7,255,000 7,748,703 Fra n kli n Co un ty Hospital Reve nu e, Improveme n t, Natio n wide Childre n ’s Hospital Project, 5.25%, 11/01/40 15,000,000 15,784,650 The Childre n ’s Hospital Project, Series C, NATL RE, FGIC I n s u red, 5.00%, 5/01/35 4,000,000 4,074,040 Georgetow n Exempted Village School District GO, Classroom Facilities, AGMC I n s u red, Pre -Ref un ded, 5.125%, 12/01/31 1,000,000 1,036,420 Graham Local School District GO, School Improveme n t, NATL I n s u red, Pre-Ref un ded, 5.00%, 12/01/33 6,055,000 6,551,510 Gree n Comm un ity Lear n i n g Ce n ters I n come Tax Reve nu e, NATL I n s u red, Pre-Ref un ded, 5.00%, 12/01/27 1,205,000 1,219,038 12/01/28 1,265,000 1,279,737 12/01/32 2,675,000 2,706,164 Gree n e Co un ty Hospital Facility Reve nu e, Ketteri n g Health Network Obligated Gro u p Project, 5.50%, 4/01/39 12,930,000 13,480,301 Gree n ville City School District GO, School Improveme n t, 5.25%, 1/01/41 2,000,000 2,120,860 Hamilto n Co un ty Co n ve n tio n Facilities A u thority Reve nu e, NATL RE, FGIC I n s u red, 5.00%, 12/01/28 5,400,000 5,430,996 Hamilto n Co un ty Sales Tax Reve nu e, Ref un di n g, Series A, Ass u red G u ara n ty, 5.00%, 12/01/32 10,000,000 10,459,900 s u b. bo n d, Ref un di n g, Series A, AGMC I n s u red, 5.00%, 12/01/32 35,080,000 36,693,329 Hamilto n Co un ty Sewer System Reve nu e, Metropolita n Sewer District Improveme n t, Series B, NATL I n s u red, 5.00%, 12/01/30 4,000,000 4,193,440 Hamilto n Co un ty St u de n t Ho u si n g Reve nu e, Stratford Heights Project, U n iversity of Ci n ci nn ati, Ref un di n g, AGMC I n s u red, 5.00%, 6/01/30 7,000,000 7,398,510 4.75%, 6/01/39 7,000,000 7,139,580 Hilliard School District GO, Capital Appreciatio n , School Co n str u ctio n , Ref un di n g, NATL I n s u red, zero cp n ., 12/01/19 2,190,000 1,959,196 12/01/20 4,525,000 3,860,685 H u ber Heights City School District GO, School Improveme n t, Ref un di n g, 5.00%, 12/01/33 4,500,000 4,787,775 12/01/36 5,000,000 5,277,450 H u ber Heights Water System Reve nu e, Ref un di n g a n d Improveme n t, NATL I n s u red, 5.00%, 12/01/27 3,205,000 3,355,475 12/01/30 2,250,000 2,344,275 Iro n to n City School District GO, NATL I n s u red, Pre-Ref un ded, 5.00%, 12/01/34 5,130,000 5,779,612 Iro n to n Sewer Reve nu e, System Improveme n t, AGMC I n s u red, 5.25%, 12/01/40 2,500,000 2,613,700 Ke n t State U n iversity Reve nu es, Ge n eral Receipts, Series B, Ass u red G u ara n ty, 4.25%, 5/01/31 2,395,000 2,428,123 Ketteri n g City School District GO, School Improveme n t, AGMC I n s u red, Pre-Ref un ded, 5.00%, 12/01/28 2,970,000 3,004,244 12/01/31 2,595,000 2,624,920 Annual Report | Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Ohio Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Ohio (continued) Keysto n e Local School District Lorai n Co un ty GO, School Improveme n t, AGMC I n s u red, Pre-Ref un ded, 5.00%, 12/01/30 $ 3,740,000 $ 3,783,571 12/01/30 2,430,000 2,458,018 Ki n gs Local School District GO, School Improveme n t, NATL I n s u red, 5.00%, 12/01/33 4,635,000 4,919,867 Pre-Ref un ded, 5.00%, 12/01/33 5,365,000 6,212,670 Lakewood City School District GO, School Facilities Improveme n t, NATL RE, FGIC I n s u red, 5.00%, 12/01/30 9,170,000 9,976,226 School Facilities Improveme n t, NATL RE, FGIC I n s u red, 4.50%, 12/01/34 6,000,000 6,218,940 School Improveme n t, AGMC I n s u red, Pre-Ref un ded, 5.125%, 12/01/31 21,900,000 22,697,598 School Improveme n t, Ref un di n g, AGMC I n s u red, 4.50%, 12/01/31 1,000,000 1,047,580 Lakota Local School District GO, Ref un di n g, Series A, NATL RE, FGIC I n s u red, 5.25%, 12/01/26 2,000,000 2,412,100 School Improveme n t, AGMC I n s u red, Pre-Ref un ded, 5.00%, 12/01/29 5,000,000 5,414,550 La n caster City School District GO, School Facilities Co n str u ctio n a n d Improveme n t, 5.00%, 10/01/49 10,000,000 10,244,800 Licki n g Heights Local School District GO, School Facilities Co n str u ctio n a n d Improveme n t, Series A, NATL I n s u red, Pre-Ref un ded, 5.00%, 12/01/26 1,825,000 1,932,858 Little Miami Local School District GO, Ref un di n g, AGMC I n s u red, 4.50%, 12/01/34 14,255,000 14,356,638 School Improveme n t, AGMC I n s u red, Pre-Ref un ded, 5.00%, 12/01/34 4,000,000 4,500,680 Lorai n Co un ty GO, Sewer System Improveme n t, NATL I n s u red, 5.00%, 12/01/19 1,640,000 1,655,941 Lorai n Co un ty Hospital Reve nu e, Catholic Healthcare Part n ers, Ref un di n g, Series C-1, AGMC I n s u red, 5.00%, 4/01/33 19,410,000 20,407,480 Series C-2, AGMC I n s u red, 5.00%, 4/01/33 8,000,000 8,411,440 L u cas Co un ty GO, Vario u s P u rpose, 4.50%, 10/01/35 10,685,000 10,865,683 Madeira City School District GO, School Improveme n t, Ref un di n g, AGMC I n s u red, 5.25%, 12/01/32 9,605,000 11,633,096 Maho n i n g Co un ty Career a n d Tech n ical Ce n ter Board of Ed u catio n COP, Series B, 4.75%, 12/01/36 3,500,000 3,570,595 Maho n i n g Co un ty Hospital Facilities Reve nu e, Wester n Reserve Care System Project, NATL I n s u red, ETM, 5.50%, 10/15/25 4,750,000 5,680,810 Maple Heights City School District GO, School Facilities Improveme n t, 5.00%, 1/15/37 8,265,000 8,638,413 Pre-Ref un ded, 5.00%, 1/15/37 1,735,000 1,955,449 Marti n s Ferry City School District GO, School Facilities Co n str u ctio n a n d Improveme n t, AGMC I n s u red, Pre-Ref un ded, 5.00%, 12/01/32 3,610,000 3,823,351 Marysville Exempted Village School District COP, School Facilities Project, NATL I n s u red, Pre-Ref un ded, 5.25%, 12/01/28 2,120,000 2,250,486 12/01/30 2,650,000 2,813,107 Marysville Exempted Village School District GO, Capital Appreciatio n , Ref un di n g, NATL I n s u red, zero cp n ., 12/01/20 1,000,000 819,270 Capital Appreciatio n , Ref un di n g, NATL I n s u red, zero cp n ., 12/01/21 1,000,000 794,180 School Improveme n t, Ref un di n g, AGMC I n s u red, 5.00%, 12/01/29 5,500,000 5,732,320 132 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Ohio Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Ohio (continued) Marysville Wastewater Treatme n t System Reve nu e, Ass u red G u ara n ty, 4.25%, 12/01/27 $ 1,170,000 $ 1,222,159 Ass u red G u ara n ty, 4.75%, 12/01/47 5,000,000 5,132,250 first mortgage, NATL I n s u red, Pre-Ref un ded, 5.00%, 12/01/35 4,780,000 5,171,960 Ref un di n g, Ass u red G u ara n ty, 4.75%, 12/01/46 14,205,000 14,566,943 Marysville Water System Mortgage Reve nu e, AMBAC I n s u red, 5.00%, 12/01/32 1,250,000 1,325,013 Medi n a School District COP, School Facilities Project, Ass u red G u ara n ty, 5.25%, 12/01/31 5,725,000 6,233,895 Miami U n iversity Reve nu e, Ge n eral Receipts, Ref un di n g, 5.00%, 9/01/31 4,000,000 4,364,720 Mo n roe Local School District GO, School Improveme n t, Ref un di n g, AMBAC I n s u red, 4.50%, 12/01/29 3,115,000 3,154,841 Mo n tgomery Co un ty Reve nu e, Catholic Health I n itiatives, Ref un di n g, Series A, 5.50%, 5/01/34 12,500,000 13,912,375 Ref un di n g, Series A, 5.00%, 5/01/39 10,000,000 10,121,600 Series C-1, AGMC I n s u red, 5.00%, 10/01/41 10,000,000 10,213,400 Napoleo n City School District GO, School Facilities Co n str u ctio n a n d Improveme n t, 5.00%, 12/01/49 11,460,000 11,794,403 New Alba n y Comm un ity A u thority Comm un ity Facilities Reve nu e, Ref un di n g, Series C, 5.00%, 10/01/23 1,100,000 1,243,869 10/01/24 1,250,000 1,400,575 New Alba n y Plai n Local School District GO, School Improveme n t, Ref un di n g, 4.00%, 12/01/49 10,000,000 9,265,300 Newark City School District GO, School Improveme n t, Series A, NATL RE, FGIC I n s u red, Pre-Ref un ded, 5.00%, 12/01/33 5,000,000 5,180,900 Northeast Ohio Medical U n iversity Ge n eral Receipts Reve nu e, 5.00%, 12/01/42 13,445,000 13,143,160 Northmo n t City School District GO, School Improveme n t, Series A, 5.00%, 11/01/49 5,130,000 5,378,908 Ohio Ce n ter for Local Gover n me n t Capital Asset Fi n a n ci n g Program Fractio n alized I n terests GO, AGMC I n s u red, 4.875%, 12/01/18 482,332 483,326 5.25%, 12/01/23 540,000 540,907 Ohio HFA Capital F un d Reve nu e, Series A, AGMC I n s u red, 5.00%, 4/01/27 5,545,000 5,881,415 Ohio State Air Q u ality Developme n t A u thority Reve nu e, E n viro n me n tal Improveme n t, B u ckeye Power I n c. Project, 6.00%, 12/01/40 6,020,000 6,392,096 Poll u tio n Co n trol, Dayto n Power a n d Light Co., Ref un di n g, Series B, BHAC I n s u red, 4.80%, 1/01/34 23,000,000 23,186,070 Ohio State B u ildi n g A u thority Reve nu e, State Facilities, Ad u lt Correctio n B u ildi n g F un d Projects, Series A, AGMC I n s u red, Pre-Ref un ded, 5.00%, 4/01/24 5,390,000 5,666,938 Ohio State Higher Ed u catio n al Facility Commissio n Reve nu e, De n iso n U n iversity Project, Ref un di n g a n d Improveme n t, 5.00%, 11/01/26 1,445,000 1,609,499 De n iso n U n iversity Project, Ref un di n g a n d Improveme n t, 5.00%, 11/01/30 1,360,000 1,477,436 Higher Ed u catio n al Facility, Xavier U n iversity Project, Ass u red G u ara n ty, Pre-Ref un ded, 5.00%, 5/01/23 3,385,000 3,726,546 Higher Ed u catio n al Facility, Xavier U n iversity Project, Ass u red G u ara n ty, Pre-Ref un ded, 5.00%, 5/01/24 2,000,000 2,201,800 Ke n yo n College Project, Ref un di n g, 5.25%, 7/01/44 30,000,000 31,442,700 S u mma Health System, 2010 Project, Ref un di n g, Ass u red G u ara n ty, 5.25%, 11/15/40 21,805,000 22,253,529 S u mma Health System, AGMC I n s u red, 5.75%, 11/15/40 4,500,000 4,736,205 U n iversity Hospital, BHAC I n s u red, 4.75%, 1/15/36 10,000,000 10,162,500 Annual Report | Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Ohio Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Ohio (continued) Ohio State Higher Ed u catio n al Facility Commissio n Reve nu e, (co n ti nu ed) U n iversity Hospital, BHAC I n s u red, 4.75%, 1/15/46 $ 25,000,000 $ 25,265,000 U n iversity Hospital, BHAC I n s u red, 5.25%, 1/15/46 13,500,000 13,896,090 U n iversity of Dayto n Project, XLCA I n s u red, Pre-Ref un ded, 5.00%, 12/01/34 8,500,000 8,801,750 Xavier U n iversity Project, 5.00%, 5/01/40 14,500,000 14,877,290 Ohio State Higher Ed u catio n al Facility Reve nu e, Case Wester n Reserve U n iversity Project, Ref un di n g, NATL I n s u red, 5.00%, 12/01/44 7,500,000 7,796,925 Otterbei n College Project, Ass u red G u ara n ty, 5.00%, 12/01/25 2,205,000 2,278,691 Otterbei n College Project, Ass u red G u ara n ty, 5.00%, 12/01/35 3,225,000 3,286,081 Ohio State T u r n pike Commissio n Reve nu e, I n frastr u ct u re Projects, j un ior lie n , Series A-1, 5.25%, 2/15/33 4,200,000 4,591,398 Ole n ta n gy Local School District GO, AGMC I n s u red, Pre-Ref un ded, 5.00%, 12/01/30 1,745,000 1,926,620 Delaware a n d Fra n kli n Co un ties, AGMC I n s u red, 4.50%, 12/01/33 10,000,000 10,269,600 Ref un di n g, Series A, AGMC I n s u red, 4.50%, 12/01/32 11,300,000 11,690,754 School Facilities Co n str u ctio n a n d Improveme n t, Ref un di n g, Ass u red G u ara n ty, 5.00%, 12/01/36 7,505,000 7,977,965 Pai n esville City School District GO, School Improveme n t, NATL RE, FGIC I n s u red, Pre-Ref un ded, 5.00%, 12/01/28 2,515,000 2,604,283 Pri n ceto n City School District COP, School Facilities Project, 4.50%, 12/01/41 3,000,000 3,042,900 Rey n oldsb u rg City School District GO, School Facilities Co n str u ctio n , AGMC I n s u red, 5.00%, 12/01/32 3,000,000 3,216,000 Ross Co un ty Hospital Reve nu e, Facilities, Ade n a Health System, Ref un di n g, Ass u red G u ara n ty, 5.25%, 12/01/38 15,000,000 15,448,500 Shaw n ee State U n iversity Reve nu e, Ge n eral Receipts, NATL I n s u red, 5.00%, 6/01/28 5,780,000 5,900,744 Sheffield Lake City School District GO, School Improveme n t, 5.00%, 12/01/37 9,635,000 10,098,925 So u th-Wester n City School District of Ohio Fra n kli n a n d Pickaway Co un ties GO, School Facilities Co n str u ctio n a n d Improveme n t, 4.00%, 12/01/42 11,050,000 10,628,995 Spri n gboro Comm un ity City School District GO, Ref un di n g, AGMC I n s u red, 5.25%, 12/01/27 5,175,000 6,174,551 12/01/28 2,000,000 2,390,000 Spri n gboro Sewer System Reve nu e, Mortgage, NATL I n s u red, Pre-Ref un ded, 5.00%, 6/01/27 1,095,000 1,107,625 St. Ber n ard I n come Tax Reve nu e, Vario u s P u rpose, Special Obligatio n s, AGMC I n s u red, 5.00%, 12/01/43 3,760,000 3,952,098 St. Mary’s City School District GO, School Facilities Co n str u ctio n a n d Improveme n t, AGMC I n s u red, 5.00%, 12/01/35 3,500,000 3,601,990 Stro n gsville City School District GO, School Improveme n t, 4.00%, 12/01/45 17,515,000 16,667,099 S u mmit Co un ty Port A u thority Lease Reve nu e, The U n iversity of Akro n St u de n t Ho u si n g Project, 6.00%, 1/01/42 11,580,000 12,950,146 Switzerla n d of Local School District GO, School Improveme n t, Ref un di n g, 4.00%, 12/01/37 5,500,000 5,351,555 Sylva n ia City School District GO, School Improveme n t, Ass u red G u ara n ty, 5.25%, 12/01/36 7,660,000 8,185,399 Toledo City School District GO, School Facilities Improveme n t, 5.375%, 12/01/35 4,565,000 4,916,916 Ref un di n g, Series B, 5.00%, 12/01/32 7,830,000 8,540,964 Toledo GO, Capital Improveme n t, Ref un di n g, Ass u red G u ara n ty, 5.00%, 12/01/29 2,500,000 2,666,525 Vario u s P u rpose Improveme n t, Ref un di n g, Ass u red G u ara n ty, 5.00%, 12/01/28 3,000,000 3,254,790 134 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Ohio Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Ohio (continued) Toledo Special Obligatio n , I n d u strial Developme n t, Vehicle Storage Project, AMBAC I n s u red, 5.25%, 12/01/26 $ 1,500,000 $ 1,602,315 Toledo Water System Reve nu e, Improveme n t a n d Ref un di n g, 5.00%, 11/15/38 19,395,000 20,889,191 NATL I n s u red, 5.00%, 11/15/30 6,425,000 6,694,015 Series A, 4.00%, 11/15/36 9,125,000 8,977,357 Tre n to n Water System Reve nu e, Improveme n t, AGMC I n s u red, Pre-Ref un ded, 5.125%, 12/01/34 2,750,000 2,850,155 U n iversity of Akro n Ge n eral Receipts Reve nu e, NATL RE, FGIC I n s u red, 5.00%, 1/01/35 5,250,000 5,257,087 Series A, AGMC I n s u red, 5.00%, 1/01/33 5,000,000 5,284,250 Series B, AGMC I n s u red, 5.00%, 1/01/38 19,000,000 19,878,750 Series B, NATL RE, FGIC I n s u red, 5.00%, 1/01/28 1,475,000 1,477,596 U n iversity of Ci n ci nn ati Ge n eral Receipts Reve nu e, Ref un di n g, Series F, 5.00%, 6/01/32 5,805,000 6,276,308 Series A, AMBAC I n s u red, Pre-Ref un ded, 5.00%, 6/01/23 1,665,000 1,684,197 Series A, AMBAC I n s u red, Pre-Ref un ded, 5.00%, 6/01/24 1,750,000 1,770,388 Series A, AMBAC I n s u red, Pre-Ref un ded, 5.00%, 6/01/25 1,810,000 1,831,087 Series C, AGMC I n s u red, 5.00%, 6/01/31 8,000,000 8,500,880 Series C, 5.00%, 6/01/39 6,255,000 6,661,512 U n iversity of Toledo Ge n eral Receipts Reve nu e, Ref un di n g, Series A, AMBAC I n s u red, 4.50%, 6/01/30 10,000,000 10,190,400 Warre n City School District GO, School Improveme n t, NATL RE, FGIC I n s u red, Pre-Ref un ded, 5.00%, 12/01/28 3,000,000 3,034,590 Westerville City School District GO, Ref un di n g, XLCA I n s u red, 5.00%, 12/01/27 3,820,000 4,422,452 Wheelersb u rg Local School District GO, School Improveme n t, AGMC I n s u red, Pre-Ref un ded, 5.00%, 12/01/32 1,400,000 1,482,740 Wright State U n iversity Reve nu e, Ge n eral Receipts, Series A, 5.00%, 5/01/31 10,120,000 10,808,767 Wyomi n g City School District GO, School Improveme n t, 5.00%, 12/01/42 7,250,000 7,608,730 Yo un gstow n State U n iversity Ge n eral Receipts Reve nu e, Ass u red G u ara n ty, 5.25%, 12/15/29 4,000,000 4,304,480 5.50%, 12/15/33 4,225,000 4,544,368 1,375,374,412 U.S. Territories 6.1% Puerto Rico 4.8% P u erto Rico Commo n wealth Highways a n d Tra n sportatio n A u thority Tra n sportatio n Reve nu e, Ref un di n g, Series N, AGMC I n s u red, 5.50%, 7/01/29 14,000,000 13,103,300 P u erto Rico P u blic Fi n a n ce Corp. Reve nu e, Commo n wealth Appropriatio n , Series E, ETM, 6.00%, 8/01/26 9,140,000 11,507,443 P u erto Rico Sales Tax FICO Sales Tax Reve nu e, Capital Appreciatio n , Ref un di n g, Series A, NATL I n s u red, zero cp n ., 8/01/44 47,550,000 6,410,691 Capital Appreciatio n , Ref un di n g, Series A, NATL I n s u red, zero cp n ., 8/01/46 100,000,000 11,817,000 first s u bordi n ate, Series A, 5.25%, 8/01/27 4,735,000 3,955,667 Ref un di n g, Se n ior Series C, 5.00%, 8/01/40 5,000,000 4,091,350 Ref un di n g, Se n ior Series C, zero cp n ., 8/01/39 40,000,000 6,914,000 Se n ior Series C, 5.25%, 8/01/40 15,025,000 12,618,145 70,417,596 Annual Report | Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Ohio Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) U.S. Territories (continued) U.S. Virgin Islands 1.3% Virgi n Isla n ds PFAR, Matchi n g F un d Loa n Notes, se n ior lie n , AGMC I n s u red, 5.00%, 10/01/29 $ 18,340,000 $ 19,292,763 Total U.S. Territories 89,710,359 Total Municipal Bonds before Short Term Investments (Cost $1,422,531,272) 1,465,084,771 Short Term Investments (Cost $1,500,000) 0.1% Municipal Bonds 0.1% Ohio 0.1% a Alle n Co un ty Hospital Facilities Reve nu e, Catholic Healthcare Part n ers, Series A, Daily VRDN a n d P u t, 0.04%, 10/01/31 1,500,000 1,500,000 Total Investments (Cost $1,424,031,272) 98.9% 1,466,584,771 Other Assets, less Liabilities 1.1% 16,899,991 Net Assets 100.0% $ 1,483,484,762 See Abbreviations on page 181. a Variable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. 136 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Tax-Free Trust Financial Highlights Franklin Oregon Tax-Free Income Fund Year Ended February 28, Class A a Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 12.58 $ 12.45 $ 11.48 $ 11.87 $ 11.21 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c 0.46 0.44 0.49 0.49 0.49 Net realized a n d un realized gai n s (losses) (0.91 ) 0.13 0.98 (0.37 ) 0.66 Total from i n vestme n t operatio n s (0.45 ) 0.57 1.47 0.12 1.15 Less distrib u tio n s from n et i n vestme n t i n come (0.44 ) (0.44 ) (0.50 ) (0.51 ) (0.49 ) Net asset val u e, e n d of year $ 11.69 $ 12.58 $ 12.45 $ 11.48 $ 11.87 Total ret u r n d (3.50 )% 4.64 % 13.11 % 0.94 % 10.47 % Ratios to average net assets Expe n ses 0.62 % 0.62 % 0.63 % 0.63 % 0.64 % Net i n vestme n t i n come 3.88 % 3.53 % 4.11 % 4.11 % 4.26 % Supplemental data Net assets, e n d of year (000’s) $ 924,611 $ 1,189,801 $ 1,082,877 $ 946,755 $ 954,860 Portfolio t u r n over rate 8.28 % 7.51 % 12.50 % 8.19 % 9.79 % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. Annual Report | The accompanying notes are an integral part of these financial statements. | Franklin Tax-Free Trust Financial Highlights (continued) Franklin Oregon Tax-Free Income Fund Year Ended February 28, Class C a Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 12.74 $ 12.60 $ 11.62 $ 12.00 $ 11.33 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c 0.40 0.38 0.43 0.43 0.44 Net realized a n d un realized gai n s (losses) (0.92 ) 0.13 0.99 (0.37 ) 0.66 Total from i n vestme n t operatio n s (0.52 ) 0.51 1.42 0.06 1.10 Less distrib u tio n s from n et i n vestme n t i n come (0.38 ) (0.37 ) (0.44 ) (0.44 ) (0.43 ) Net asset val u e, e n d of year $ 11.84 $ 12.74 $ 12.60 $ 11.62 $ 12.00 Total ret u r n d (4.07 )% 4.08 % 12.44 % 0.44 % 9.85 % Ratios to average net assets Expe n ses 1.17 % 1.17 % 1.18 % 1.18 % 1.19 % Net i n vestme n t i n come 3.33 % 2.98 % 3.56 % 3.56 % 3.71 % Supplemental data Net assets, e n d of year (000’s) $ 188,147 $ 266,819 $ 230,384 $ 196,909 $ 195,473 Portfolio t u r n over rate 8.28 % 7.51 % 12.50 % 8.19 % 9.79 % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. 138 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Tax-Free Trust Financial Highlights (continued) Franklin Oregon Tax-Free Income Fund Year Ended February 28, Advisor Class a b Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 12.59 $ 12.46 $ 11.48 $ 11.87 $ 11.44 I n come from i n vestme n t operatio n s c : Net i n vestme n t i n come d 0.47 0.46 0.50 0.50 0.32 Net realized a n d un realized gai n s (losses) (0.90 ) 0.12 1.00 (0.37 ) 0.42 Total from i n vestme n t operatio n s (0.43 ) 0.58 1.50 0.13 0.74 Less distrib u tio n s from n et i n vestme n t i n come (0.46 ) (0.45 ) (0.52 ) (0.52 ) (0.31 ) Net asset val u e, e n d of year $ 11.70 $ 12.59 $ 12.46 $ 11.48 $ 11.87 Total ret u r n e (3.41 )% 4.74 % 13.31 % 1.04 % 6.49 % Ratios to average net assets f Expe n ses 0.52 % 0.52 % 0.53 % 0.53 % 0.54 % Net i n vestme n t i n come 3.98 % 3.63 % 4.21 % 4.21 % 4.36 % Supplemental data Net assets, e n d of year (000’s) $ 34,225 $ 48,678 $ 39,434 $ 14,482 $ 6,412 Portfolio t u r n over rate 8.28 % 7.51 % 12.50 % 8.19 % 9.79 % a For the year ended February 29. b For the period July 15, 2009 (effective date) to February 28, 2010. c The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. d Based on average daily shares outstanding. e Total return is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. Annual Report | The accompanying notes are an integral part of these financial statements. | Franklin Tax-Free Trust Statement of Investments, February 28, 2014 Franklin Oregon Tax-Free Income Fund Principal Amount Value Municipal Bonds 97.3% Oregon 84.0% Astoria Hospital Facilities A u thority Reve nu e, Col u mbia Memorial Hospital, Ref un di n g, 5.00%, 8/01/25 $ 845,000 $ 879,662 8/01/28 1,325,000 1,339,442 8/01/31 1,350,000 1,358,221 Beaverto n School District GO, Washi n gto n a n d M u lt n omah Co un ties, AGMC I n s u red, Pre-Ref un ded, 4.125%, 6/01/26 1,315,000 1,426,223 Washi n gto n Co un ty School District No. 48J, Ass u red G u ara n ty, 5.00%, 6/01/31 1,280,000 1,386,406 Washi n gto n Co un ty School District No. 48J, Ass u red G u ara n ty, 5.125%, 6/01/36 1,000,000 1,084,090 Be n to n Co un ty Hospital Facilities A u thority Reve nu e, Samarita n Health Services Project, Ref un di n g, 5.125%, 10/01/28 1,525,000 1,525,686 Chemeketa Comm un ity College District GO, 5.00%, 6/15/25 1,500,000 1,665,345 6/15/26 2,615,000 2,884,162 Clackamas Co un ty Ca n by School District No. 86 GO, AGMC I n s u red, Pre-Ref un ded, 5.00%, 6/15/23 1,000,000 1,060,960 6/15/25 1,000,000 1,060,960 Clackamas Co un ty Hospital Facility A u thority Reve nu e, Gross Willamette Falls Project, Pre-Ref un ded, 5.375%, 4/01/22 2,125,000 2,241,535 Gross Willamette Falls Project, Pre-Ref un ded, 5.125%, 4/01/26 1,000,000 1,052,170 Legacy Health System, Series A, 5.50%, 7/15/35 6,525,000 6,970,005 Clackamas Co un ty School District No. 7J Lake Oswego GO, Ref un di n g, AGMC I n s u red, 5.25%, 6/01/25 3,075,000 3,800,331 Clackamas Co un ty School District No. 12 North Clackamas GO, Series A, AGMC I n s u red, 4.75%, 6/15/31 2,250,000 2,374,830 Series B, AGMC I n s u red, 5.00%, 6/15/27 25,000,000 27,036,250 Clackamas Co un ty School District No. 46 Orego n Trail GO, 5.00%, 6/15/32 6,855,000 7,349,657 Capital Appreciatio n , Ref un di n g, zero cp n ., 6/15/37 12,130,000 4,048,630 Capital Appreciatio n , Ref un di n g, zero cp n ., 6/15/38 12,495,000 3,940,798 Ref un di n g, Series A, 5.00%, 6/15/28 2,210,000 2,423,044 Ref un di n g, Series A, 5.00%, 6/15/29 2,655,000 2,896,047 Clackamas Ed u catio n Service District GO, AMBAC I n s u red, 4.125%, 6/01/36 1,000,000 1,019,820 Col u mbia a n d Washi n gto n Co un ties School District No. 47J Ver n o n ia GO, 5.00%, 6/15/35 5,175,000 5,575,545 Col u mbia Gorge Comm un ity College District GO, NATL I n s u red, Pre-Ref un ded, 5.00%, 6/15/22 1,000,000 1,060,960 Crook Co un ty School District GO, Crook a n d Desch u tes Co un ties, 5.00%, 6/15/34 4,475,000 4,887,640 6/15/37 8,090,000 8,743,996 Desch u tes a n d Jefferso n Co un ties School District No. 2J Redmo n d GO, Pre -Ref un ded, 5.50%, 6/15/34 5,000,000 5,979,250 Series A, NATL RE, FGIC I n s u red, 5.00%, 6/15/21 1,000,000 1,012,200 Desch u tes Co un ty Hospital Facilities A u thority Hospital Reve nu e, Cascade Healthcare Comm un ity I n c., Ref un di n g, 8.25%, 1/01/38 20,000,000 24,101,400 Series B, AMBAC I n s u red, 5.375%, 1/01/35 7,000,000 7,401,170 E u ge n e Electric Utility System Reve nu e, Ref un di n g, 5.00%, 8/01/33 10,060,000 10,624,567 Series A, 5.00%, 8/01/40 6,745,000 7,213,508 E u ge n e Water Utility System Reve nu e, Ref un di n g, 5.00%, 8/01/40 4,425,000 4,761,831 140 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Oregon Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Oregon (continued) Forest Grove Reve nu e, Camp u s Improveme n t, Pacific U n iversity Project, Pre-Ref un ded, 6.00%, 5/01/30 $ 4,000,000 $ 4,036,040 6.375%, 5/01/39 12,000,000 12,115,200 Hillsboro Hospital Facility A u thority Reve nu e, Hospital T u ality Healthcare Project, Radia n I n s u red, 5.375%, 10/01/26 2,000,000 2,001,100 10/01/31 2,000,000 2,000,560 I n depe n de n ce GO, City Hall Project, AGMC I n s u red, 5.00%, 6/15/35 2,110,000 2,291,840 6/15/40 3,975,000 4,259,610 Jackso n Co un ty Airport Reve nu e, Series A, XLCA I n s u red, 5.25%, 12/01/27 1,000,000 1,049,680 12/01/32 1,000,000 1,035,570 12/01/37 1,475,000 1,506,462 Jackso n Co un ty School District No. 549C Medford GO, 5.00%, 6/15/33 3,225,000 3,473,938 5.00%, 6/15/34 5,000,000 5,222,500 Series B, AGMC I n s u red, 5.00%, 12/15/32 5,765,000 6,122,776 Jefferso n Co un ty School District No. 509J GO, Ref un di n g, 5.00%, 6/15/30 1,000,000 1,117,070 Ref un di n g, 5.00%, 6/15/31 1,410,000 1,563,281 Series B, 5.00%, 6/15/30 2,000,000 2,234,140 Keizer Special Assessme n t, Keizer Statio n Area A Local ID, 5.20%, 6/01/31 2,885,000 2,932,978 Klamath Co un ty School District GO, 5.00%, 6/15/29 1,155,000 1,298,971 6/15/30 1,095,000 1,223,192 6/15/31 1,000,000 1,108,710 Lake Oswego GO, Ref un di n g, Series A, 5.00%, 12/01/31 6,400,000 6,915,968 La n e Co un ty Metropolita n Wastewater Ma n ageme n t Commissio n Reve nu e, 5.25%, 11/01/28 5,000,000 5,403,900 NATL RE, FGIC I n s u red, 4.75%, 11/01/26 1,615,000 1,689,096 La n e Co un ty School District No. 19 Spri n gfield GO, AGMC I n s u red, zero cp n ., 6/15/27 5,580,000 3,126,697 6/15/28 2,000,000 1,066,320 6/15/29 1,925,000 973,338 Leba n o n GO, AMBAC I n s u red, 5.00%, 6/01/25 1,635,000 1,730,468 6/01/27 1,675,000 1,764,344 Medford Hospital Facilities A u thority Reve nu e, Asa n te Health System, Ref un di n g, Ass u red G u ara n ty, 5.125%, 8/15/40 25,000,000 25,710,000 Asa n te Health System, Series A, Ass u red G u ara n ty, 5.00%, 8/15/40 10,050,000 10,266,075 Rog u e Valley Ma n or, Ref un di n g, 5.00%, 10/01/33 1,500,000 1,537,800 Rog u e Valley Ma n or, Ref un di n g, 5.00%, 10/01/42 11,595,000 11,426,409 M u lt n omah Co un ty David Do u glas School District No. 40 GO, Series B, zero cp n ., 6/15/24 1,640,000 1,128,304 6/15/25 1,325,000 867,477 6/15/26 2,585,000 1,606,914 6/15/27 2,655,000 1,560,901 Annual Report | Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Oregon Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Oregon (continued) M u lt n omah Co un ty David Do u glas School District No. 40 GO, Series B, zero cp n ., (co n ti nu ed) 6/15/28 $ 2,495,000 $ 1,393,133 6/15/29 2,595,000 1,362,375 6/15/30 1,885,000 935,676 6/15/31 2,030,000 952,273 6/15/32 2,000,000 886,040 M u lt n omah Co un ty Hospital Facilities A u thority Reve nu e, Adve n tist Health System/West, Series A, 5.125%, 9/01/40 6,500,000 6,759,675 Terwilliger Plaza, Ref un di n g, 5.00%, 12/01/29 3,690,000 3,805,681 M u lt n omah Co un ty School District No. 3 Park Rose GO, Series A, 5.00%, 6/30/35 2,000,000 2,157,300 6/30/36 1,500,000 1,613,010 M u lt n omah Co un ty School District No. 7 Rey n olds GO, Ref un di n g, 5.00%, 6/01/35 6,605,000 7,018,539 North Be n d School District No. 13 GO, Coos Co un ty, AGMC I n s u red, 5.00%, 6/15/22 55,000 55,135 Orego n Health a n d Scie n ce U n iversity Reve nu e, Capital Appreciatio n , Ref un di n g, Series A, NATL I n s u red, zero cp n ., 7/01/21 11,480,000 9,114,316 Series A, 5.875%, 7/01/33 2,500,000 2,738,850 Series A, 5.75%, 7/01/39 13,175,000 14,269,579 Orego n State Departme n t of Admi n istrative Services COP, Series A, 5.25%, 5/01/39 3,800,000 4,022,756 Series A, AGMC I n s u red, Pre-Ref un ded, 5.00%, 5/01/23 2,695,000 2,844,222 Series A, AGMC I n s u red, Pre-Ref un ded, 5.00%, 5/01/30 13,205,000 13,936,161 Series B, NATL RE, FGIC I n s u red, Pre-Ref un ded, 5.00%, 11/01/30 20,100,000 21,686,895 Series C, 5.00%, 11/01/34 8,000,000 8,492,400 Orego n State Departme n t of Admi n istrative Services Lottery Reve nu e, Series A, 5.00%, 4/01/27 17,880,000 20,473,315 4/01/28 5,800,000 6,685,370 4/01/28 18,225,000 20,773,948 4/01/29 1,750,000 1,985,725 4/01/32 5,000,000 5,582,650 Orego n State Departme n t of Tra n sportatio n Highway User Tax Reve nu e, se n ior lie n , Series A, 5.00%, 11/15/29 3,085,000 3,468,003 se n ior lie n , Series A, 4.50%, 11/15/32 21,000,000 21,574,140 se n ior lie n , Series A, 5.00%, 11/15/33 21,530,000 23,881,076 Series A, Pre-Ref un ded, 5.00%, 11/15/28 15,000,000 15,502,650 Orego n State Facilities A u thority Reve nu e, Legacy Health System, Ref un di n g, Series A, 5.00%, 3/15/30 1,500,000 1,582,080 Lewis a n d Clark College Project, Ref un di n g, Series A, 5.75%, 10/01/41 30,000,000 33,029,400 Limited College Project, Ref un di n g, Series A, 5.00%, 10/01/31 2,000,000 2,044,860 Limited College Project, Ref un di n g, Series A, 5.00%, 10/01/34 2,975,000 3,009,748 Limited College Project, Ref un di n g, Series A, 5.25%, 10/01/40 3,750,000 3,816,525 PeaceHealth, Ref un di n g, Series A, 5.00%, 11/01/39 32,790,000 33,962,898 Reed College Project, Ref un di n g, Series A, 5.00%, 7/01/29 1,500,000 1,647,060 Reed College Project, Ref un di n g, Series A, 4.75%, 7/01/32 2,000,000 2,112,700 Reed College Project, Ref un di n g, Series A, 5.125%, 7/01/41 10,000,000 10,662,700 Samarita n Health Services, Ref un di n g, Series A, 5.25%, 10/01/40 13,990,000 14,066,525 St u de n t Ho u si n g, CHF Ashla n d LLC, So u ther n Orego n U n iversity Project, Ass u red G u ara n ty, 5.00%, 7/01/44 8,910,000 9,110,297 142 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Oregon Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Oregon (continued) Orego n State Facilities A u thority Reve nu e, (co n ti nu ed) U n iversity of Portla n d Projects, Series A, 5.00%, 4/01/32 $ 8,795,000 $ 8,801,069 Willamette U n iversity Projects, Series A, NATL RE, FGIC I n s u red, Pre-Ref un ded, 5.00%, 10/01/35 5,210,000 5,600,646 Orego n State GO, Alter n ative E n ergy Project, Series B, 6.00%, 10/01/26 1,680,000 1,945,121 Elderly a n d Disabled Ho u si n g, Series A, 6.00%, 8/01/15 520,000 520,936 Elderly a n d Disabled Ho u si n g, Series A, 6.00%, 8/01/21 375,000 375,428 Elderly a n d Disabled Ho u si n g, Series A, 5.375%, 8/01/28 1,115,000 1,115,424 Elderly a n d Disabled Ho u si n g, Series A, 4.70%, 8/01/42 3,150,000 3,063,217 Elderly a n d Disabled Ho u si n g, Series B, 6.10%, 8/01/17 945,000 946,417 Elderly a n d Disabled Ho u si n g, Series B, 6.25%, 8/01/23 1,355,000 1,356,883 State Board of Higher Ed u catio n , Ref un di n g, Series B, 5.00%, 8/01/38 1,500,000 1,633,890 State Board of Higher Ed u catio n , Series A, 5.00%, 8/01/34 5,000,000 5,452,800 State Board of Higher Ed u catio n , Series A, 5.00%, 8/01/37 5,555,000 5,971,681 State Board of Higher Ed u catio n , Series A, Pre-Ref un ded, 5.00%, 8/01/31 1,695,000 1,884,501 State Board of Higher Ed u catio n , Series A, Pre-Ref un ded, 5.00%, 8/01/35 6,000,000 6,402,240 State Board of Higher Ed u catio n , Series A, Pre-Ref un ded, 5.00%, 8/01/36 2,715,000 3,018,537 State Board of Higher Ed u catio n , Series B, 5.00%, 8/01/38 5,000,000 5,446,300 State Board of Higher Ed u catio n , Series C, 5.00%, 8/01/37 1,115,000 1,198,636 Vario u s Projects, Series H, 5.00%, 5/01/36 1,000,000 1,100,360 Vetera n s’ Welfare, Series 92B, 4.625%, 12/01/38 5,330,000 5,467,621 Orego n State Health Ho u si n g Ed u catio n al a n d C u lt u ral Facilities A u thority Reve nu e, PeaceHealth, AMBAC I n s u red, 5.00%, 11/15/26 5,500,000 5,514,795 Orego n State Ho u si n g a n d Comm un ity Services Departme n t Mortgage Reve nu e, SFM Program, Ref un di n g, Series G, 5.35%, 7/01/30 2,910,000 3,023,723 Series C, 4.75%, 7/01/42 3,765,000 3,798,810 Philomath School District No. 17J Be n to n a n d Polk Co un ties GO, Series B, zero cp n ., 6/15/31 1,000,000 491,820 Port of Portla n d I n ter n atio n al Airport Reve nu e, Series Ni n etee n , 5.50%, 7/01/38 23,000,000 24,992,490 Portla n d EDR, Broadway Project, Ref un di n g, Series A, 6.50%, 4/01/35 5,000,000 5,588,700 Portla n d GO, Ref un di n g, Series A, 5.00%, 6/01/28 7,840,000 8,766,531 Ref un di n g, Series A, 5.00%, 6/01/29 8,330,000 9,251,798 Ref un di n g, Series A, 5.00%, 6/01/30 8,750,000 9,664,900 Series B, zero cp n ., 6/01/21 1,000,000 840,190 Portla n d Ho u si n g A u thority MFR, Ho u si n g, Lovejoy Statio n Apartme n ts Project, NATL I n s u red, 6.00%, 7/01/33 2,000,000 2,002,400 Portla n d River District Urba n Re n ewal a n d Redevelopme n t Tax Allocatio n , Ref un di n g, Series B, 5.00%, 6/15/22 1,035,000 1,188,967 Series C, 5.00%, 6/15/28 1,000,000 1,091,170 Series C, 5.00%, 6/15/29 850,000 920,558 Series C, 5.00%, 6/15/30 1,000,000 1,076,390 Series C, 5.00%, 6/15/31 750,000 801,817 Portla n d Sewer System Reve nu e, first lie n , Series A, AGMC I n s u red, 5.00%, 10/01/24 6,235,000 6,360,261 seco n d lie n , Series A, 5.00%, 3/01/34 25,270,000 27,429,827 seco n d lie n , Series B, NATL I n s u red, 5.00%, 6/15/28 5,105,000 5,413,648 Annual Report | Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Oregon Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Oregon (continued) Portla n d Urba n Re n ewal a n d Redevelopme n t Tax Allocatio n , I n terstate Corridor, Ref un di n g, Series A, NATL RE, FGIC I n s u red, 5.00%, 6/15/24 $ 1,295,000 $ 1,320,460 I n terstate Corridor, Ref un di n g, Series A, NATL RE, FGIC I n s u red, 5.00%, 6/15/25 2,385,000 2,428,002 I n terstate Corridor, Series B, 5.00%, 6/15/29 1,000,000 1,045,190 I n terstate Corridor, Series B, 5.00%, 6/15/30 1,000,000 1,039,480 I n terstate Corridor, Series B, 5.00%, 6/15/31 1,000,000 1,033,180 Le n ts Tow n Ce n ter, Series B, 5.00%, 6/15/27 2,500,000 2,644,550 Le n ts Tow n Ce n ter, Series B, 5.00%, 6/15/28 1,175,000 1,235,595 Le n ts Tow n Ce n ter, Series B, 4.75%, 6/15/29 1,000,000 1,031,690 Le n ts Tow n Ce n ter, Series B, 5.00%, 6/15/30 1,800,000 1,872,576 North Macadam, Series B, 5.00%, 6/15/29 4,250,000 4,442,822 North Macadam, Series B, 5.00%, 6/15/30 4,725,000 4,915,512 Portla n d Water System Reve nu e, seco n d lie n , Series A, NATL I n s u red, Pre-Ref un ded, 4.375%, 10/01/25 3,415,000 3,773,165 4.50%, 10/01/27 1,000,000 1,108,080 4.50%, 10/01/28 3,895,000 4,315,972 Redmo n d Airport Reve nu e, 6.25%, 6/01/39 1,010,000 1,057,995 Redmo n d GO, Termi n al Expa n sio n Project, 5.00%, 6/01/39 1,000,000 1,016,970 Salem Hospital Facility A u thority Reve nu e, Salem Hospital Project, Series A, 5.75%, 8/15/23 10,000,000 11,079,000 5.00%, 8/15/27 11,000,000 11,372,680 5.00%, 8/15/36 9,000,000 9,119,430 Salem -Keizer School District No. 24J GO, Series B, zero cp n ., 6/15/30 8,500,000 4,425,610 Sherwood GO, Washi n gto n Co un ty, Ref un di n g, AGMC I n s u red, 5.00%, 6/01/36 4,240,000 4,514,922 Tigard Water System Reve nu e, 5.00%, 8/01/37 11,050,000 11,921,845 8/01/42 20,915,000 22,241,220 Tillamook a n d Yamhill Co un ties School District No. 101 Nest u cca Valley GO, AGMC I n s u red, Pre -Ref un ded, 5.00%, 6/15/25 1,560,000 1,655,098 Tri-Co un ty Metropolita n Tra n sportatio n District Reve nu e, Payroll Tax, se n ior lie n , Series A, 5.00%, 9/01/37 11,000,000 12,033,560 Washi n gto n Clackamas a n d Yamhill Co un ties Sherwood School District No. 88J GO, Series A, NATL I n s u red, zero cp n ., 6/15/26 6,850,000 4,046,158 Series A, NATL I n s u red, zero cp n ., 6/15/27 7,090,000 3,976,568 Series A, NATL I n s u red, zero cp n ., 6/15/28 2,960,000 1,579,515 Series A, NATL I n s u red, zero cp n ., 6/15/29 3,110,000 1,575,557 Series A, NATL I n s u red, zero cp n ., 6/15/30 3,260,000 1,571,190 Series A, NATL I n s u red, zero cp n ., 12/15/31 3,515,000 1,569,026 Series B, NATL I n s u red, 4.50%, 12/15/31 2,900,000 3,015,391 Washi n gto n Co un ty GO, Ref un di n g, 4.375%, 6/01/26 1,000,000 1,064,230 Washi n gto n Co un ty School District No. 15 Forest Grove GO, Series B, zero cp n ., 6/15/29 2,545,000 1,328,261 6/15/30 2,490,000 1,247,764 6/15/31 3,140,000 1,485,314 Yamhill Co un ty McMi nn ville School District No. 40 GO, AGMC I n s u red, Pre-Ref un ded, 5.00%, 6/15/28 4,000,000 4,577,400 963,771,136 144 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Oregon Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) U.S. Territories 13.3% Guam 0.4% G u am Gover n me n t Limited Obligatio n Reve nu e, Sectio n 30, Series A, 5.625%, 12/01/24 $ 840,000 $ 901,303 12/01/29 3,250,000 3,402,750 4,304,053 Puerto Rico 12.9% Childre n ’s Tr u st F un d Tobacco Settleme n t Reve nu e, Asset-Backed, Ref un di n g, 5.625%, 5/15/43 10,000,000 8,720,400 P u erto Rico Commo n wealth GO, P u blic Improveme n t, Ref un di n g, Series A, 5.50%, 7/01/32 15,000,000 11,603,250 Ref un di n g, Series A, 5.75%, 7/01/41 15,000,000 11,611,950 Ref un di n g, S u b Series C-7, NATL I n s u red, 6.00%, 7/01/28 4,500,000 4,377,510 Series A, 5.125%, 7/01/31 9,885,000 7,394,474 Series A, 5.375%, 7/01/33 10,000,000 7,598,600 P u erto Rico Commo n wealth Highways a n d Tra n sportatio n A u thority Highway Reve nu e, Series Y, Pre-Ref un ded, 5.50%, 7/01/36 13,000,000 14,579,240 P u erto Rico Commo n wealth Highways a n d Tra n sportatio n A u thority Tra n sportatio n Reve nu e, Ref un di n g, Series N, FGIC I n s u red, 5.25%, 7/01/39 10,000,000 5,995,100 P u erto Rico Co n ve n tio n Ce n ter District A u thority Hotel Occ u pa n cy Tax Reve nu e, Series A, AMBAC I n s u red, 5.00%, 7/01/31 6,250,000 4,832,812 P u erto Rico Electric Power A u thority Power Reve nu e, Series RR, FGIC I n s u red, Pre-Ref un ded, 5.00%, 7/01/35 10,000,000 10,634,900 Series WW, 5.25%, 7/01/33 9,690,000 6,710,422 P u erto Rico PBA G u ara n teed Reve nu e, Gover n me n t Facilities, Ref un di n g, Series M-3, NATL I n s u red, 6.00%, 7/01/25 15,000,000 14,768,850 P u erto Rico P u blic Fi n a n ce Corp. Reve nu e, Commo n wealth Appropriatio n , Ref un di n g, Series B, 5.50%, 8/01/31 10,000,000 6,441,100 P u erto Rico Sales Tax FICO Sales Tax Reve nu e, Capital Appreciatio n , first s u bordi n ate, Series A, zero cp n . to 8/01/16, 6.75% thereafter, 8/01/32 20,000,000 14,986,400 first s u bordi n ate, Series A, 5.375%, 8/01/39 9,000,000 6,925,140 first s u bordi n ate, Series A, 6.50%, 8/01/44 10,000,000 8,607,600 Se n ior Series C, 5.25%, 8/01/40 2,860,000 2,401,857 148,189,605 Total U.S. Territories 152,493,658 Total Municipal Bonds (Cost $1,094,261,809) 97.3% 1,116,264,794 Other Assets, less Liabilities 2.7% 30,717,900 Net Assets 100.0% $ 1,146,982,694 See Abbreviations on page 181. Annual Report | The accompanying notes are an integral part of these financial statements. | Franklin Tax-Free Trust Financial Highlights Franklin Pennsylvania Tax-Free Income Fund Year Ended February 28, Class A a Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 10.94 $ 10.79 $ 9.83 $ 10.27 $ 9.65 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c 0.42 0.41 0.44 0.44 0.45 Net realized a n d un realized gai n s (losses) (0.78 ) 0.14 0.97 (0.43 ) 0.62 Total from i n vestme n t operatio n s (0.36 ) 0.55 1.41 0.01 1.07 Less distrib u tio n s from n et i n vestme n t i n come (0.41 ) (0.40 ) (0.45 ) (0.45 ) (0.45 ) Net asset val u e, e n d of year $ 10.17 $ 10.94 $ 10.79 $ 9.83 $ 10.27 Total ret u r n d (3.28 )% 5.21 % 14.64 % (0.02 )% 11.22 % Ratios to average net assets Expe n ses 0.63 % 0.63 % 0.64 % 0.64 % 0.65 % Net i n vestme n t i n come 4.04 % 3.77 % 4.30 % 4.28 % 4.43 % Supplemental data Net assets, e n d of year (000’s) $ 981,992 $ 1,310,224 $ 1,170,547 $ 1,003,723 $ 1,016,824 Portfolio t u r n over rate 7.04 % 4.99 % 9.48 % 13.15 % 12.88 % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. 146 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Tax-Free Trust Financial Highlights (continued) Franklin Pennsylvania Tax-Free Income Fund Year Ended February 28, Class C a Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 11.06 $ 10.90 $ 9.92 $ 10.36 $ 9.73 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c 0.36 0.35 0.39 0.39 0.39 Net realized a n d un realized gai n s (losses) (0.79 ) 0.15 0.98 (0.44 ) 0.63 Total from i n vestme n t operatio n s (0.43 ) 0.50 1.37 (0.05 ) 1.02 Less distrib u tio n s from n et i n vestme n t i n come (0.35 ) (0.34 ) (0.39 ) (0.39 ) (0.39 ) Net asset val u e, e n d of year $ 10.28 $ 11.06 $ 10.90 $ 9.92 $ 10.36 Total ret u r n d (3.86 )% 4.67 % 14.09 % (0.58 )% 10.62 % Ratios to average net assets Expe n ses 1.18 % 1.18 % 1.19 % 1.19 % 1.20 % Net i n vestme n t i n come 3.49 % 3.22 % 3.75 % 3.73 % 3.88 % Supplemental data Net assets, e n d of year (000’s) $ 268,291 $ 350,937 $ 288,344 $ 237,907 $ 217,322 Portfolio t u r n over rate 7.04 % 4.99 % 9.48 % 13.15 % 12.88 % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. Annual Report | The accompanying notes are an integral part of these financial statements. | Franklin Tax-Free Trust Financial Highlights (continued) Franklin Pennsylvania Tax-Free Income Fund Year Ended February 28, Advisor Class a b Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 10.95 $ 10.80 $ 9.83 $ 10.27 $ 9.92 I n come from i n vestme n t operatio n s c : Net i n vestme n t i n come d 0.43 0.42 0.45 0.45 0.29 Net realized a n d un realized gai n s (losses) (0.78 ) 0.15 0.98 (0.43 ) 0.34 Total from i n vestme n t operatio n s (0.35 ) 0.57 1.43 0.02 0.63 Less distrib u tio n s from n et i n vestme n t i n come (0.42 ) (0.42 ) (0.46 ) (0.46 ) (0.28 ) Net asset val u e, e n d of year $ 10.18 $ 10.95 $ 10.80 $ 9.83 $ 10.27 Total ret u r n e (3.18 )% 5.31 % 14.85 % 0.08 % 6.42 % Ratios to average net assets f Expe n ses 0.53 % 0.53 % 0.54 % 0.54 % 0.55 % Net i n vestme n t i n come 4.14 % 3.87 % 4.40 % 4.38 % 4.53 % Supplemental data Net assets, e n d of year (000’s) $ 42,043 $ 57,430 $ 40,671 $ 18,933 $ 6,832 Portfolio t u r n over rate 7.04 % 4.99 % 9.48 % 13.15 % 12.88 % a For the year ended February 29. b For the period July 15, 2009 (effective date) to February 28, 2010. c The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. d Based on average daily shares outstanding. e Total return is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. 148 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Tax-Free Trust Statement of Investments, February 28, 2014 Franklin Pennsylvania Tax-Free Income Fund Principal Amount Value Municipal Bonds 98.3% Pennsylvania 88.9% Alleghe n y Co un ty GO, Series C-60, AGMC I n s u red, 5.00%, 11/01/27 $ 3,000,000 $ 3,186,900 Series C-61, Ass u red G u ara n ty, 5.00%, 12/01/33 5,000,000 5,246,600 Series C-65, 5.375%, 5/01/31 5,000,000 5,472,700 Alleghe n y Co un ty Higher Ed u catio n B u ildi n g A u thority U n iversity Reve nu e, D u q u es n e U n iversity, 5.00%, 3/01/28 3,000,000 3,166,170 5.00%, 3/01/33 1,300,000 1,349,920 Series A, 5.50%, 3/01/31 3,000,000 3,272,010 Series A, XLCA I n s u red, 5.00%, 3/01/29 5,000,000 5,291,050 Series A, XLCA I n s u red, 5.00%, 3/01/33 5,630,000 5,895,849 Alleghe n y Co un ty Hospital Developme n t A u thority Reve nu e, U n iversity of Pittsb u rgh Medical Ce n ter, Series A, 5.625%, 8/15/39 12,000,000 13,166,520 Alleghe n y Co un ty Sa n itary A u thority Sewer Reve nu e, AGMC I n s u red, 5.00%, 6/01/40 5,000,000 5,229,350 NATL RE, FGIC I n s u red, 5.00%, 12/01/37 6,745,000 6,957,940 Ref un di n g, Series A, NATL I n s u red, 5.00%, 12/01/30 7,000,000 7,192,010 Alleghe n y Valley School District GO, Series A, NATL I n s u red, 5.00%, 11/01/28 1,550,000 1,568,894 Alle n tow n Parki n g A u thority Reve nu e, G u ara n teed Parki n g, AGMC I n s u red, 5.00%, 11/15/35 2,430,000 2,468,102 The Berks Co un ty M un icipal A u thority Reve nu e, The Readi n g Hospital a n d Medical Ce n ter Project, Series A, 5.00%, 11/01/44 10,000,000 10,344,500 Bethel Park School District GO, 5.10%, 8/01/33 3,600,000 3,963,240 Bethlehem Area School District GO, AGMC I n s u red, 5.25%, 1/15/26 6,605,000 7,234,390 Bethlehem GO, Ref un di n g, Series B, AGMC I n s u red, 6.50%, 12/01/32 4,990,000 5,541,744 Blair Co un ty Hospital A u thority Reve nu e, Altoo n a Regio n al Heath System, Pre-Ref un ded, 6.00%, 11/15/39 6,890,000 7,306,294 B u cks Co un ty IDAR, George School Project, 5.00%, 9/15/41 5,000,000 5,229,550 B u cks Co un ty Water a n d Sewer A u thority Sewer System Reve nu e, Ref un di n g, Series A, Ass u red G u ara n ty, 5.00%, 12/01/35 2,500,000 2,644,725 B u cks Co un ty Water a n d Sewer A u thority Water System Reve nu e, AGMC I n s u red, 5.00%, 12/01/41 10,000,000 10,536,800 B u tler Area School District GO, AGMC I n s u red, Pre-Ref un ded, 5.00%, 4/01/31 4,000,000 4,014,000 B u tler Co un ty Hospital A u thority Hospital Reve nu e, B u tler Health System Project, 7.25%, 7/01/39 4,500,000 5,222,565 Catasa u q u a Area School District GO, Ref un di n g, AGMC I n s u red, 5.00%, 2/15/36 6,000,000 6,246,840 Ce n te nn ial School District B u cks Co un ty GO, Series A, 5.00%, 12/15/37 5,855,000 6,499,870 Ce n tral Bradford Progress A u thority Reve nu e, G u thrie Health Iss u e, Ref un di n g, 5.375%, 12/01/41 3,000,000 3,189,870 Ce n tre Co un ty Hospital A u thority Hospital Reve nu e, Mo un t Nitta n y Medical Ce n ter Project, Ass u red G u ara n ty, Pre-Ref un ded, 5.875%, 11/15/29 1,000,000 1,039,570 6.125%, 11/15/39 3,200,000 3,332,192 6.25%, 11/15/44 2,500,000 2,605,450 Chester Co un ty IDA St u de n t Ho u si n g Reve nu e, U n iversity St u de n t Ho u si n g LLC Project at West Chester U n iversity of Pe nn sylva n ia, Series A, 5.00%, 8/01/35 500,000 474,170 8/01/45 1,500,000 1,369,635 Commo n wealth Fi n a n ci n g A u thority Reve nu e, Series B, 5.00%, 6/01/32 5,000,000 5,307,400 Annual Report | Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Pennsylvania Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Pennsylvania (continued) C u mberla n d Co un ty M un icipal A u thority College Reve nu e, Dicki n so n College Project, Ass n . of I n depe n de n t Colleges a n d U n iversities of Pe nn sylva n ia Fi n a n ci n g Program, Series GG1, NATL I n s u red, 5.00%, 5/01/34 $ 3,500,000 $ 3,643,710 Series HH1, 5.00%, 11/01/39 1,200,000 1,245,984 C u mberla n d Co un ty M un icipal A u thority Reve nu e, Dicki n so n College Project, 5.00%, 11/01/42 4,500,000 4,692,330 Da u phi n Co un ty Ge n eral A u thority Health System Reve nu e, Pi nn acle Health System Project, Ref un di n g, Series A, 6.00%, 6/01/36 10,000,000 10,877,000 Series A, 5.00%, 6/01/42 15,590,000 15,735,611 Da u phi n Co un ty Ge n eral A u thority Hospital Reve nu e, HAPSCO Gro u p I n c., The Wester n Pe nn sylva n ia Hospital Project, Series B, NATL I n s u red, ETM, 6.25%, 7/01/16 2,155,000 2,315,160 Deer Lakes School District GO, Ass u red G u ara n ty, 5.50%, 4/01/39 7,500,000 8,180,475 Delaware Co un ty A u thority Hospital Reve nu e, Crozer-Keysto n e Obligated Gro u p, Series A, 5.00%, 12/15/31 5,000,000 4,822,650 Delaware Co un ty A u thority Reve nu e, Cabri n i College, Ref un di n g, Radia n I n s u red, 5.875%, 7/01/29 1,140,000 1,140,490 Haverford College, 5.00%, 11/15/40 3,000,000 3,178,200 Health Facilities, Mercy Health Corp. Project, ETM, 6.00%, 12/15/26 10,800,000 11,470,896 Delaware Co un ty A u thority U n iversity Reve nu e, Ne u ma nn U n iversity, 5.00%, 10/01/25 1,250,000 1,285,887 5.25%, 10/01/31 1,250,000 1,286,300 Delaware Co un ty Vocatio n al a n d Tech n ical School A u thority Lease Reve nu e, I n termediate No. 25 Project, B u ild America M u t u al Ass u ra n ce, 5.00%, 11/01/38 1,250,000 1,294,475 Delaware Valley Regio n al Fi n a n ce A u thority Local Gover n me n t Reve nu e, Series B, AMBAC I n s u red, 5.60%, 7/01/17 5,000,000 5,546,700 East Hempfield Tow n ship IDA Reve nu e, St u de n t Services I n c., St u de n t Ho u si n g Project at Millersville U n iversity of Pe nn sylva n ia, 5.00%, 7/01/45 3,250,000 3,054,382 Erie Co un ty Hospital A u thority Reve nu e, Hamot Health Fo un datio n , CIFG I n s u red, 5.00%, 11/01/35 6,000,000 6,084,000 Erie Higher Ed u catio n B u ildi n g A u thority College Reve nu e, Mercyh u rst College Project, 5.50%, 3/15/38 2,000,000 2,053,880 Erie Parki n g A u thority Parki n g Facilities Reve nu e, G u ara n teed, Ref un di n g, AGMC I n s u red, 5.125%, 9/01/32 4,250,000 4,500,962 Erie Water A u thority Water Reve nu e, AGMC I n s u red, 5.00%, 12/01/43 7,000,000 7,174,440 Falls Tow n ship A u thority Water a n d Sewer Reve nu e, G u ara n teed, 5.00%, 12/01/41 2,210,000 2,306,334 Fra n kli n Co un ty IDAR, Chambersb u rg Hospital Project, 5.375%, 7/01/42 10,000,000 10,320,600 Ge n eral A u thority of So u th Ce n tral Pe nn sylva n ia Reve nu e, Ass n . of I n depe n de n t Colleges a n d U n iversities, York College of Pe nn sylva n ia Project, 5.75%, 11/01/41 9,500,000 10,170,985 Ge n eral A u thority of So u thce n tral Pe nn sylva n ia Reve nu e, WellSpa n Health Obligated Gro u p, Ref un di n g, Series A, 6.00%, 6/01/25 10,000,000 11,312,900 I n dia n a Co un ty Hospital A u thority Hospital Reve nu e, I n dia n a Regio n al Medical Ce n ter, Series A, 6.00%, 6/01/39 1,625,000 1,678,316 Joh n stow n RDA Sewer Reve nu e, Series A, AGMC I n s u red, Pre-Ref un ded, 5.00%, 8/15/34 1,825,000 1,864,566 Lackawa nn a Co un ty GO, Series B, AGMC I n s u red, 5.00%, 9/01/30 8,100,000 8,207,406 9/01/35 7,500,000 7,516,425 150 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Pennsylvania Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Pennsylvania (continued) La n caster Parki n g A u thority Parki n g Reve nu e, G u ara n teed, Series A, AMBAC I n s u red, 5.00%, 12/01/32 $ 1,700,000 $ 1,753,618 12/01/35 2,500,000 2,563,150 Latrobe IDAR, St. Vi n ce n t College Project, 5.00%, 5/01/43 4,120,000 3,839,098 Lehigh Co un ty A u thority Water a n d Sewer Reve nu e, Series A, 5.00%, 12/01/43 5,240,000 5,398,510 Lehigh Co un ty Ge n eral P u rpose A u thority Reve nu e, M u hle n berg College Project, 5.25%, 2/01/34 1,500,000 1,575,210 Lehigh Co un ty Ge n eral P u rpose Hospital Reve nu e, Lehigh Valley Health Network, Series B, AGMC I n s u red, 5.00%, 7/01/35 11,250,000 11,523,600 L u zer n e Co un ty IDA Water Facility Reve nu e, Pe nn sylva n ia America n Water Co. Water Facilities, Ref un di n g, 5.50%, 12/01/39 10,000,000 10,868,500 Lycomi n g Co un ty A u thority Health System Reve nu e, S u sq u eha nn a Health System Project, Ref un di n g, Series A, 5.75%, 7/01/39 25,000,000 25,841,250 Lycomi n g Co un ty A u thority Reve nu e, AICUP Fi n a n ci n g Program, Lycomi n g College Project, Series MM1, 5.25%, 11/01/38 1,400,000 1,471,330 11/01/43 1,495,000 1,556,953 Lycomi n g Co un ty Water a n d Sewer A u thority Sewer Reve nu e, AGMC I n s u red, 5.00%, 11/15/35 5,835,000 6,095,941 Marple Newtow n School District GO, AGMC I n s u red, 5.00%, 6/01/31 11,225,000 12,197,534 McKeesport M un icipal A u thority Sewer Reve nu e, 5.75%, 12/15/39 5,000,000 5,319,750 Mo n roe Co un ty Hospital A u thority Hospital Reve nu e, Poco n o Medical Ce n ter, 5.00%, 1/01/27 1,000,000 1,028,530 5.125%, 1/01/37 2,000,000 2,025,620 5.25%, 1/01/43 2,000,000 2,016,000 Series A, 5.00%, 1/01/41 2,000,000 2,005,000 Mo n tgomery Co un ty Higher Ed u catio n a n d Health A u thority Reve nu e, Arcadia U n iversity, 5.625%, 4/01/40 5,750,000 5,884,607 Mo n tgomery Co un ty IDA Health Facilities Reve nu e, Jefferso n Health System, Series A, 5.00%, 10/01/41 9,600,000 9,797,760 Mo n tgomery Co un ty IDAR, FHA I n s u red, 5.375%, 8/01/38 5,000,000 5,361,000 Mo n to u r School District GO, AGMC I n s u red, 5.00%, 4/01/32 5,000,000 5,175,250 4/01/37 12,500,000 12,839,375 Northampto n Boro u gh M un icipal A u thority Water Reve nu e, NATL I n s u red, Pre-Ref un ded, 5.00%, 5/15/34 2,400,000 2,422,413 Northampto n Co un ty Ge n eral P u rpose A u thority Hospital Reve nu e, St. L u ke’s Hospital Project, Series A, 5.50%, 8/15/35 10,000,000 10,176,800 Series B, 5.50%, 8/15/33 2,200,000 2,296,822 Northampto n Co un ty Ge n eral P u rpose A u thority Reve nu e, Higher Ed u catio n , Lehigh U n iversity, 5.00%, 11/15/39 20,000,000 21,014,800 Lafayette College, Ref un di n g, 5.00%, 11/01/34 20,000,000 21,092,800 Northeaster n Hospital a n d Ed u catio n A u thority Reve nu e, Wilkes U n iversity Project, Series A, 5.25%, 3/01/42 2,400,000 2,396,496 Northeaster n York School District GO, Series B, NATL RE, FGIC I n s u red, 5.00%, 4/01/30 1,000,000 1,054,650 4/01/31 2,000,000 2,104,500 Annual Report | Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Pennsylvania Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Pennsylvania (continued) Norwi n School District GO, AGMC I n s u red, 5.00%, 4/01/37 $ 10,000,000 $ 10,213,600 Pre-Ref un ded, 5.00%, 4/01/35 3,000,000 3,291,060 Owe n J. Roberts School District GO, AGMC I n s u red, 5.00%, 9/01/36 2,710,000 2,911,516 Pe nn sylva n ia State Eco n omic Developme n t Fi n a n ci n g A u thority Water Facilities Reve nu e, Aq u a Pe nn sylva n ia I n c. Project, Series B, 5.00%, 12/01/43 25,000,000 26,371,750 Pe nn sylva n ia State Eco n omic Developme n t Fi n a n ci n g A u thority Water Facility Reve nu e, Pe nn sylva n ia-America n Water Co. Project, 6.20%, 4/01/39 12,000,000 13,097,160 Pe nn sylva n ia State GO, Seco n d Series, 5.00%, 4/15/23 10,000,000 11,614,100 Seco n d Series A, 5.00%, 8/01/25 5,000,000 5,612,500 Pe nn sylva n ia State Higher Ed u catio n al Facilities A u thority Reve nu e, AICUP Fi n a n ci n g Program, Gwy n edd Mercy College Project, Series KK1, 5.375%, 5/01/42 1,800,000 1,809,900 AICUP Fi n a n ci n g Program, St. Fra n cis U n iversity Project, Series JJ2, 6.25%, 11/01/41 3,840,000 4,081,690 Bry n Mawr College, Ref un di n g, AMBAC I n s u red, 5.00%, 12/01/37 5,000,000 5,301,450 Drexel U n iversity, Series A, NATL I n s u red, 5.00%, 5/01/37 25,525,000 26,296,110 Edi n boro U n iversity Fo un datio n , St u de n t Ho u si n g Project, 6.00%, 7/01/43 3,500,000 3,512,425 Fo un datio n for I n dia n a U n iversity, St u de n t Ho u si n g Project, Ref un di n g, Series B, 5.00%, 7/01/41 1,250,000 1,217,213 La Salle U n iversity, Series A, 5.00%, 5/01/37 2,500,000 2,510,600 Philadelphia U n iversity, Ref un di n g, 5.00%, 6/01/30 2,295,000 2,302,298 Shippe n sb u rg U n iversity St u de n t Services I n c. St u de n t Ho u si n g Project at Shippe n sb u rg U n iversity of Pe nn sylva n ia, 5.00%, 10/01/35 1,400,000 1,348,074 Shippe n sb u rg U n iversity St u de n t Services I n c. St u de n t Ho u si n g Project at Shippe n sb u rg U n iversity of Pe nn sylva n ia, 6.25%, 10/01/43 7,000,000 7,509,180 Shippe n sb u rg U n iversity St u de n t Services I n c. St u de n t Ho u si n g Project at Shippe n sb u rg U n iversity of Pe nn sylva n ia, 5.00%, 10/01/44 2,000,000 1,858,280 St. Joseph’s U n iversity, Series A, 5.00%, 11/01/40 15,000,000 15,331,050 State System of Higher Ed u catio n , Series AF, NATL I n s u red, 5.00%, 6/15/37 7,000,000 7,256,200 Temple U n iversity, First Series, 5.00%, 4/01/42 10,000,000 10,438,200 Temple U n iversity, Ref un di n g, NATL I n s u red, 5.00%, 4/01/28 5,000,000 5,241,500 Temple U n iversity, Ref un di n g, NATL I n s u red, 5.00%, 4/01/33 10,000,000 10,388,500 The Tr u stees of the U n iversity of Pe nn sylva n ia, Ref un di n g, Series C, 5.00%, 7/15/38 5,000,000 5,114,050 The Tr u stees of the U n iversity of Pe nn sylva n ia, Series A, 5.00%, 9/01/41 25,000,000 26,715,250 Thomas Jefferso n U n iversity, 5.00%, 3/01/40 16,980,000 17,502,135 U n iversity of Pe nn sylva n ia Health System, 5.75%, 8/15/41 3,950,000 4,282,669 U n iversity of Pe nn sylva n ia Health System, Ref un di n g, Series B, 6.00%, 8/15/26 5,000,000 5,777,250 U n iversity of Pittsb u rgh Medical Ce n ter, Series E, 5.00%, 5/15/31 13,000,000 13,568,490 U n iversity of the Scie n ces i n Philadelphia, 5.00%, 11/01/42 5,000,000 5,141,200 U n iversity of the Scie n ces i n Philadelphia, Ass u red G u ara n ty, 5.00%, 11/01/32 5,000,000 5,193,000 U n iversity of the Scie n ces i n Philadelphia, Ref un di n g, Series A, XLCA I n s u red, 5.00%, 11/01/36 8,315,000 8,416,027 Wide n er U n iversity, 5.00%, 7/15/31 500,000 500,490 Wide n er U n iversity, 5.00%, 7/15/39 2,760,000 2,678,773 Wide n er U n iversity, Pre-Ref un ded, 5.00%, 7/15/39 2,990,000 3,186,264 152 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Pennsylvania Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Pennsylvania (continued) Pe nn sylva n ia State Higher Ed u catio n al Facilities A u thority St u de n t Ho u si n g Reve nu e, U n iversity Properties I n c. St u de n t Ho u si n g Project at East Stro u dsb u rg U n iversity of Pe nn sylva n ia, 5.00%, 7/01/42 $ 5,500,000 $ 5,092,285 Pe nn sylva n ia State P u blic School B u ildi n g A u thority Comm un ity College Reve nu e, Comm un ity College of Philadelphia Project, 6.00%, 6/15/28 5,000,000 5,556,900 Pe nn sylva n ia State P u blic School B u ildi n g A u thority Lease Reve nu e, School District of Philadelphia Project, Ref un di n g, Series B, AGMC I n s u red, 4.75%, 6/01/30 5,000,000 5,166,900 Pe nn sylva n ia State P u blic School B u ildi n g A u thority Reve nu e, Career I n stit u te of Tech n ology, NATL RE, FGIC I n s u red, 5.00%, 11/15/28 1,000,000 1,025,630 Pe nn sylva n ia State T u r n pike Commissio n T u r n pike Reve nu e, Ref un di n g, Series C, S u b Series C-1, Ass u red G u ara n ty, 6.25%, 6/01/38 5,000,000 5,559,900 Series A, AMBAC I n s u red, 5.00%, 12/01/34 5,000,000 5,049,950 Series A, Ass u red G u ara n ty, 5.00%, 6/01/39 20,000,000 20,620,800 Series C, 5.00%, 12/01/43 10,000,000 10,382,100 Series D, 5.125%, 12/01/40 10,000,000 10,281,800 Special, Motor Lice n se F un d E n ha n ced T u r n pike, Series A, 5.50%, 12/01/41 5,000,000 5,408,200 Pe nn sylva n ia State U n iversity Reve nu e, 5.00%, 9/01/35 1,000,000 1,028,320 3/01/40 1,500,000 1,604,715 Philadelphia Airport Reve nu e, Series A, AGMC I n s u red, 5.00%, 6/15/35 5,000,000 5,218,400 6/15/40 5,000,000 5,193,250 Philadelphia A u thority for IDR, C u lt u ral a n d Commercial Corridors Program, Series A, NATL RE, FGIC I n s u red, 5.00%, 12/01/23 6,205,000 6,665,845 C u lt u ral a n d Commercial Corridors Program, Series A, NATL RE, FGIC I n s u red, 5.00%, 12/01/25 5,690,000 6,070,320 I n ter n atio n al Apartme n ts at Temple U n iversity, Series A, 5.625%, 6/15/42 4,000,000 4,032,200 Philadelphia Corp. for Agi n g Project, Series B, AMBAC I n s u red, 5.25%, 7/01/31 2,000,000 2,000,240 Philadelphia Gas Works Reve nu e, Ni n th Series, 5.25%, 8/01/40 5,720,000 5,825,534 Twelfth Series B, NATL I n s u red, ETM, 7.00%, 5/15/20 615,000 737,988 Philadelphia GO, Ref un di n g, Series A, Ass u red G u ara n ty, 5.125%, 8/01/25 5,000,000 5,471,550 Ref un di n g, Series A, Ass u red G u ara n ty, 5.25%, 8/01/26 5,000,000 5,494,550 Series A, 5.25%, 7/15/33 5,000,000 5,345,550 Series B, Ass u red G u ara n ty, Pre-Ref un ded, 7.125%, 7/15/38 10,000,000 11,596,800 Philadelphia Hospitals a n d Higher Ed u catio n Facilities A u thority Reve nu e, Childre n ’s Hospital of Philadelphia Project, Series C, 5.00%, 7/01/41 5,000,000 5,198,450 Philadelphia Ho u si n g A u thority Capital F un d Program Reve nu e, Series A, AGMC I n s u red, 5.00%, 12/01/21 5,000,000 5,006,350 Philadelphia M un icipal A u thority Reve nu e, Lease, 6.50%, 4/01/34 3,250,000 3,616,567 4/01/39 2,500,000 2,732,675 Philadelphia RDAR, Neighborhood Tra n sformatio n I n itiative, Ref un di n g, 5.00%, 4/15/26 3,000,000 3,271,020 Series C, NATL RE, FGIC I n s u red, 5.00%, 4/15/31 13,565,000 13,747,314 Annual Report | Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Pennsylvania Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Pennsylvania (continued) Philadelphia School District GO, Series D, FGIC I n s u red, Pre-Ref un ded, 5.125%, 6/01/34 $ 5,000,000 $ 5,059,150 Series E, 6.00%, 9/01/38 5,000,000 5,398,650 Philadelphia Water a n d Wastewater Reve nu e, Series A, 5.25%, 1/01/36 3,000,000 3,174,960 Series A, 5.00%, 1/01/41 13,000,000 13,470,080 Series A, 5.125%, 1/01/43 5,000,000 5,250,900 Series A, AGMC I n s u red, 5.00%, 7/01/29 11,645,000 11,990,158 Series C, AGMC I n s u red, 5.00%, 8/01/35 7,000,000 7,387,800 Pi n e-Richla n d School District GO, Alleghe n y Co un ty, Ass u red G u ara n ty, 5.00%, 3/01/39 15,130,000 16,049,299 Pittsb u rgh Water a n d Sewer A u thority Reve nu e, FGIC I n s u red, ETM, 7.25%, 9/01/14 180,000 186,271 Readi n g GO, AGMC I n s u red, 6.00%, 11/01/28 2,000,000 2,163,840 Scra n to n School District GO, Series A, AGMC I n s u red, 5.00%, 7/15/38 5,430,000 5,536,537 Series C, AGMC I n s u red, 5.00%, 7/15/38 5,000,000 5,098,100 Scra n to n -Lackawa nn a Health a n d Welfare A u thority Reve nu e, U n iversity of Scra n to n , XLCA I n s u red, 5.00%, 11/01/37 8,125,000 8,426,356 S n yder Co un ty Higher Ed u catio n A u thority U n iversity Reve nu e, S u sq u eha nn a U n iversity Project, 5.00%, 1/01/38 4,000,000 4,102,800 So u th Fork M un icipal A u thority Hospital Reve nu e, Co n ema u gh Valley Memorial Hospital, Ref un di n g, Series B, Ass u red G u ara n ty, 5.375%, 7/01/35 10,000,000 10,470,600 So u thmorela n d School District GO, NATL I n s u red, Pre-Ref un ded, 5.00%, 4/01/27 5,025,000 5,283,184 State P u blic School B u ildi n g A u thority College Reve nu e, Delaware Co un ty Comm un ity College Project, AGMC I n s u red, 5.00%, 10/01/32 1,000,000 1,043,700 State P u blic School B u ildi n g A u thority School Lease Reve nu e, The School District of Philadelphia Project, 5.00%, 4/01/29 1,835,000 1,947,467 The School District of Philadelphia Project, 5.00%, 4/01/31 2,500,000 2,609,550 The School District of Philadelphia Project, 5.00%, 4/01/32 2,000,000 2,076,600 The School District of the City of Harrisb u rg Project, Series A, Ass u red G u ara n ty, 5.00%, 11/15/33 5,000,000 5,137,650 S u sq u eha nn a Area Regio n al Airport A u thority Airport System Reve nu e, Series A, 6.50%, 1/01/38 4,000,000 4,286,440 Swarthmore Boro u gh A u thority College Reve nu e, Swathmore College Project, 5.00%, 9/15/43 1,000,000 1,079,390 U n io n Co un ty Higher Ed u catio n al Facilities Fi n a n ci n g A u thority U n iversity Reve nu e, B u ck n ell U n iversity, Series A, 5.00%, 4/01/42 6,255,000 6,669,394 U n iversity of Pittsb u rgh of the Commo n wealth System of Higher Ed u catio n Reve nu e, U n iversity Capital Project, Ref un di n g, Series C, 5.00%, 9/15/35 5,000,000 5,389,550 Series B, 5.00%, 9/15/31 10,000,000 10,931,800 Washi n gto n Co un ty IDA College Reve nu e, Washi n gto n a n d Jefferso n College, Ref un di n g, 5.25%, 11/01/30 7,525,000 8,024,886 5.00%, 11/01/36 8,470,000 8,713,343 West Miffli n Area School District GO, Alleghe n y Co un ty, AGMC I n s u red, 5.125%, 4/01/31 1,000,000 1,072,450 Whitehall-Coplay School District GO, Lehigh Co un ty, Series A, AGMC I n s u red, 5.375%, 11/15/34 6,000,000 6,438,420 154 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Pennsylvania Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Pennsylvania (continued) Wilkes-Barre Fi n a n ce A u thority Reve nu e, Wilkes U n iversity Project, Ref un di n g, 5.00%, 3/01/37 $ 4,500,000 $ 4,445,190 Wyomi n g Area School District GO, Ref un di n g, Series A, NATL I n s u red, 5.00%, 9/01/26 5,005,000 5,173,318 1,148,904,641 U.S. Territories 9.4% Puerto Rico 8.6% P u erto Rico Commo n wealth Aq u ed u ct a n d Sewer A u thority Reve nu e, se n ior lie n , Series A, 6.00%, 7/01/44 2,100,000 1,598,562 P u erto Rico Commo n wealth GO, P u blic Improveme n t, Ref un di n g, Series A, 5.75%, 7/01/41 7,730,000 5,984,025 Ref un di n g, Series A-4, AGMC I n s u red, 5.25%, 7/01/30 5,000,000 4,539,800 Series A, 5.00%, 7/01/29 4,000,000 3,008,240 Series A, 5.00%, 7/01/33 7,800,000 5,699,382 P u erto Rico Commo n wealth I n frastr u ct u re Fi n a n ci n g A u thority Special Tax Reve nu e, Series B, 5.00%, 7/01/37 7,010,000 4,099,308 P u erto Rico Electric Power A u thority Power Reve nu e, Ref un di n g, Series A, 5.00%, 7/01/42 8,500,000 5,469,665 Series TT, 5.00%, 7/01/32 5,100,000 3,331,269 Series XX, 5.25%, 7/01/40 16,020,000 10,661,470 P u erto Rico P u blic Fi n a n ce Corp. Reve nu e, Commo n wealth Appropriatio n , Ref un di n g, Series B, 5.50%, 8/01/31 10,000,000 6,441,100 P u erto Rico Sales Tax FICO Sales Tax Reve nu e, first s u bordi n ate, Series A, 5.375%, 8/01/39 20,000,000 15,389,200 first s u bordi n ate, Series A, 6.00%, 8/01/42 34,000,000 28,037,080 first s u bordi n ate, Series C, 5.50%, 8/01/40 15,000,000 11,930,400 Ref un di n g, Se n ior Series C, 5.00%, 8/01/46 6,250,000 5,002,750 111,192,251 U.S. Virgin Islands 0.8% Virgi n Isla n ds PFAR, Gross Receipts Taxes Loa n Note, Radia n I n s u red, 5.00%, 10/01/33 5,000,000 4,938,350 se n ior lie n , Ref un di n g, Series B, 5.00%, 10/01/25 5,500,000 5,774,945 10,713,295 Total U.S. Territories 121,905,546 Total Municipal Bonds (Cost $1,256,934,592) 98.3% 1,270,810,187 Other Assets, less Liabilities 1.7% 21,516,348 Net Assets 100.0% $ 1,292,326,535 See Abbreviations on page 181. Annual Report | Franklin Tax-Free Trust Financial Statements Statements of Assets and Liabilities Febr u ary 28, 2014 Franklin Franklin Franklin Franklin Arizona Colorado Connecticut Michigan Tax-Free Tax-Free Tax-Free Tax-Free Income Fund Income Fund Income Fund Income Fund Assets: I n vestme n ts i n sec u rities: Cost $ 912,717,607 $ 633,794,498 $ 378,843,615 $ 1,080,584,886 Val u e $ 921,850,555 $ 647,402,569 $ 379,397,905 $ 1,085,675,032 Cash 1,070,517 8,122,387 11,416,584 24,467,442 Receivables: Capital shares sold 368,730 164,047 83,979 5,430,284 I n terest 9,751,338 8,913,441 3,405,115 14,605,586 Other assets 660 469 278 794 Total assets 933,041,800 664,602,913 394,303,861 1,130,179,138 Liabilities: Payables: Capital shares redeemed 2,783,026 1,499,191 755,380 2,593,620 Ma n ageme n t fees 368,798 268,833 168,026 442,479 Distrib u tio n fees 110,632 93,009 60,361 145,386 Tra n sfer age n t fees 51,100 45,877 26,065 93,662 Distrib u tio n s to shareholders 590,808 253,931 277,875 701,161 Accr u ed expe n ses a n d other liabilities 150,968 69,393 58,180 80,814 Total liabilities 4,055,332 2,230,234 1,345,887 4,057,122 Net assets, at val u e $ 928,986,468 $ 662,372,679 $ 392,957,974 $ 1,126,122,016 Net assets co n sist of: Paid-i n capital $ 930,951,333 $ 665,940,486 $ 403,824,057 $ 1,133,194,998 U n distrib u ted n et i n vestme n t i n come 733,179 1,031,854 806,291 2,333,656 Net un realized appreciatio n (depreciatio n ) 9,132,948 13,608,071 554,290 5,090,146 Acc u m u lated n et realized gai n (loss) (11,830,992 ) (18,207,732 ) (12,226,664 ) (14,496,784 ) Net assets, at val u e $ 928,986,468 $ 662,372,679 $ 392,957,974 $ 1,126,122,016 156 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Tax-Free Trust Financial Statements (continued) Statements of Assets and Liabilities (continued) Febr u ary 28, 2014 Franklin Franklin Franklin Franklin Arizona Colorado Connecticut Michigan Tax-Free Tax-Free Tax-Free Tax-Free Income Fund Income Fund Income Fund Income Fund Class A: Net assets, at val u e $ 798,956,632 $ 520,274,923 $ 301,323,356 $ 951,408,637 Shares o u tsta n di n g 73,952,760 44,613,824 28,282,862 81,531,929 Net asset val u e per share a $ 10.80 $ 11.66 $ 10.65 $ 11.67 Maxim u m offeri n g price per share ( n et asset val u e per share ÷ 95.75%) $ 11.28 $ 12.18 $ 11.12 $ 12.19 Class C: Net assets, at val u e $ 100,188,105 $ 107,704,657 $ 75,730,290 $ 148,136,118 Shares o u tsta n di n g 9,142,714 9,141,347 7,059,366 12,522,345 Net asset val u e a n d maxim u m offeri n g price per share a $ 10.96 $ 11.78 $ 10.73 $ 11.83 Advisor Class: Net assets, at val u e $ 29,841,731 $ 34,393,099 $ 15,904,328 $ 26,577,261 Shares o u tsta n di n g 2,756,306 2,949,565 1,494,101 2,271,974 Net asset val u e a n d maxim u m offeri n g price per share $ 10.83 $ 11.66 $ 10.64 $ 11.70 a Redemption price is equal to net asset value less contingent deferred sales charges, if applicable. Annual Report | The accompanying notes are an integral part of these financial statements. | Franklin Tax-Free Trust Financial Statements (continued) Statements of Assets and Liabilities (continued) Febr u ary 28, 2014 Franklin Franklin Franklin Franklin Minnesota Ohio Oregon Pennsylvania Tax-Free Tax-Free Tax-Free Tax-Free Income Fund Income Fund Income Fund Income Fund Assets: I n vestme n ts i n sec u rities: Cost $ 959,142,207 $ 1,424,031,272 $ 1,094,261,809 $ 1,256,934,592 Val u e $ 1,009,838,443 $ 1,466,584,771 $ 1,116,264,794 $ 1,270,810,187 Cash 4,375,183 3,807,839 20,229,759 8,205,187 Receivables: I n vestme n t sec u rities sold — — 1,006,849 — Capital shares sold 949,183 3,452,433 1,037,161 1,079,659 I n terest 8,955,425 16,508,147 12,532,742 17,452,190 Other assets 729 1,056 812 942 Total assets 1,024,118,963 1,490,354,246 1,151,072,117 1,297,548,165 Liabilities: Payables: Capital shares redeemed 1,850,656 5,224,499 2,796,879 3,652,119 Ma n ageme n t fees 403,137 576,003 450,079 504,562 Distrib u tio n fees 157,514 237,339 163,782 207,785 Tra n sfer age n t fees 88,253 129,324 76,788 110,848 Distrib u tio n s to shareholders 299,687 565,998 505,791 635,959 Accr u ed expe n ses a n d other liabilities 88,109 136,321 96,104 110,357 Total liabilities 2,887,356 6,869,484 4,089,423 5,221,630 Net assets, at val u e $ 1,021,231,607 $ 1,483,484,762 $ 1,146,982,694 $ 1,292,326,535 Net assets co n sist of: Paid-i n capital $ 983,218,526 $ 1,468,366,713 $ 1,144,578,399 $ 1,303,876,319 U n distrib u ted n et i n vestme n t i n come 791,812 4,977,003 2,336,701 2,325,567 Net un realized appreciatio n (depreciatio n ) 50,696,236 42,553,499 22,002,985 13,875,595 Acc u m u lated n et realized gai n (loss) (13,474,967 ) (32,412,453 ) (21,935,391 ) (27,750,946 ) Net assets, at val u e $ 1,021,231,607 $ 1,483,484,762 $ 1,146,982,694 $ 1,292,326,535 158 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Tax-Free Trust Financial Statements (continued) Statements of Assets and Liabilities (continued) Febr u ary 28, 2014 Franklin Franklin Franklin Franklin Minnesota Ohio Oregon Pennsylvania Tax-Free Tax-Free Tax-Free Tax-Free Income Fund Income Fund Income Fund Income Fund Class A: Net assets, at val u e $ 717,104,428 $ 1,144,884,743 $ 924,611,068 $ 981,992,484 Shares o u tsta n di n g 57,896,222 92,060,638 79,105,296 96,562,926 Net asset val u e per share a $ 12.39 $ 12.44 $ 11.69 $ 10.17 Maxim u m offeri n g price per share ( n et asset val u e per share ÷ 95.75%) $ 12.94 $ 12.99 $ 12.21 $ 10.62 Class C: Net assets, at val u e $ 205,745,072 $ 301,446,742 $ 188,146,997 $ 268,291,200 Shares o u tsta n di n g 16,451,114 23,959,479 15,884,534 26,097,333 Net asset val u e a n d maxim u m offeri n g price per share a $ 12.51 $ 12.58 $ 11.84 $ 10.28 Advisor Class: Net assets, at val u e $ 98,382,107 $ 37,153,277 $ 34,224,629 $ 42,042,851 Shares o u tsta n di n g 7,936,680 2,986,694 2,925,655 4,130,980 Net asset val u e a n d maxim u m offeri n g price per share $ 12.40 $ 12.44 $ 11.70 $ 10.18 a Redemption price is equal to net asset value less contingent deferred sales charges, if applicable. Annual Report | The accompanying notes are an integral part of these financial statements. | Franklin Tax-Free Trust Financial Statements (continued) Statements of Operations for the year e n ded Febr u ary 28, 2014 Franklin Franklin Franklin Franklin Arizona Colorado Connecticut Michigan Tax-Free Tax-Free Tax-Free Tax-Free Income Fund Income Fund Income Fund Income Fund I n vestme n t i n come: I n terest $ 48,658,112 $ 34,555,556 $ 20,405,887 $ 57,698,069 Expe n ses: Ma n ageme n t fees (Note 3a) 4,840,892 3,564,104 2,314,371 5,892,243 Distrib u tio n fees: (Note 3c) Class A 875,313 577,399 345,992 1,069,852 Class C 789,374 839,157 621,404 1,136,081 Tra n sfer age n t fees: (Note 3e) Class A 283,069 251,736 146,650 541,820 Class C 39,552 56,591 40,791 88,873 Advisor Class 10,839 16,474 10,461 11,670 C u stodia n fees 7,899 5,720 3,561 9,173 Reports to shareholders 45,098 39,611 26,056 63,765 Registratio n a n d fili n g fees 47,575 40,226 21,991 47,497 Professio n al fees 40,184 38,878 36,152 43,065 Tr u stees’ fees a n d expe n ses 5,228 3,794 2,416 6,497 Other 63,601 57,465 43,159 67,597 Total expe n ses 7,048,624 5,491,155 3,613,004 8,978,133 Net i n vestme n t i n come 41,609,488 29,064,401 16,792,883 48,719,936 Realized a n d un realized gai n s (losses): Net realized gai n (loss) from i n vestme n ts (10,662,500 ) (11,130,671 ) (10,361,734 ) (10,871,652 ) Net cha n ge i n un realized appreciatio n (depreciatio n ) o n i n vestme n ts (65,680,476 ) (45,163,175 ) (29,254,913 ) (76,015,388 ) Net realized a n d un realized gai n (loss) (76,342,976 ) (56,293,846 ) (39,616,647 ) (86,887,040 ) Net i n crease (decrease) i n n et assets res u lti n g from operatio n s $ (34,733,488 ) $ (27,229,445 ) $ (22,823,764 ) $ (38,167,104 ) 160 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Tax-Free Trust Financial Statements (continued) Statements of Operations (continued) for the year e n ded Febr u ary 28, 2014 Franklin Franklin Franklin Franklin Minnesota Ohio Oregon Pennsylvania Tax-Free Tax-Free Tax-Free Tax-Free Income Fund Income Fund Income Fund Income Fund I n vestme n t i n come: I n terest $ 43,085,735 $ 74,506,109 $ 58,293,914 $ 69,734,399 Expe n ses: Ma n ageme n t fees (Note 3a) 5,158,732 7,634,179 6,001,673 6,884,984 Distrib u tio n fees: (Note 3c) Class A 797,182 1,265,104 1,028,149 1,123,116 Class C 1,528,006 2,290,403 1,447,373 1,980,781 Tra n sfer age n t fees: (Note 3e) Class A 419,909 622,562 403,939 559,445 Class C 124,197 174,151 87,821 150,010 Advisor Class 33,980 19,906 16,567 23,892 C u stodia n fees 8,493 12,898 9,876 11,414 Reports to shareholders 65,898 99,641 66,020 95,354 Registratio n a n d fili n g fees 56,514 71,521 37,970 49,815 Professio n al fees 43,304 46,975 42,842 48,094 Tr u stees’ fees a n d expe n ses 5,525 8,433 6,604 7,608 Other 94,342 103,559 97,920 95,122 Total expe n ses 8,336,082 12,349,332 9,246,754 11,029,635 Net i n vestme n t i n come 34,749,653 62,156,777 49,047,160 58,704,764 Realized a n d un realized gai n s (losses): Net realized gai n (loss) from i n vestme n ts (9,413,136 ) (22,358,299 ) (21,457,158 ) (22,549,318 ) Net cha n ge i n un realized appreciatio n (depreciatio n ) o n i n vestme n ts (50,034,578 ) (87,446,765 ) (89,418,600 ) (104,345,004 ) Net realized a n d un realized gai n (loss) (59,447,714 ) (109,805,064 ) (110,875,758 ) (126,894,322 ) Net i n crease (decrease) i n n et assets res u lti n g from operatio n s $ (24,698,061 ) $ (47,648,287 ) $ (61,828,598 ) $ (68,189,558 ) Annual Report | The accompanying notes are an integral part of these financial statements. | Franklin Tax-Free Trust Financial Statements (continued) Statements of Changes in Net Assets Franklin Arizona Franklin Colorado Tax-Free Income Fund Tax-Free Income Fund Year Ended February 28, Year Ended February 28, I n crease (decrease) i n n et assets: Operatio n s: Net i n vestme n t i n come $ 41,609,488 $ 43,306,566 $ 29,064,401 $ 29,569,308 Net realized gai n (loss) from i n vestme n ts (10,662,500 ) 609,376 (11,130,671 ) 1,109,554 Net cha n ge i n un realized appreciatio n (depreciatio n ) o n i n vestme n ts (65,680,476 ) 21,659,215 (45,163,175 ) 10,179,612 Net i n crease (decrease) i n n et assets res u lti n g from operatio n s (34,733,488 ) 65,575,157 (27,229,445 ) 40,858,474 Distrib u tio n s to shareholders from: Net i n vestme n t i n come: Class A (35,403,722 ) (36,828,219 ) (22,330,206 ) (23,163,969 ) Class B — (27,549 ) — — Class C (4,161,983 ) (4,406,846 ) (4,214,167 ) (4,478,361 ) Advisor Class (1,379,534 ) (1,206,374 ) (1,498,171 ) (1,417,394 ) Total distrib u tio n s to shareholders (40,945,239 ) (42,468,988 ) (28,042,544 ) (29,059,724 ) Capital share tra n sactio n s: (Note 2) Class A (120,314,984 ) 42,710,189 (97,806,660 ) 68,141,448 Class B (103,326 ) (1,561,793 ) — — Class C (40,877,767 ) 29,548,564 (42,993,486 ) 32,678,754 Advisor Class (3,838,611 ) 14,848,728 (4,834,043 ) 9,522,595 Total capital share tra n sactio n s (165,134,688 ) 85,545,688 (145,634,189 ) 110,342,797 Net i n crease (decrease) i n n et assets (240,813,415 ) 108,651,857 (200,906,178 ) 122,141,547 Net assets: Begi nn i n g of year 1,169,799,883 1,061,148,026 863,278,857 741,137,310 E n d of year $ 928,986,468 $ 1,169,799,883 $ 662,372,679 $ 863,278,857 U n distrib u ted n et i n vestme n t i n come i n cl u ded i n n et assets: E n d of year $ 733,179 $ 77,768 $ 1,031,854 $ 17,474 162 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Tax-Free Trust Financial Statements (continued) Statements of Changes in Net Assets (continued) Franklin Connecticut Franklin Michigan Tax-Free Income Fund Tax-Free Income Fund Year Ended February 28, Year Ended February 28, I n crease (decrease) i n n et assets: Operatio n s: Net i n vestme n t i n come $ 16,792,883 $ 18,601,245 $ 48,719,936 $ 51,283,358 Net realized gai n (loss) from i n vestme n ts (10,361,734 ) 969,628 (10,871,652 ) 1,588,480 Net cha n ge i n un realized appreciatio n (depreciatio n ) o n i n vestme n ts (29,254,913 ) 2,522,021 (76,015,388 ) 12,732,042 Net i n crease (decrease) i n n et assets res u lti n g from operatio n s (22,823,764 ) 22,092,894 (38,167,104 ) 65,603,880 Distrib u tio n s to shareholders from: Net i n vestme n t i n come: Class A (12,247,189 ) (14,342,762 ) (40,584,761 ) (43,467,062 ) Class B — — — (35,036 ) Class C (2,821,374 ) (3,477,589 ) (5,552,956 ) (5,863,433 ) Advisor Class (875,236 ) (1,029,687 ) (892,204 ) (724,634 ) Total distrib u tio n s to shareholders (15,943,799 ) (18,850,038 ) (47,029,921 ) (50,090,165 ) Capital share tra n sactio n s: (Note 2) Class A (75,143,174 ) 13,740,158 (234,510,548 ) 2,098,972 Class B — — (154,705 ) (2,369,893 ) Class C (38,216,039 ) 15,899,624 (51,944,608 ) 17,415,658 Advisor Class (12,835,188 ) 7,180,636 7,997,647 2,632,207 Total capital share tra n sactio n s (126,194,401 ) 36,820,418 (278,612,214 ) 19,776,944 Net i n crease (decrease) i n n et assets (164,961,964 ) 40,063,274 (363,809,239 ) 35,290,659 Net assets: Begi nn i n g of year 557,919,938 517,856,664 1,489,931,255 1,454,640,596 E n d of year $ 392,957,974 $ 557,919,938 $ 1,126,122,016 $ 1,489,931,255 U n distrib u ted n et i n vestme n t i n come (distrib u tio n s i n excess of n et i n vestme n t i n come) i n cl u ded i n n et assets: E n d of year $ 806,291 $ (30,749 ) $ 2,333,656 $ 672,978 Annual Report | The accompanying notes are an integral part of these financial statements. | Franklin Tax-Free Trust Financial Statements (continued) Statements of Changes in Net Assets (continued) Franklin Minnesota Franklin Ohio Tax-Free Income Fund Tax-Free Income Fund Year Ended February 28, Year Ended February 28, I n crease (decrease) i n n et assets: Operatio n s: Net i n vestme n t i n come $ 34,749,653 $ 36,514,341 $ 62,156,777 $ 64,549,875 Net realized gai n (loss) from i n vestme n ts (9,413,136 ) 210,277 (22,358,299 ) 2,456,718 Net cha n ge i n un realized appreciatio n (depreciatio n ) o n i n vestme n ts (50,034,578 ) 15,396,550 (87,446,765 ) 17,708,714 Net i n crease (decrease) i n n et assets res u lti n g from operatio n s (24,698,061 ) 52,121,168 (47,648,287 ) 84,715,307 Distrib u tio n s to shareholders from: Net i n vestme n t i n come: Class A (25,452,835 ) (28,291,653 ) (45,631,208 ) (49,939,124 ) Class B — — — (39,110 ) Class C (6,147,050 ) (6,638,531 ) (10,595,782 ) (11,602,709 ) Advisor Class (2,212,929 ) (1,474,394 ) (1,484,798 ) (1,519,962 ) Total distrib u tio n s to shareholders (33,812,814 ) (36,404,578 ) (57,711,788 ) (63,100,905 ) Capital share tra n sactio n s: (Note 2) Class A (144,520,380 ) 73,284,471 (221,592,946 ) 124,045,417 Class B — — (105,490 ) (2,591,693 ) Class C (51,541,588 ) 42,667,366 (91,359,992 ) 65,464,514 Advisor Class 51,023,924 10,371,102 (5,363,390 ) 8,767,707 Total capital share tra n sactio n s (145,038,044 ) 126,322,939 (318,421,818 ) 195,685,945 Net i n crease (decrease) i n n et assets (203,548,919 ) 142,039,529 (423,781,893 ) 217,300,347 Net assets: Begi nn i n g of year 1,224,780,526 1,082,740,997 1,907,266,655 1,689,966,308 E n d of year $ 1,021,231,607 $ 1,224,780,526 $ 1,483,484,762 $ 1,907,266,655 U n distrib u ted n et i n vestme n t i n come (distrib u tio n s i n excess of n et i n vestme n t i n come) i n cl u ded i n n et assets: E n d of year $ 791,812 $ (119,569 ) $ 4,977,003 $ 836,186 164 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Tax-Free Trust Financial Statements (continued) Statements of Changes in Net Assets (continued) Franklin Oregon Franklin Pennsylvania Tax-Free Income Fund Tax-Free Income Fund Year Ended February 28, Year Ended February 28, I n crease (decrease) i n n et assets: Operatio n s: Net i n vestme n t i n come $ 49,047,160 $ 49,668,516 $ 58,704,764 $ 59,363,913 Net realized gai n (loss) from i n vestme n ts (21,457,158 ) 1,151,204 (22,549,318 ) 508,601 Net cha n ge i n un realized appreciatio n (depreciatio n ) o n i n vestme n ts (89,418,600 ) 13,554,523 (104,345,004 ) 19,781,177 Net i n crease (decrease) i n n et assets res u lti n g from operatio n s (61,828,598 ) 64,374,243 (68,189,558 ) 79,653,691 Distrib u tio n s to shareholders from: Net i n vestme n t i n come: Class A (38,518,784 ) (40,042,347 ) (44,846,981 ) (46,212,088 ) Class B — — — (53,733 ) Class C (6,988,600 ) (7,327,223 ) (10,202,093 ) (10,067,766 ) Advisor Class (1,603,261 ) (1,568,729 ) (1,954,596 ) (1,830,966 ) Total distrib u tio n s to shareholders (47,110,645 ) (48,938,299 ) (57,003,670 ) (58,164,553 ) Capital share tra n sactio n s: (Note 2) Class A (179,265,453 ) 94,750,742 (232,891,942 ) 123,217,052 Class B — — (213,542 ) (3,249,453 ) Class C (59,472,908 ) 33,593,027 (57,008,097 ) 58,182,722 Advisor Class (10,638,010 ) 8,823,590 (11,170,030 ) 16,165,604 Total capital share tra n sactio n s (249,376,371 ) 137,167,359 (301,283,611 ) 194,315,925 Net i n crease (decrease) i n n et assets (358,315,614 ) 152,603,303 (426,476,839 ) 215,805,063 Net assets: Begi nn i n g of year 1,505,298,308 1,352,695,005 1,718,803,374 1,502,998,311 E n d of year $ 1,146,982,694 $ 1,505,298,308 $ 1,292,326,535 $ 1,718,803,374 U n distrib u ted n et i n vestme n t i n come i n cl u ded i n n et assets: E n d of year $ 2,336,701 $ 407,476 $ 2,325,567 $ 686,730 Annual Report | The accompanying notes are an integral part of these financial statements. | Franklin Tax-Free Trust Notes to Financial Statements 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES Franklin Tax-Free Trust (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end investment company, consisting of twenty-four separate funds, eight of which are included in this report (Funds). The financial statements of the remaining funds in the Trust are presented separately. The Funds offer three classes of shares: Class A, Class C, and Advisor Class. Effective March 1, 2013, all Class B shares were converted to Class A. Each class of shares differs by its initial sales load, contingent deferred sales charges, voting rights on matters affecting a single class, its exchange privilege and fees primarily due to differing arrangements for distribution and transfer agent fees. The following summarizes the Funds significant accounting policies. a. Financial Instrument Valuation The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Funds calculate the net asset value per share at the close of the New York Stock Exchange (NYSE), generally at 4p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under procedures approved by the Trusts Board of Trustees (the Board), the Funds administrator, investment manager and other affiliates have formed the Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Funds to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Debt securities generally trade in the over-the-counter market rather than on a securities exchange. The Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. The Funds have procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily 166 | Annual Report Franklin Tax-Free Trust Notes to Financial Statements (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) a. Financial Instrument Valuation (continued) employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. b. Income Taxes It is each funds policy to qualify as a regulated investment company under the Internal Revenue Code. Each fund intends to distribute to shareholders substantially all of its income and net realized gains to relieve it from federal income and excise taxes. As a result, no provision for U.S. federal income taxes is required. Each fund recognizes the tax benefits of uncertain tax positions only when the position is more likely than not to be sustained upon examination by the tax authorities based on the technical merits of the tax position. As of February 28, 2014, and for all open tax years, each fund has determined that no liability for unrecognized tax benefits is required in each funds financial statements related to uncertain tax positions taken on a tax return (or expected to be taken on future tax returns). Open tax years are those that remain subject to examination and are based on each tax jurisdiction statute of limitation. c. Security Transactions, Investment Income, Expenses and Distributions Security transactions are accounted for on trade date. Realized gains and losses on security transactions are determined on a specific identification basis. Interest income and estimated expenses are accrued daily. Amortization of premium and accretion of discount on debt securities are included in interest income. Dividends from net investment income are normally declared daily; these dividends may be reinvested or paid monthly to shareholders. Distributions to shareholders are determined according to income tax regulations (tax basis). Distributable earnings determined on a tax basis may differ from earnings recorded in accordance with accounting principles generally accepted in the United States of America. These differences may be permanent or temporary. Permanent differences are reclassified among capital accounts to reflect their tax character. These reclassifications have no impact on net assets or the results of operations. Temporary differences are not reclassified, as they may reverse in subsequent periods. Annual Report | Franklin Tax-Free Trust Notes to Financial Statements (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) c. Security Transactions, Investment Income, Expenses and Distributions (continued) Common expenses incurred by the Trust are allocated among the funds based on the ratio of net assets of each fund to the combined net assets of the Trust. Fund specific expenses are charged directly to the fund that incurred the expense. Realized and unrealized gains and losses and net investment income, not including class specific expenses, are allocated daily to each class of shares based upon the relative proportion of net assets of each class. Differences in per share distributions, by class, are generally due to differences in class specific expenses. d. Insurance The scheduled payments of interest and principal for each insured municipal security in the Trust are insured by either a new issue insurance policy or a secondary insurance policy. Some municipal securities in the Funds are secured by collateral guaranteed by an agency of the U.S. government. Depending on the type of coverage, premiums for insurance are either added to the cost basis of the security or paid by a third party. Insurance companies typically insure municipal bonds that tend to be of very high quality, with the majority of underlying municipal bonds rated A or better. However, an event involving an insurer could have an adverse effect on the value of the securities insured by that insurance company. There is no guarantee the insurer will be able to fulfill its obligations under the terms of the policy. e. Accounting Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the amounts of income and expenses during the reporting period. Actual results could differ from those estimates. f. Guarantees and Indemnifications Under the Trusts organizational documents, its officers and trustees are indemnified by the Trust against certain liabilities arising out of the performance of their duties to the Trust. Additionally, in the normal course of business, the Trust, on behalf of the Funds, enters into contracts with service providers that contain general indemnification clauses. The Trusts maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Trust that have not yet occurred. Currently, the Trust expects the risk of loss to be remote. 168 | Annual Report Franklin Tax-Free Trust Notes to Financial Statements (continued) 2. S HARES OF B ENEFICIAL I NTEREST At February 28, 2014, there were an unlimited number of shares authorized (without par value). Transactions in the Funds’ shares were as follows: Franklin Arizona Franklin Colorado Tax-Free Income Fund Tax-Free Income Fund Shares Amount Shares Amount Class A Shares: Year e n ded Febr u ary 28, 2014 Shares sold 11,016,150 $ 120,414,193 4,869,829 $ 57,467,098 Shares iss u ed i n rei n vestme n t of distrib u tio n s 2,623,857 28,453,459 1,691,354 19,813,837 Shares redeemed (24,970,398 ) (269,182,636 ) (15,056,386 ) (175,087,595 ) Net i n crease (decrease) (11,330,391 ) $ (120,314,984 ) (8,495,203 ) $ (97,806,660 ) Year e n ded Febr u ary 28, 2013 Shares sold 13,158,387 $ 150,690,554 10,860,377 $ 134,937,182 Shares iss u ed i n rei n vestme n t of distrib u tio n s 2,569,237 29,430,954 1,650,720 20,478,095 Shares redeemed (12,018,402 ) (137,411,319 ) (7,031,036 ) (87,273,829 ) Net i n crease (decrease) 3,709,222 $ 42,710,189 5,480,061 $ 68,141,448 Class B Shares: Year e n ded Febr u ary 28, 2014 a Shares redeemed (8,908 ) $ (103,326 ) Year e n ded Febr u ary 28, 2013 Shares sold 3,228 $ 37,408 Shares iss u ed i n rei n vestme n t of distrib u tio n s 1,825 20,950 Shares redeemed (140,935 ) (1,620,151 ) Net i n crease (decrease) (135,882 ) $ (1,561,793 ) Class C Shares: Year e n ded Febr u ary 28, 2014 Shares sold 1,241,721 $ 13,926,732 1,164,859 $ 13,968,264 Shares iss u ed i n rei n vestme n t of distrib u tio n s 335,670 3,698,081 323,508 3,834,313 Shares redeemed (5,342,950 ) (58,502,580 ) (5,154,596 ) (60,796,063 ) Net i n crease (decrease) (3,765,559 ) $ (40,877,767 ) (3,666,229 ) $ (42,993,486 ) Year e n ded Febr u ary 28, 2013 Shares sold 4,001,817 $ 46,478,246 3,712,623 $ 46,556,699 Shares iss u ed i n rei n vestme n t of distrib u tio n s 337,803 3,923,869 327,126 4,098,015 Shares redeemed (1,795,068 ) (20,853,551 ) (1,434,656 ) (17,975,960 ) Net i n crease (decrease) 2,544,552 $ 29,548,564 2,605,093 $ 32,678,754 Annual Report | Franklin Tax-Free Trust Notes to Financial Statements (continued) 2. S HARES OF B ENEFICIAL I NTEREST (continued) Franklin Arizona Franklin Colorado Tax-Free Income Fund Tax-Free Income Fund Shares Amount Shares Amount Advisor Class Shares: Year e n ded Febr u ary 28, 2014 Shares sold 1,413,465 $ 15,479,805 1,018,921 $ 11,998,030 Shares iss u ed i n rei n vestme n t of distrib u tio n s 87,252 947,473 101,801 1,192,272 Shares redeemed (1,888,335 ) (20,265,889 ) (1,548,234 ) (18,024,345 ) Net i n crease (decrease) (387,618 ) $ (3,838,611 ) (427,512 ) $ (4,834,043 ) Year e n ded Febr u ary 28, 2013 Shares sold 1,868,237 $ 21,403,684 1,541,497 $ 19,119,193 Shares iss u ed i n rei n vestme n t of distrib u tio n s 77,773 893,843 93,595 1,161,178 Shares redeemed (648,014 ) (7,448,799 ) (868,481 ) (10,757,776 ) Net i n crease (decrease) 1,297,996 $ 14,848,728 766,611 $ 9,522,595 a Effective March 1, 2013, all Class B shares were converted to Class A. Franklin Connecticut Franklin Michigan Tax-Free Income Fund Tax-Free Income Fund Shares Amount Shares Amount Class A Shares: Year e n ded Febr u ary 28, 2014 Shares sold 4,210,757 $ 45,464,290 5,063,928 $ 59,643,726 Shares iss u ed i n rei n vestme n t of distrib u tio n s 908,300 9,748,155 2,807,637 32,778,744 Shares redeemed (12,242,640 ) (130,355,619 ) (28,075,664 ) (326,933,018 ) Net i n crease (decrease) (7,123,583 ) $ (75,143,174 ) (20,204,099 ) $ (234,510,548 ) Year e n ded Febr u ary 28, 2013 Shares sold 5,423,418 $ 62,039,119 10,253,628 $ 126,270,401 Shares iss u ed i n rei n vestme n t of distrib u tio n s 967,826 11,069,517 2,876,150 35,415,795 Shares redeemed (5,190,238 ) (59,368,478 ) (12,944,825 ) (159,587,224 ) Net i n crease (decrease) 1,201,006 $ 13,740,158 184,953 $ 2,098,972 Class B Shares: Year e n ded Febr u ary 28, 2014 a Shares redeemed (12,445 ) $ (154,705 ) Year e n ded Febr u ary 28, 2013 Shares sold 7 $ 104 Shares iss u ed i n rei n vestme n t of distrib u tio n s 2,694 33,215 Shares redeemed (194,464 ) (2,403,212 ) Net i n crease (decrease) (191,763 ) $ (2,369,893 ) 170 | Annual Report Franklin Tax-Free Trust Notes to Financial Statements (continued) 2. S HARES OF B ENEFICIAL I NTEREST (continued) Franklin Connecticut Franklin Michigan Tax-Free Income Fund Tax-Free Income Fund Shares Amount Shares Amount Class C Shares: Year e n ded Febr u ary 28, 2014 Shares sold 653,834 $ 7,215,674 1,358,262 $ 16,333,952 Shares iss u ed i n rei n vestme n t of distrib u tio n s 205,885 2,226,953 402,004 4,757,992 Shares redeemed (4,422,120 ) (47,658,666 ) (6,198,220 ) (73,036,552 ) Net i n crease (decrease) (3,562,401 ) $ (38,216,039 ) (4,437,954 ) $ (51,944,608 ) Year e n ded Febr u ary 28, 2013 Shares sold 2,484,083 $ 28,564,759 3,329,519 $ 41,506,392 Shares iss u ed i n rei n vestme n t of distrib u tio n s 232,435 2,676,649 406,299 5,068,469 Shares redeemed (1,333,285 ) (15,341,784 ) (2,335,324 ) (29,159,203 ) Net i n crease (decrease) 1,383,233 $ 15,899,624 1,400,494 $ 17,415,658 Advisor Class Shares: Year e n ded Febr u ary 28, 2014 Shares sold 475,844 $ 5,158,061 1,904,776 $ 22,809,707 Shares iss u ed i n rei n vestme n t of distrib u tio n s 41,489 446,125 65,881 769,267 Shares redeemed (1,734,759 ) (18,439,374 ) (1,338,962 ) (15,581,327 ) Net i n crease (decrease) (1,217,426 ) $ (12,835,188 ) 631,695 $ 7,997,647 Year e n ded Febr u ary 28, 2013 Shares sold 1,311,840 $ 15,007,933 800,914 $ 9,886,686 Shares iss u ed i n rei n vestme n t of distrib u tio n s 44,102 504,176 48,585 599,929 Shares redeemed (729,196 ) (8,331,473 ) (633,191 ) (7,854,408 ) Net i n crease (decrease) 626,746 $ 7,180,636 216,308 $ 2,632,207 a Effective March 1, 2013, all Class B shares were converted to Class A. Franklin Minnesota Franklin Ohio Tax-Free Income Fund Tax-Free Income Fund Shares Amount Shares Amount Class A Shares: Year e n ded Febr u ary 28, 2014 Shares sold 6,282,081 $ 78,551,539 8,324,965 $ 104,217,066 Shares iss u ed i n rei n vestme n t of distrib u tio n s 1,804,644 22,371,546 3,221,051 40,005,294 Shares redeemed (19,891,540 ) (245,443,465 ) (29,676,471 ) (365,815,306 ) Net i n crease (decrease) (11,804,815 ) $ (144,520,380 ) (18,130,455 ) $ (221,592,946 ) Year e n ded Febr u ary 28, 2013 Shares sold 12,366,511 $ 159,925,264 19,221,332 $ 251,399,442 Shares iss u ed i n rei n vestme n t of distrib u tio n s 1,929,970 24,946,581 3,362,363 43,963,592 Shares redeemed (8,629,739 ) (111,587,374 ) (13,108,710 ) (171,317,617 ) Net i n crease (decrease) 5,666,742 $ 73,284,471 9,474,985 $ 124,045,417 Annual Report | Franklin Tax-Free Trust Notes to Financial Statements (continued) 2. S HARES OF B ENEFICIAL I NTEREST (continued) Franklin Minnesota Franklin Ohio Tax-Free Income Fund Tax-Free Income Fund Shares Amount Shares Amount Class B Shares: Year e n ded Febr u ary 28, 2014 a Shares redeemed (8,004 ) $ (105,490 ) Year e n ded Febr u ary 28, 2013 Shares sold 642 $ 8,479 Shares iss u ed i n rei n vestme n t of distrib u tio n s 2,803 36,617 Shares redeemed (201,193 ) (2,636,789 ) Net i n crease (decrease) (197,748 ) $ (2,591,693 ) Class C Shares: Year e n ded Febr u ary 28, 2014 Shares sold 2,152,620 $ 27,372,712 2,570,771 $ 33,026,582 Shares iss u ed i n rei n vestme n t of distrib u tio n s 426,038 5,332,862 764,242 9,606,299 Shares redeemed (6,774,364 ) (84,247,162 ) (10,752,045 ) (133,992,873 ) Net i n crease (decrease) (4,195,706 ) $ (51,541,588 ) (7,417,032 ) $ (91,359,992 ) Year e n ded Febr u ary 28, 2013 Shares sold 5,124,545 $ 66,857,789 7,471,954 $ 98,746,640 Shares iss u ed i n rei n vestme n t of distrib u tio n s 432,298 5,640,304 803,482 10,624,746 Shares redeemed (2,287,238 ) (29,830,727 ) (3,323,624 ) (43,906,872 ) Net i n crease (decrease) 3,269,605 $ 42,667,366 4,951,812 $ 65,464,514 Advisor Class Shares: Year e n ded Febr u ary 28, 2014 Shares sold 5,727,437 $ 70,622,891 1,344,243 $ 16,835,569 Shares iss u ed i n rei n vestme n t of distrib u tio n s 160,696 1,982,849 76,376 949,548 Shares redeemed (1,754,382 ) (21,581,816 ) (1,891,026 ) (23,148,507 ) Net i n crease (decrease) 4,133,751 $ 51,023,924 (470,407 ) $ (5,363,390 ) Year e n ded Febr u ary 28, 2013 Shares sold 1,423,095 $ 18,446,616 1,160,384 $ 15,198,682 Shares iss u ed i n rei n vestme n t of distrib u tio n s 96,798 1,252,322 76,913 1,006,084 Shares redeemed (719,496 ) (9,327,836 ) (567,532 ) (7,437,059 ) Net i n crease (decrease) 800,397 $ 10,371,102 669,765 $ 8,767,707 a Effective March 1, 2013, all Class B shares were converted to Class A. 172 | Annual Report Franklin Tax-Free Trust Notes to Financial Statements (continued) 2. S HARES OF B ENEFICIAL I NTEREST (continued) Franklin Oregon Franklin Pennsylvania Tax-Free Income Fund Tax-Free Income Fund Shares Amount Shares Amount Class A Shares: Year e n ded Febr u ary 28, 2014 Shares sold 7,969,601 $ 95,198,882 9,953,253 $ 103,585,199 Shares iss u ed i n rei n vestme n t of distrib u tio n s 2,839,496 33,433,945 3,751,723 38,435,397 Shares redeemed (26,268,394 ) (307,898,280 ) (36,892,227 ) (374,912,538 ) Net i n crease (decrease) (15,459,297 ) $ (179,265,453 ) (23,187,251 ) $ (232,891,942 ) Year e n ded Febr u ary 28, 2013 Shares sold 15,554,287 $ 195,217,017 21,234,994 $ 231,654,733 Shares iss u ed i n rei n vestme n t of distrib u tio n s 2,756,547 34,604,992 3,651,987 39,823,306 Shares redeemed (10,757,261 ) (135,071,267 ) (13,588,754 ) (148,260,987 ) Net i n crease (decrease) 7,553,573 $ 94,750,742 11,298,227 $ 123,217,052 Class B Shares: Year e n ded Febr u ary 28, 2014 a Shares redeemed (19,441 ) $ (213,542 ) Year e n ded Febr u ary 28, 2013 Shares sold 7,836 $ 84,890 Shares iss u ed i n rei n vestme n t of distrib u tio n s 4,216 45,891 Shares redeemed (310,021 ) (3,380,234 ) Net i n crease (decrease) (297,969 ) $ (3,249,453 ) Class C Shares: Year e n ded Febr u ary 28, 2014 Shares sold 1,682,410 $ 20,433,459 3,211,832 $ 33,853,102 Shares iss u ed i n rei n vestme n t of distrib u tio n s 526,299 6,280,270 837,910 8,673,460 Shares redeemed (7,260,714 ) (86,186,637 ) (9,692,065 ) (99,534,659 ) Net i n crease (decrease) (5,052,005 ) $ (59,472,908 ) (5,642,323 ) $ (57,008,097 ) Year e n ded Febr u ary 28, 2013 Shares sold 4,571,020 $ 58,040,662 8,308,662 $ 91,464,060 Shares iss u ed i n rei n vestme n t of distrib u tio n s 513,463 6,529,514 782,960 8,627,998 Shares redeemed (2,433,856 ) (30,977,149 ) (3,801,196 ) (41,909,336 ) Net i n crease (decrease) 2,650,627 $ 33,593,027 5,290,426 $ 58,182,722 Annual Report | Franklin Tax-Free Trust Notes to Financial Statements (continued) 2. S HARES OF B ENEFICIAL I NTEREST (continued) Franklin Oregon Franklin Pennsylvania Tax-Free Income Fund Tax-Free Income Fund Shares Amount Shares Amount Advisor Class Shares: Year e n ded Febr u ary 28, 2014 Shares sold 1,263,528 $ 14,994,738 1,451,353 $ 14,887,063 Shares iss u ed i n rei n vestme n t of distrib u tio n s 110,171 1,299,785 153,871 1,578,934 Shares redeemed (2,313,714 ) (26,932,533 ) (2,718,949 ) (27,636,027 ) Net i n crease (decrease) (940,015 ) $ (10,638,010 ) (1,113,725 ) $ (11,170,030 ) Year e n ded Febr u ary 28, 2013 Shares sold 1,403,301 $ 17,670,751 2,047,781 $ 22,372,512 Shares iss u ed i n rei n vestme n t of distrib u tio n s 100,046 1,257,454 138,045 1,507,415 Shares redeemed (803,703 ) (10,104,615 ) (706,545 ) (7,714,323 ) Net i n crease (decrease) 699,644 $ 8,823,590 1,479,281 $ 16,165,604 a Effective March 1, 2013, all Class B Shares were converted to Class A. 3. T RANSACTIONS WITH A FFILIATES Franklin Resources, Inc. is the holding company for various subsidiaries that together are referred to as Franklin Templeton Investments. Certain officers and trustees of the Trust are also officers and/or directors of the following subsidiaries: Subsidiary Affiliation Fra n kli n Advisers, I n c. (Advisers) I n vestme n t ma n ager Fra n kli n Templeto n Services, LLC (FT Services) Admi n istrative ma n ager Fra n kli n Templeto n Distrib u tors, I n c. (Distrib u tors) Pri n cipal un derwriter Fra n kli n Templeto n I n vestor Services, LLC (I n vestor Services) Tra n sfer age n t a. Management Fees The Funds pay an investment management fee to Advisers based on the month-end net assets of each of the Funds as follows: Annualized Fee Rate Net Assets 0.625 % Up to a n d i n cl u di n g $100 millio n 0.500 % Over $100 millio n , u p to a n d i n cl u di n g $250 millio n 0.450 % Over $250 millio n , u p to a n d i n cl u di n g $7.5 billio n 0.440 % Over $7.5 billio n , u p to a n d i n cl u di n g $10 billio n 0.430 % Over $10 billio n , u p to a n d i n cl u di n g $12.5 billio n 0.420 % Over $12.5 billio n , u p to a n d i n cl u di n g $15 billio n 0.400 % Over $15 billio n , u p to a n d i n cl u di n g $17.5 billio n 0.380 % Over $17.5 billio n , u p to a n d i n cl u di n g $20 billio n 0.360 % I n excess of $20 billio n 174 | Annual Report Franklin Tax-Free Trust Notes to Financial Statements (continued) 3. T RANSACTIONS WITH A FFILIATES (continued) b. Administrative Fees Under an agreement with Advisers, FT Services provides administrative services to the Funds. The fee is paid by Advisers based on the Funds’ average daily net assets, and is not an additional expense of the Funds. c. Distribution Fees The Board has adopted distribution plans for each share class, with the exception of Advisor Class shares, pursuant to Rule 12b-1 under the 1940 Act. Distribution fees are not charged on shares held by affiliates. Under the Funds’ Class A reimbursement distribution plans, the Funds reimburse Distributors for costs incurred in connection with the servicing, sale and distribution of the Funds’ shares up to the maximum annual plan rate. Under the Class A reimbursement distribution plans, costs exceeding the maximum for the current plan year cannot be reimbursed in subsequent periods. In addition, under the Funds’ Class C compensation distribution plans, the Funds pay Distributors for costs incurred in connection with the servicing, sale and distribution of each fund’s shares up to the maximum annual plan rate. The plan year, for purposes of monitoring compliance with the maximum annual plan rates, is February 1 through January 31 for each fund. The maximum annual plan rates, based on the average daily net assets, for each class, are as follows: Class A 0.10 % Class C 0.65 % d. Sales Charges/Underwriting Agreements Front-end sales charges and contingent deferred sales charges (CDSC) do not represent expenses of the Funds. These charges are deducted from the proceeds of sales of fund shares prior to investment or from redemption proceeds prior to remittance, as applicable. Distributors has advised the Funds of the following commission transactions related to the sales and redemptions of the Funds’ shares for the year: Franklin Franklin Franklin Franklin Arizona Colorado Connecticut Michigan Tax-Free Tax-Free Tax-Free Tax-Free Income Fund Income Fund Income Fund Income Fund Sales charges retai n ed n et of commissio n s paid to un affiliated broker/dealers $ 156,667 $ 101,463 $ 48,037 $ 111,273 CDSC retai n ed $ 58,379 $ 63,219 $ 32,735 $ 37,210 Franklin Franklin Franklin Franklin Minnesota Ohio Oregon Pennsylvania Tax-Free Tax-Free Tax-Free Tax-Free Income Fund Income Fund Income Fund Income Fund Sales charges retai n ed n et of commissio n s paid to un affiliated broker/dealers $ 130,958 $ 223,579 $ 229,252 $ 235,367 CDSC retai n ed $ 85,024 $ 79,039 $ 79,464 $ 72,339 Annual Report | Franklin Tax-Free Trust Notes to Financial Statements (continued) 3. T RANSACTIONS WITH A FFILIATES (continued) e. Transfer Agent Fees Each class of shares pays transfer agent fees to Investor Services for its performance of shareholder servicing obligations and reimburses Investor Services for out of pocket expenses incurred, including shareholding servicing fees paid to third parties. These fees are allocated daily based upon their relative proportion of such classes’ aggregate net assets. For the year ended February 28, 2014, the Funds paid transfer agent fees as noted in the Statements of Operations of which the following amounts were retained by Investor Services: Franklin Franklin Franklin Franklin Arizona Colorado Connecticut Michigan Tax-Free Tax-Free Tax-Free Tax-Free Income Fund Income Fund Income Fund Income Fund Tra n sfer age n t fees $ 132,948 $ 115,584 $ 79,607 $ 296,438 Franklin Franklin Franklin Franklin Minnesota Ohio Oregon Pennsylvania Tax-Free Tax-Free Tax-Free Tax-Free Income Fund Income Fund Income Fund Income Fund Tra n sfer age n t fees $ 220,418 $ 309,529 $ 194,871 $ 319,338 4. I NCOME T AXES For tax purposes, capital losses may be carried over to offset future capital gains. Capital loss carryforwards with no expiration, if any, must be fully utilized before those losses with expiration dates. At February 28, 2014, the capital loss carryforwards were as follows: Franklin Franklin Franklin Franklin Arizona Colorado Connecticut Michigan Tax-Free Tax-Free Tax-Free Tax-Free Income Fund Income Fund Income Fund Income Fund Capital loss carryforwards s u bject to expiratio n : 2015 $ 659,023 $ — $ — $ — 2018 — 2,700,288 — — 2019 — 1,448,482 — — Capital loss carryforwards n ot s u bject to expiratio n : Short term 10,123,321 11,894,506 7,078,540 10,458,135 Lo n g term 559,492 2,164,456 4,578,082 3,953,479 Total capital loss carryforwards $ 11,341,836 $ 18,207,732 $ 11,656,622 $ 14,411,614 176 | Annual Report Franklin Tax-Free Trust Notes to Financial Statements (continued) 4. I NCOME T AXES (continued) Franklin Franklin Franklin Franklin Minnesota Ohio Oregon Pennsylvania Tax-Free Tax-Free Tax-Free Tax-Free Income Fund Income Fund Income Fund Income Fund Capital loss carryforwards s u bject to expiratio n : 2015 $ 502,103 $ — $ — $ — 2016 — — 422,791 — 2017 1,004,796 264,319 — — 2018 286,131 — — 3,499,532 Capital loss carryforwards n ot s u bject to expiratio n : Short term 5,994,818 14,379,065 11,873,446 9,574,305 Lo n g term 4,606,565 10,760,348 9,576,419 12,261,385 Total capital loss carryforwards $ 12,394,413 $ 25,403,732 $ 21,872,656 $ 25,335,222 On February 28, 2014, the Franklin Arizona Tax-Free Income Fund had expired capital loss carryforwards of $2,638,564, which were reclassified to paid-in capital. The tax character of distributions paid during the years ended February 28, 2014 and 2013, was as follows: Franklin Arizona Franklin Colorado Tax-Free Income Fund Tax-Free Income Fund Distrib u tio n s paid from tax exempt i n come $ 40,945,239 $ 42,468,988 $ 28,042,544 $ 29,059,724 Franklin Connecticut Franklin Michigan Tax-Free Income Fund Tax-Free Income Fund Distrib u tio n s paid from tax exempt i n come $ 15,943,799 $ 18,850,038 $ 47,029,921 $ 50,090,165 Franklin Minnesota Franklin Ohio Tax-Free Income Fund Tax-Free Income Fund Distrib u tio n s paid from tax exempt i n come $ 33,812,814 $ 36,404,578 $ 57,711,788 $ 63,100,905 Franklin Oregon Franklin Pennsylvania Tax-Free Income Fund Tax-Free Income Fund Distrib u tio n s paid from tax exempt i n come $ 47,110,645 $ 48,938,299 $ 57,003,670 $ 58,164,553 Annual Report | Franklin Tax-Free Trust Notes to Financial Statements (continued) 4. I NCOME T AXES (continued) At February 28, 2014, the cost of investments, net unrealized appreciation (depreciation) and undistributed tax exempt income for income tax purposes were as follows: Franklin Franklin Franklin Franklin Arizona Colorado Connecticut Michigan Tax-Free Tax-Free Tax-Free Tax-Free Income Fund Income Fund Income Fund Income Fund Cost of i n vestme n ts $ 913,070,508 $ 633,659,408 $ 379,399,811 $ 1,080,294,593 U n realized appreciatio n $ 38,866,951 $ 29,503,564 $ 12,083,853 $ 33,558,405 U n realized depreciatio n (30,086,904 ) (15,760,403 ) (12,085,759 ) (28,177,966 ) Net un realized appreciatio n (depreciatio n ) $ 8,780,047 $ 13,743,161 $ (1,906 ) $ 5,380,439 Distrib u table ear n i n gs – un distrib u ted tax exempt i n come $ 1,187,730 $ 1,150,698 $ 1,070,318 $ 2,659,360 Franklin Franklin Franklin Franklin Minnesota Ohio Oregon Pennsylvania Tax-Free Tax-Free Tax-Free Tax-Free Income Fund Income Fund Income Fund Income Fund Cost of i n vestme n ts $ 959,970,958 $ 1,429,868,899 $ 1,094,164,873 $ 1,259,176,506 U n realized appreciatio n $ 55,481,078 $ 57,156,760 $ 56,567,567 $ 54,224,487 U n realized depreciatio n (5,613,593 ) (20,440,888 ) (34,467,646 ) (42,590,806 ) Net un realized appreciatio n (depreciatio n ) $ 49,867,485 $ 36,715,872 $ 22,099,921 $ 11,633,681 Distrib u table ear n i n gs – un distrib u ted tax exempt i n come $ 839,697 $ 4,371,907 $ 2,682,822 $ 2,787,721 Differences between income and/or capital gains as determined on a book basis and a tax basis are primarily due to differing treatments of bond discounts and wash sales. 178 | Annual Report Franklin Tax-Free Trust Notes to Financial Statements (continued) 5. I NVESTMENT T RANSACTIONS Purchases and sales of investments (excluding short term securities) for the year ended February 28, 2014, were as follows: Franklin Franklin Franklin Franklin Arizona Colorado Connecticut Michigan Tax-Free Tax-Free Tax-Free Tax-Free Income Fund Income Fund Income Fund Income Fund P u rchases $ 149,125,835 $ 56,864,704 $ 37,452,048 $ 114,253,718 Sales $ 297,609,933 $ 192,876,628 $ 149,680,788 $ 278,912,489 Franklin Franklin Franklin Franklin Minnesota Ohio Oregon Pennsylvania Tax-Free Tax-Free Tax-Free Tax-Free Income Fund Income Fund Income Fund Income Fund P u rchases $ 75,339,663 $ 144,435,845 $ 105,288,800 $ 101,350,214 Sales $ 209,464,993 $ 447,126,725 $ 351,719,181 $ 320,754,128 6. C ONCENTRATION OF R ISK Each of the Funds invests a large percentage of its total assets in obligations of issuers within its respective state and U.S. territories. Such concentration may subject the Funds to risks associated with industrial or regional matters, and economic, political or legal developments occurring within those states and U.S. territories. In addition, investments in these securities are sensitive to interest rate changes and credit risk of the issuer and may subject the funds to increased market volatility. The market for these investments may be limited, which may make them difficult to buy or sell. 7. C REDIT F ACILITY The Funds, together with other U.S. registered and foreign investment funds (collectively, Borrowers), managed by Franklin Templeton Investments, are borrowers in a joint syndicated senior unsecured credit facility totaling $1.5 billion (Global Credit Facility) which matures on February 13, 2015. This Global Credit Facility provides a source of funds to the Borrowers for temporary and emergency purposes, including the ability to meet future unanticipated or unusually large redemption requests. Annual Report | Franklin Tax-Free Trust Notes to Financial Statements (continued) 7. C REDIT F ACILITY (continued) Under the terms of the Global Credit Facility, the Funds shall, in addition to interest charged on any borrowings made by the Funds and other costs incurred by the Funds, pay their share of fees and expenses incurred in connection with the implementation and maintenance of the Global Credit Facility, based upon their relative share of the aggregate net assets of all of the Borrowers, including an annual commitment fee of 0.07% based upon the unused portion of the Global Credit Facility. These fees are reflected in other expenses on the Statements of Operations. During the year ended February 28, 2014, the Funds did not use the Global Credit Facility. 8. F AIR V ALUE M EASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds’ own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds’ financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At February 28, 2014, all of the Funds’ investments in financial instruments carried at fair value were valued using Level 2 inputs. 9. N EW A CCOUNTING P RONOUNCEMENTS In June 2013, the Financial Accounting Standards Board issued Accounting Standards Update (ASU) No. 2013-08, Investment Companies (Topic 946): Amendments to the Scope, Measurement, and Disclosure Requirements. The ASU modifies the criteria used in defining an investment company under U.S. Generally Accepted Accounting Principles and also sets forth certain measurement and disclosure requirements. Under the ASU, an entity that is registered under the 1940 Act automatically qualifies as an investment company. The ASU is effective for interim and annual reporting periods beginning after December 15, 2013. Management has reviewed the requirements and believes the adoption of this ASU will not have a material impact on the financial statements. 180 | Annual Report Franklin Tax-Free Trust Notes to Financial Statements (continued) 10. S UBSEQUENT E VENTS The Funds have evaluated subsequent events through the issuance of the financial statements and determined that no events have occurred that require disclosure. A BBREVIATIONS Selected Portfolio AGMC - Ass u red G u ara n ty M un icipal Corp. IDAR -I n d u strialDevelopme n t A u thority Reve nu e AMBAC - America n M un icipal Bo n d Ass u ra n ce Corp. IDR -I n d u strialDevelopme n t Reve nu e BHAC - Berkshire Hathaway Ass u ra n ce Corp. ISD -I n depe n de n tSchool District CDA - Comm un ity Developme n t A u thority/Age n cy MBS - Mortgage-Backed Sec u rity CIFG - CDC IXIS Fi n a n cial G u ara n ty MFHR -M u lti-FamilyHo u si n g Reve nu e COP - Certificate of Participatio n MFR -M u lti-FamilyReve nu e EDA - Eco n omic Developme n t A u thority NATL - Natio n al P u blic Fi n a n cial G u ara n tee Corp. EDR - Eco n omic Developme n t Reve nu e NATL RE - Natio n al P u blic Fi n a n cial G u ara n tee Corp. ETM - Escrow to Mat u rity Rei n s u red FGIC -Fi n a n cialG u ara n ty I n s u ra n ce Co. PBA -P u blicB u ildi n g A u thority FHA - Federal Ho u si n g A u thority/Age n cy PCC - Poll u tio n Co n trol Corp. FICO -Fi n a n ci n gCorp. PCR - Poll u tio n Co n trol Reve nu e GNMA - Gover n me n t Natio n al Mortgage Associatio n PFAR -P u blicFi n a n ci n g A u thority Reve nu e GO -Ge n eralObligatio n RDA - Redevelopme n t Age n cy/A u thority HDA -Ho u si n gDevelopme n t A u thority/Age n cy RDAR - Redevelopme n t Age n cy Reve nu e HFA -Ho u si n gFi n a n ce A u thority/Age n cy SFM -Si n gleFamily Mortgage HFAR -Ho u si n gFi n a n ce A u thority Reve nu e SFMR -Si n gleFamily Mortgage Reve nu e ID - Improveme n t District USD -U n ified/U n io n School District IDA -I n d u strialDevelopme n t A u thority/Age n cy XLCA - XL Capital Ass u ra n ce Annual Report | Franklin Tax-Free Trust Report of Independent Registered Public Accounting Firm To the Board of Trustees and Shareholders of Franklin Tax-Free Trust In our opinion, the accompanying statements of assets and liabilities, including the statements of investments, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Franklin Arizona Tax-Free Income Fund, Franklin Colorado Tax-Free Income Fund, Franklin Connecticut Tax-Free Income Fund, Franklin Michigan Tax-Free Income Fund, Franklin Minnesota Tax-Free Income Fund, Franklin Ohio Tax-Free Income Fund, Franklin Oregon Tax-Free Income Fund, and Franklin Pennsylvania Tax-Free Income Fund (separate portfolios of Franklin Tax-Free Trust, hereafter referred to as the Funds) at February 28, 2014, the results of each of their operations for the year then ended, the changes in each of their net assets for each of the two years in the period then ended and the financial highlights for each of the periods presented, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at February 28, 2014 by correspondence with the custodian and brokers, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP San Francisco, California April 17, 2014 182 | Annual Report Franklin Tax-Free Trust Tax Information (unaudited) Under Section 852(b)(5)(A) of the Internal Revenue Code, the Funds hereby report 100% of the distributions paid from net investment income as exempt-interest dividends for the fiscal year ended February 28, 2014. A portion of the Funds exempt-interest dividends may be subject to the federal alternative minimum tax. By mid-February 2015, shareholders will be notified of amounts for use in preparing their 2014 income tax returns. Annual Report | Franklin Tax-Free Trust Board Members and Officers The name, year of birth and address of the officers and board members, as well as their affiliations, positions held with the Trust, principal occupations during at least the past five years and number of portfolios overseen in the Franklin Templeton Investments fund complex are shown below. Generally, each board member serves until that person’s successor is elected and qualified. Independent Board Members Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen Other Directorships Held and Address Position Time Served by Board Member* During at Least the Past 5 Years Harris J. Ashton (1932) Trustee Since 1984 140 Bar-S Foods (meat packing company) One Franklin Parkway (1981-2010). San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Director of various companies; and formerly, Director, RBC Holdings, Inc. (bank holding company) (until 2002); and President, Chief Executive Officer and Chairman of the Board, General Host Corporation (nursery and craft centers) (until 1998). Sam Ginn (1937) Trustee Since 2007 113 ICO Global Communications One Franklin Parkway (Holdings) Limited (satellite company) San Mateo, CA 94403-1906 (2006-2010), Chevron Corporation (global energy company) (1989-2009), Hewlett-Packard Company (technology company) (1996-2002), Safeway, Inc. (grocery retailer) (1991-1998) and TransAmerica Corporation (insurance company) (1989-1999). Principal Occupation During at Least the Past 5 Years: Private investor; Chairman, First Responder Network Authority (FirstNet) (interoperable wireless broadband network) (2012); and formerly, Chairman of the Board, Vodafone AirTouch, PLC (wireless company) (1999-2000); Chairman of the Board and Chief Executive Officer, AirTouch Communications (cellular communications) (1993-1998) and Pacific Telesis Group (telephone holding company) (1988-1994). Edith E. Holiday (1952) Trustee Since 1998 140 Hess Corporation (exploration and One Franklin Parkway refining of oil and gas), H.J. Heinz San Mateo, CA 94403-1906 Company (processed foods and allied products) (1994-2013), RTI International Metals, Inc. (manu- facture and distribution of titanium), Canadian National Railway (railroad) and White Mountains Insurance Group, Ltd. (holding company). Principal Occupation During at Least the Past 5 Years: Director or Trustee of various companies and trusts; and formerly, Assistant to the President of the United States and Secretary of the Cabinet (1990-1993); General Counsel to the United States Treasury Department (1989-1990); and Counselor to the Secretary and Assistant Secretary for Public Affairs and Public Liaison – United States Treasury Department (1988-1989). J. Michael Luttig (1954) Trustee Since 2009 140 Boeing Capital Corporation (aircraft One Franklin Parkway financing) (2006-2013). San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Executive Vice President, General Counsel and member of Executive Council, The Boeing Company (aerospace company); and formerly, Federal Appeals Court Judge, U.S. Court of Appeals for the Fourth Circuit (1991-2006). 184 | Annual Report Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen Other Directorships Held and Address Position Time Served by Board Member* During at Least the Past 5 Years Frank A. Olson (1932) Trustee Since 2005 140 Hess Corporation (exploration and One Franklin Parkway refining of oil and gas) (1998-2013). San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Chairman Emeritus, The Hertz Corporation (car rental) (since 2000) (Chairman of the Board (1980-2000) and Chief Executive Officer (1977-1999)); and formerly, Chairman of the Board, President and Chief Executive Officer, UAL Corporation (airlines) (until 1987). Larry D. Thompson (1945) Trustee Since 2007 140 Cbeyond, Inc. (business commu- One Franklin Parkway nications provider) (2010-2012), The San Mateo, CA 94403-1906 Southern Company (energy company) (2010-2012) and Graham Holdings Company ( formerly, The Washington Post Company) (education and media organization). Principal Occupation During at Least the Past 5 Years: Executive Vice President – Government Affairs, General Counsel and Corporate Secretary, PepsiCo, Inc. (consumer products) (July 2012); and formerly, John A. Sibley Professor of Corporate and Business Law, University of Georgia School of Law (2011-2012); Senior Vice President – Government Affairs, General Counsel and Secretary, PepsiCo, Inc. (2004-2011); Senior Fellow of The Brookings Institution (2003-2004); Visiting Professor, University of Georgia School of Law (2004); and Deputy Attorney General, U.S. Department of Justice (2001-2003). John B. Wilson (1959) Lead Trustee since 113 None One Franklin Parkway Independent 2007 and Lead San Mateo, CA 94403-1906 Trustee Independent Trustee since 2008 Principal Occupation During at Least the Past 5 Years: President, Staples Europe (office supplies) (2012); President and Founder, Hyannis Port Capital, Inc. (real estate and private equity investing); serves on private and non-profit boards; and formerly, Chief Operating Officer and Executive Vice President, Gap, Inc. (retail) (1996-2000); Chief Financial Officer and Executive Vice President – Finance and Strategy, Staples, Inc. (1992-1996); Senior Vice President – Corporate Planning, Northwest Airlines, Inc. (airlines) (1990-1992); and Vice President and Partner, Bain & Company (consulting firm) (1986-1990). Interested Board Members and Officers Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen Other Directorships Held and Address Position Time Served by Board Member* During at Least the Past 5 Years **Gregory E. Johnson (1961) Trustee Since 2007 150 None One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Chairman of the Board, Member – Office of the Chairman, Director, President and Chief Executive Officer, Franklin Resources, Inc.; officer and/or director or trustee, as the case may be, of some of the other subsidiaries of Franklin Resources, Inc. and of 44 of the investment companies in Franklin Templeton Investments; and Chairman, Investment Company Institute. Annual Report | Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen Other Directorships Held and Address Position Time Served by Board Member* During at Least the Past 5 Years **Rupert H. Johnson, Jr. (1940) Chairman of Chairman of the 140 None One Franklin Parkway the Board and Board and Trustee San Mateo, CA 94403-1906 Trustee since June 2013 Principal Occupation During at Least the Past 5 Years: Vice Chairman, Member – Office of the Chairman and Director, Franklin Resources, Inc.; Director, Franklin Advisers, Inc.; Senior Vice President, Franklin Advisory Services, LLC; and officer and/or director or trustee, as the case may be, of some of the other subsidiaries of Franklin Resources, Inc. and of 41 of the investment companies in Franklin Templeton Investments. Sheila Amoroso (1959) Vice President Since 1999 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Senior Vice President, Franklin Advisers, Inc.; and officer of seven of the investment companies in Franklin Templeton Investments. Alison E. Baur (1964) Vice President Since 2012 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Deputy General Counsel, Franklin Templeton Investments; and officer of some of the other subsidiaries of Franklin Resources, Inc. and of 46 of the investment companies in Franklin Templeton Investments. Rafael R. Costas, Jr. (1965) Vice President Since 1999 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Senior Vice President, Franklin Advisers, Inc.; and officer of seven of the investment companies in Franklin Templeton Investments. Laura F. Fergerson (1962) Chief Since 2009 Not Applicable Not Applicable One Franklin Parkway Executive San Mateo, CA 94403-1906 Officer – Finance and Administration Principal Occupation During at Least the Past 5 Years: Senior Vice President, Franklin Templeton Services, LLC; and officer of 46 of the investment companies in Franklin Templeton Investments. Gaston Gardey (1967) Treasurer, Since 2009 Not Applicable Not Applicable One Franklin Parkway Chief Financial San Mateo, CA 94403-1906 Officer and Chief Accounting Officer Principal Occupation During at Least the Past 5 Years: Director, Fund Accounting, Franklin Templeton Investments; and officer of 27 of the investment companies in Franklin Templeton Investments. 186 | Annual Report Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen Other Directorships Held and Address Position Time Served by Board Member* During at Least the Past 5 Years Aliya S. Gordon (1973) Vice President Since 2009 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Senior Associate General Counsel, Franklin Templeton Investments; officer of 46 of the investment companies in Franklin Templeton Investments; and formerly, Litigation Associate, Steefel, Levitt & Weiss, LLP (2000-2004). Steven J. Gray (1955) Vice President Since 2009 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Senior Associate General Counsel, Franklin Templeton Investments; Vice President, Franklin Templeton Distributors, Inc. and Franklin Alternative Strategies Advisers, LLC; and officer of 46 of the investment companies in Franklin Templeton Investments. Selena L. Holmes (1965) Vice President Since 2012 Not Applicable Not Applicable 100 Fountain Parkway – AML St. Petersburg, FL 33716-1205 Compliance Principal Occupation During at Least the Past 5 Years: Director, Global Compliance Monitoring; Deputy Chief Compliance Officer, Franklin Alternative Strategies Advisers, LLC; and officer of 46 of the investment companies in Franklin Templeton Investments. Christopher J. Molumphy (1962) President and Since 2010 Not Applicable Not Applicable One Franklin Parkway Chief San Mateo, CA 94403-1906 Executive Officer – Investment Management Principal Occupation During at Least the Past 5 Years: Director and Executive Vice President, Franklin Advisers, Inc.; Executive Vice President, Franklin Templeton Institutional, LLC; and officer of some of the other subsidiaries of Franklin Resources, Inc. and of 22 of the investment companies in Franklin Templeton Investments. Kimberly H. Novotny (1972) Vice President Since 2013 Not Applicable Not Applicable 300 S.E. 2nd Street Fort Lauderdale, FL 33301-1923 Principal Occupation During at Least the Past 5 Years: Associate General Counsel, Franklin Templeton Investments; Vice President and Secretary, Fiduciary Trust International of the South; Vice President, Templeton Investment Counsel, LLC; Assistant Secretary, Franklin Resources, Inc.; and officer of 46 of the investment companies in Franklin Templeton Investments. Robert C. Rosselot (1960) Chief Since 2013 Not Applicable Not Applicable 300 S.E. 2nd Street Compliance Fort Lauderdale, FL 33301-1923 Officer Principal Occupation During at Least the Past 5 Years: Director, Global Compliance, Franklin Templeton Investments; Vice President, Franklin Templeton Companies, LLC; officer of 46 of the invest- ment companies in Franklin Templeton Investments; and formerly, Senior Associate General Counsel, Franklin Templeton Investments (2007-2013); and Secretary and Vice President, Templeton Group of Funds (2004-2013). Annual Report | Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen Other Directorships Held and Address Position Time Served by Board Member* During at Least the Past 5 Years Karen L. Skidmore (1952) Vice President Since 2006 Not Applicable Not Applicable One Franklin Parkway and Secretary San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Senior Associate General Counsel, Franklin Templeton Investments; and officer of 46 of the investment companies in Franklin Templeton Investments. Craig S. Tyle (1960) Vice President Since 2005 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: General Counsel and Executive Vice President, Franklin Resources, Inc.; and officer of some of the other subsidiaries of Franklin Resources, Inc. and of 46 of the investment companies in Franklin Templeton Investments. Thomas Walsh (1961) Vice President Since 1999 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Senior Vice President, Franklin Advisers, Inc.; and officer of seven of the investment companies in Franklin Templeton Investments. Lori A. Weber (1964) Vice President Since 2011 Not Applicable Not Applicable 300 S.E. 2nd Street Fort Lauderdale, FL 33301-1923 Principal Occupation During at Least the Past 5 Years: Senior Associate General Counsel, Franklin Templeton Investments; Assistant Secretary, Franklin Resources, Inc.; Vice President and Secretary, Templeton Investment Counsel, LLC; Vice President, Fiduciary Trust International of the South; and officer of 46 of the investment companies in Franklin Templeton Investments. *We base the number of portfolios on each separate series of the U.S. registered investment companies within the Franklin Templeton Investments fund complex. These portfolios have a common investment manager or affiliated investment managers. **Gregory E. Johnson is considered to be an interested person of the Fund under the federal securities laws due to his position as an officer and director of Franklin Resources, Inc. (Resources), which is the parent company of the Fund’s investment manager and distributor. Rupert H. Johnson, Jr. is considered to be an interested person of the Fund under the federal securities laws due to his position as officer and director and major shareholder of Resources. Note 1: Rupert H. Johnson, Jr. is the uncle of Gregory E. Johnson. Note 2: Officer information is current as of the date of this report. It is possible that after this date, information about officers may change. Note 3: Effective June 13, 2013, Charles B. Johnson ceased to be a trustee of the Fund. The Sarbanes-Oxley Act of 2002 and Rules adopted by the Securities and Exchange Commission require the Fund to disclose whether the Fund’s Audit Committee includes at least one member who is an audit committee financial expert within the meaning of such Act and Rules. The Fund’s Board has determined that there is at least one such financial expert on the Audit Committee and has designated John B. Wilson as its audit committee financial expert. The Board believes that Mr. Wilson qualifies as such an expert in view of his extensive business background and experience, including service as chief financial officer of Staples, Inc. from 1992 to 1996. Mr. Wilson has been a Member and Chairman of the Fund’s Audit Committee since 2007. As a result of such background and experience, the Board believes that Mr. Wilson has acquired an under- standing of generally accepted accounting principles and financial statements, the general application of such principles in connection with the accounting estimates, accruals and reserves, and analyzing and evaluating financial statements that present a breadth and level of complexity of accounting issues generally comparable to those of the Fund, as well as an understanding of internal controls and procedures for financial reporting and an understanding of audit committee functions. Mr. Wilson is an independent Board member as that term is defined under the relevant Securities and Exchange Commission Rules and Releases. The Statement of Additional Information (SAI) includes additional information about the board members and is available, without charge, upon request. Shareholders may call (800) DIAL BEN/342-5236 to request the SAI. 188 | Annual Report Franklin Tax-Free Trust Shareholder Information Board Review of Investment Management Agreement At a meeting held February 25, 2014, the Board of Trustees (Board), including a majority of non-interested or independent Trustees, approved renewal of the investment management agreement for each of the separate tax-exempt funds within the Trust (Fund(s)). In reaching this decision, the Board took into account information furnished throughout the year at regular Board meetings, as well as information prepared specifically in connection with the annual renewal review process. Information furnished and discussed throughout the year included investment performance reports and related financial information for each Fund, along with periodic reports on expenses, shareholder services, legal and compliance matters, pricing, and other services provided by the Investment Manager (Manager) and its affiliates. Information furnished specifically in connection with the renewal process included a report for each Fund prepared by Lipper, Inc. (Lipper), an independent organization, as well as additional material, including a Fund profitability analysis prepared by management. The Lipper reports compared each Funds investment performance and expenses with those of other mutual funds deemed comparable to the Fund as selected by Lipper. The Fund profitability analysis discussed the profitability to Franklin Templeton Investments from its overall U.S. fund operations, as well as on an individual fund-by-fund basis. Additional material accompanying such profitability analysis included information on a fund-by-fund basis listing portfolio managers and other accounts they manage, as well as information on management fees charged by the Manager and its affiliates to U.S. mutual funds and other accounts, including managements explanation of differences where relevant. Such material also included a memorandum prepared by management describing project initiatives and capital investments relating to the services provided to the Funds by the Franklin Templeton Investments organization, as well as a memorandum relating to economies of scale and an analysis concerning transfer agent fees charged by an affiliate of the Manager. In considering such materials, the independent Trustees received assistance and advice from and met separately with independent counsel. While the investment management agreements for all Funds were considered at the same Board meeting, the Board dealt with each Fund separately. In approving continuance of the investment management agreement for each Fund, the Board, including a majority of independent Trustees, determined that the existing management fee structure was fair and reasonable and that continuance of the investment management agreement was in the best interests of each Fund and its shareholders. While attention was given to all information furnished, the following discusses some primary factors relevant to the Boards decision. NATURE, EXTENT AND QUALITY OF SERVICES. The Board was satisfied with the nature and quality of the overall services provided by the Manager and its affiliates to the Funds and their shareholders. In addition to investment performance and expenses discussed later, the Boards opinion was based, in part, upon periodic reports furnished it showing that the investment policies and restrictions for each Fund were consistently complied with as well as other reports periodically furnished the Board covering matters such as the compliance of portfolio managers and other management personnel with the code of ethics adopted throughout the Franklin Templeton fund Annual Report | Franklin Tax-Free Trust Shareholder Information (continued) Board Review of Investment Management Agreement (continued) complex, the adherence to fair value pricing procedures established by the Board, and the accuracy of net asset value calculations. The Board also noted the extent of benefits provided Fund shareholders from being part of the Franklin Templeton family of funds, including the right to exchange investments between the same class of funds without a sales charge, the ability to reinvest Fund dividends into other funds and the right to combine holdings in other funds to obtain a reduced sales charge. Favorable consideration was given to managements continuous efforts and expenditures in establishing back-up systems and recovery procedures to function in the event of a natural disaster, it being noted that such systems and procedures had functioned well during the Florida hurricanes and blackouts experienced in previous years and that those operations in the New York/ New Jersey area ran smoothly during the period of the 2012 Hurricane Sandy. Consideration was also given to the experience of each Funds portfolio management team, the number of accounts managed and general method of compensation. In this latter respect, the Board noted that a primary factor in managements determination of a portfolio managers bonus compensation was the relative investment performance of the funds he or she managed and that a portion of such bonus was required to be invested in a predesignated list of funds within such persons fund management area so as to be aligned with the interests of shareholders. The Board also took into account the quality of transfer agent and shareholder services provided Fund shareholders by an affiliate of the Manager and the continuous enhancements to the Franklin Templeton website. Particular attention was given to managements conservative approach and diligent risk management procedures, including continuous monitoring of counterparty credit risk and attention given to derivatives and other complex instruments. The Board also took into account, among other things, managements efforts in establishing a global credit facility for the benefit of the Funds and other accounts managed by Franklin Templeton Investments to provide a source of cash for temporary and emergency purposes or to meet unusual redemption requests as well as the strong financial position of the Managers parent company and its commitment to the mutual fund business as evidenced by its subsidization of money market funds. INVESTMENT PERFORMANCE. The Board placed significant emphasis on the investment performance of each Fund in view of its importance to shareholders. While consideration was given to performance reports and discussions with portfolio managers at Board meetings throughout the year, particular attention in assessing performance was given to the Lipper reports furnished for the agreement renewals. The Lipper reports prepared for each individual Fund showed its investment performance, or those of its Class A shares for Funds having multiple share classes, in comparison to a performance universe selected by Lipper. Comparative performance for each Fund was shown for the one-year period ended December 31, 2013, and for additional periods ended that date up to 10 years depending on when a particular Fund commenced operations. The Lipper report showed the income return for each Fund to be above the median of its Lipper performance universe for 2013, as well as for the previous three-, five- and 10-year periods on an annualized basis, with most being in the highest or second-highest performing quintile during all such periods. The Lipper 190 | Annual Report Franklin Tax-Free Trust Shareholder Information (continued) Board Review of Investment Management Agreement (continued) report showed the total returns of a majority of the Funds to be below the medians of their respective Lipper performance universes in 2013, but on an annualized basis, the total returns of all the Funds were at or above the medians of their Lipper performance universes for the 10-year period, with the majority being at or above the middle performing quintile of their respective performance universes for the previous three- and five-year periods as well. The Board was satisfied with the overall performance of these Funds, noting their income oriented objective. COMPARATIVE EXPENSES. Consideration was given to the management fee and total expense ratio of each Fund in comparison with those of a group of funds selected by Lipper as its appropriate Lipper expense group. Lipper expense data is based upon information taken from each funds most recent annual report, which reflects historical asset levels that may be quite different from those currently existing, particularly in a period of market volatility. While recognizing such inherent limitation and the fact that expense ratios generally increase as assets decline and decrease as assets grow, the Board believed the independent analysis conducted by Lipper to be an appropriate measure of comparative expenses. In reviewing comparative costs, Lipper provides information on each Funds contractual investment management fee in comparison with the contractual investment management fee that would have been charged by other funds within its Lipper expense group assuming they were similar in size to the Fund, as well as the actual total expenses of the Fund in comparison with those of its Lipper expense group. The Lipper contractual investment management fee analysis includes an administrative charge as being part of the investment management fee, and total expenses, for comparative consistency, are shown by Lipper for Fund Class A shares for Funds having multiple share classes. The Lipper reports showed that the contractual investment management fee rates for each Fund were at or below the medians of their respective Lipper expense groups. The Lipper reports further showed that the actual total expense ratios for all Funds were below the medians of their respective Lipper expense groups, with each being in the least expensive quintile of such group. Based on the above, the Board was satisfied with the investment management fee and total expense ratio of each Fund in comparison to its Lipper expense group as shown in the Lipper reports. MANAGEMENT PROFITABILITY. The Board also considered the level of profits realized by the Manager and its affiliates in connection with the operation of each Fund. In this respect, the Board reviewed the Fund profitability analysis that addresses the overall profitability of Franklin Templetons U.S. fund business, as well as its profits in providing management and other services to each of the individual funds during the 12-month period ended September 30, 2013, being the most recent fiscal year-end for Franklin Resources, Inc., the Managers parent. In reviewing the analysis, the Board recognized that allocation methodologies are inherently subjective and various allocation methodologies may be reasonable while producing different results. In this respect, the Board noted that while management continuously makes refinements to its methodologies in response to organizational and product related changes, the overall approach as defined by the primary drivers and activity measurements has remained consistent with that used in the Funds profitability report presentations from prior years. Additionally, the Funds independent registered Annual Report | Franklin Tax-Free Trust Shareholder Information (continued) Board Review of Investment Management Agreement (continued) public accounting firm had been engaged by the Manager to periodically review the reasonableness of the allocation methodologies to be used solely by the Funds Board in reference to the profitability analysis. In reviewing and discussing such analysis, management discussed with the Board its belief that costs incurred in establishing the infrastructure necessary for the type of mutual fund operations conducted by the Manager and its affiliates may not be fully reflected in the expenses allocated to each Fund in determining its profitability, as well as the fact that the level of profits, to a certain extent, reflected operational cost savings and efficiencies initiated by management. The Board also took into account managements expenditures in improving shareholder services provided the Funds, as well as the need to implement systems and meet additional regulatory and compliance requirements resulting from statutes such as the Sarbanes-Oxley and Dodd-Frank Acts and recent SEC and other regulatory requirements. In addition, the Board considered a third-party study comparing the profitability of the Managers parent on an overall basis to other publicly held managers broken down to show profitability from management operations exclusive of distribution expenses, as well as profitability including distribution expenses. The Board also considered the extent to which the Manager and its affiliates might derive ancillary benefits from fund operations, including revenues generated from transfer agent services. Based upon its consideration of all these factors, the Board determined that the level of profits realized by the Manager and its affiliates from providing services to each Fund was not excessive in view of the nature, quality and extent of services provided. ECONOMIES OF SCALE. The Board also considered whether economies of scale are realized by the Manager as the Funds grow larger and the extent to which this is reflected in the level of management fees charged. While recognizing any precise determination is inherently subjective, the Board noted that based upon the Fund profitability analysis, it appears that as some Funds get larger, at some point economies of scale do result in the Manager realizing a larger profit margin on management services provided such Fund. The Board also noted that any economies of scale are shared with each of these Funds and their shareholders through management fee breakpoints existing in each of the Funds investment management agreements, so that as a Fund grows in size, its effective management fee rate declines. The fee structure under the investment management agreement with each Fund provides an initial fee of 0.625% on the first $100 million of assets; 0.5% on the next $150 million of assets; 0.45% on assets in excess of $250 million; with additional breakpoints beginning at 0.44% on assets in excess of $7.5 billion; 0.43% on assets in excess of $10 billion and continuing thereafter until reaching a final breakpoint of 0.36% on assets in excess of $20 billion. In reviewing such structure, management stated its belief that this fee structure reaches a relatively low rate quickly as a Fund grows and that such low rate, in effect, reflects anticipated economies of scale as a Funds assets increase and pointed out the favorable contractual management fee and total expense comparisons for each Fund within its Lipper expense group as discussed under Comparative Expenses. The Board observed that at December 31, 2013, none of these Funds had assets in excess of $8 billion and believed that to the extent economies of scale may be realized by the Manager and its affiliates, the schedule of fees under the investment management agreement for each such Fund provides a sharing of benefits with the Fund and its shareholders. 192 | Annual Report Franklin Tax-Free Trust Shareholder Information (continued) Proxy Voting Policies and Procedures The Trusts investment manager has established Proxy Voting Policies and Procedures (Policies) that the Trust uses to determine how to vote proxies relating to portfolio securities. Shareholders may view the Trusts complete Policies online at franklintempleton.com. Alternatively, shareholders may request copies of the Policies free of charge by calling the Proxy Group collect at (954) 527-7678 or by sending a written request to: Franklin Templeton Companies, LLC, 300 S.E. 2nd Street, Fort Lauderdale, FL 33301, Attention: Proxy Group. Copies of the Trusts proxy voting records are also made available online at franklintempleton.com and posted on the U.S. Securities and Exchange Commissions website at sec.gov and reflect the most recent 12-month period ended June 30. Quarterly Statement of Investments The Trust files a complete statement of investments with the U.S. Securities and Exchange Commission for the first and third quarters for each fiscal year on Form N-Q. Shareholders may view the filed Form N-Q by visiting the Commissions website at sec.gov. The filed form may also be viewed and copied at the Commissions Public Reference Room in Washington, DC. Information regarding the operations of the Public Reference Room may be obtained by calling (800) SEC-0330. Householding of Reports and Prospectuses You will receive each Funds financial reports every six months as well as an annual updated summary prospectus (prospectus available upon request). To reduce Fund expenses, we try to identify related shareholders in a household and send only one copy of the financial reports and summary prospectus. This process, called householding, will continue indefinitely unless you instruct us otherwise. If you prefer not to have these documents householded, please call us at (800) 632-2301. At any time you may view current prospectuses/summary prospectuses and financial reports on our website. If you choose, you may receive these documents through electronic delivery. Annual Report | This page i n te n tio n ally left bla n k. This page i n te n tio n ally left bla n k. This page i n te n tio n ally left bla n k. Item 2. Code of Ethics. (a) The Registrant has adopted a code of ethics that applies to its principal executive officers and principal financial and accounting officer. (c) N/A (d) N/A (f) Pursuant to Item 12(a)(1), the Registrant is attaching as an exhibit a copy of its code of ethics that applies to its principal executive officers and principal financial and accounting officer. Item 3. Audit Committee Financial Expert. (a)(1) The Registrant has an audit committee financial expert serving on its audit committee. (2) The audit committee financial expert is John B. Wilson, and he is "independent" as defined under the relevant Securities and Exchange Commission Rules and Releases. Item 4. Principal Accountant Fees and Services . (a) Audit Fees The aggregate fees paid to the principal accountant for professional services rendered by the principal accountant for the audit of the registrant’s annual financial statements or for services that are normally provided by the principal accountant in connection with statutory and regulatory filings or engagements were $823,994 for the fiscal year ended February 28, 2014 and $872,267 for the fiscal year ended February 28, 2013. (b) Audit-Related Fees There were no fees paid to the principal accountant for assurance and related services rendered by the principal accountant to the registrant that are reasonably related to the performance of the audit of the registrant's financial statements and are not reported under paragraph (a) of Item 4. There were no fees paid to the principal accountant for assurance and related services rendered by the principal accountant to the registrant's investment adviser and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the registrant that are reasonably related to the performance of the audit of their financial statements. (c) Tax Fees There were no fees paid to the principal accountant for professional services rendered by the principal accountant to the registrant for tax compliance, tax advice and tax planning. The aggregate fees paid to the principal accountant for professional services rendered by the principal accountant to the registrant’s investment adviser and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the registrant for tax compliance, tax advice and tax planning were $6,930 for the fiscal year ended February 28, 2014 and $4,600 for the fiscal year ended February 28, 2013. The services for which these fees were paid included technical tax consultation for capital gain tax reporting to foreign governments and requirements on local country’s self certification forms. (d) All Other Fees The aggregate fees paid to the principal accountant for products and services rendered by the principal accountant to the registrant not reported in paragraphs (a)-(c) of Item 4 were $0 for the fiscal year ended February 28, 2014 and $12,167 for the fiscal year ended February 28, 2013. The services for which these fees were paid included review of materials provided to the fund Board in connection with the investment management contract renewal process. The aggregate fees paid to the principal accountant for products and services rendered by the principal accountant to the registrant’s investment adviser and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the registrant other than services reported in paragraphs (a)-(c) of Item 4 were $39,194 for the fiscal year ended February 28, 2014 and $140,283 for the fiscal year ended February 28, 2013. The services for which these fees were paid included preparation and review of materials provided to the fund Board in connection with the investment management contract renewal process. (e) (1) The registrant’s audit committee is directly responsible for approving the services to be provided by the auditors, including: (i) pre-approval of all audit and audit related services; (ii) pre-approval of all non-audit related services to be provided to the Fund by the auditors; (iii) pre-approval of all non-audit related services to be provided to the registrant by the auditors to the registrant’s investment adviser or to any entity that controls, is controlled by or is under common control with the registrant’s investment adviser and that provides ongoing services to the registrant where the non-audit services relate directly to the operations or financial reporting of the registrant; and (iv) establishment by the audit committee, if deemed necessary or appropriate, as an alternative to committee pre-approval of services to be provided by the auditors, as required by paragraphs (ii) and (iii) above, of policies and procedures to permit such services to be pre-approved by other means, such as through establishment of guidelines or by action of a designated member or members of the committee; provided the policies and procedures are detailed as to the particular service and the committee is informed of each service and such policies and procedures do not include delegation of audit committee responsibilities, as contemplated under the Securities Exchange Act of 1934, to management; subject, in the case of (ii) through (iv), to any waivers, exceptions or exemptions that may be available under applicable law or rules. (e) (2) None of the services provided to the registrant described in paragraphs (b)-(d) of Item 4 were approved by the audit committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of regulation S-X. (f) No disclosures are required by this Item 4(f). (g) The aggregate non-audit fees paid to the principal accountant for services rendered by the principal accountant to the registrant and the registrant’s investment adviser and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the registrant were $46,124 for the fiscal year ended February 28, 2014 and $157,050 for the fiscal year ended February 28, 2013. (h) The registrant’s audit committee of the board has considered whether the provision of non-audit services that were rendered to the registrant’s investment adviser (not including any sub-adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by, or under common control with the investment adviser that provides ongoing services to the registrant that were not pre-approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X is compatible with maintaining the principal accountant’s independence. Item 5. Audit Committee of Listed Registrants. N/A Item 6. Schedule of Investments. N/A Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. N/A Item 8. Portfolio Managers of Closed-End Management Investment Companies. N/A Item 9. Purchases of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers.N/A Item 10. Submission of Matters to a Vote of Security Holders. There have been no changes to the procedures by which shareholders may recommend nominees to the Registrant's Board of Trustees that would require disclosure herein. Item 11. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures . The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Shareholder Report on Form N-CSR, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls . There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Shareholder Report on Form N-CSR. Item 12. Exhibits. (a)(1) Code of Ethics (a)(2) Certifications pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer (b) Certifications pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN TAX-FREE TRUST By /s/ Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date April 25, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date April 25, 2014 By /s/ Gaston Gardey Gaston Gardey Chief Financial Officer and Chief Accounting Officer Date April 25, 2014
